


Exhibit 10.1
 

AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF DECEMBER 9, 2014


AMONG


DENBURY RESOURCES INC.,
AS THE BORROWER,


THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,


JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT, SWINGLINE LENDER
AND THE LETTER OF CREDIT ISSUER,


BANK OF AMERICA, N.A.
AND
WELLS FARGO BANK, NATIONAL ASSOCIATION
AS CO-SYNDICATION AGENTS


AND


CAPITAL ONE, N.A.,
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
COMERICA BANK,
COMPASS BANK,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
MUFG UNION BANK, N.A.,
ROYAL BANK OF CANADA,
SANTANDER BANK, N.A.,
THE BANK OF NOVA SCOTIA,
AND
UBS AG, STAMFORD BRANCH
AS CO-DOCUMENTATION AGENTS
    
 

J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
AND
WELLS FARGO SECURITIES, LLC,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS





--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
Page


SECTION 1.
Definitions
1


 
1.1
Defined Terms
1


 
1.2
Other Interpretive Provisions
39


 
1.3
Accounting Terms
40


 
1.4
Rounding
40


 
1.5
References to Agreements, Laws, Etc.
41


 
1.6
Times of Day
41


 
1.7
Timing of Payment or Performance
41


 
1.8
Currency Equivalents Generally
41


 
1.9
Classification of Loans and Borrowings
41


SECTION 2.
Amount and Terms of Credit
42


 
2.1
Commitments
42


 
2.2
Minimum Amount of Each Borrowing; Maximum Number of Borrowings
43


 
2.3
Notice of Borrowing
43


 
2.4
Disbursement of Funds
44


 
2.5
Repayment of Loans; Evidence of Debt
45


 
2.6
Conversions and Continuations
45


 
2.7
Pro Rata Borrowings
46


 
2.8
Interest
46


 
2.9
Interest Periods
47


 
2.10
Increased Costs, Illegality, Etc.
48


 
2.11
Break Funding Payments
49


 
2.12
Change of Lending Office
50


 
2.13
Notice of Certain Costs
50


 
2.14
Borrowing Base
50


 
2.15
Defaulting Lenders
53


 
2.16
Increase of Total Commitment
55


 
2.17
Revenue Bonds
57


SECTION 3.
Letters of Credit
57


 
3.1
Letters of Credit
57


 
3.2
Letter of Credit Requests
58


 
3.3
Letter of Credit Participations
59


 
3.4
Agreement to Repay Letter of Credit Drawings
61


 
3.5
Increased Costs
62


 
3.6
New or Successor Letter of Credit Issuer
62


 
3.7
Role of Letter of Credit Issuer
63


 
3.8
Cash Collateral
64


 
3.9
Applicability of ISP
64


 
3.10
Conflict with Issuer Documents
65


 
3.11
Letters of Credit Issued for Restricted Subsidiaries
65


SECTION 4.
Fees; Commitments
65


 
4.1
Fees
65


 
4.2
Voluntary Reduction of Commitments
66


 
4.3
Mandatory Termination or Reduction of Commitments
66




i

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(Cont'd)
 
 
 
Page


SECTION 5.
Payments
67


 
5.1
Voluntary Prepayments
67


 
5.2
Mandatory Prepayments
67


 
5.3
Method and Place of Payment
69


 
5.4
Net Payments
69


 
5.5
Computation of Interest and Fees
73


 
5.6
Limit on Rate of Interest
73


SECTION 6.
Conditions Precedent to Effectiveness
74


 
6.1
Credit Documents
74


 
6.2
Collateral
74


 
6.3
Legal Opinions
75


 
6.4
Closing Certificates
75


 
6.5
Authorization of Proceedings of Each Credit Party; Organizational Documents
75


 
6.6
Fees
75


 
6.7
Representations
75


 
6.8
Patriot Act
75


 
6.9
Historical Financial Statements
75


 
6.10
Projections
75


 
6.11
Insurance Certificate
76


SECTION 7.
Conditions Precedent to All Credit Events
76


 
7.1
No Default; Representations and Warranties
76


 
7.2
Notice of Borrowing
76


SECTION 8.
Representations, Warranties and Agreements
76


 
8.1
Corporate Status
76


 
8.2
Corporate Power and Authority; Enforceability
77


 
8.3
No Violation
77


 
8.4
Litigation
77


 
8.5
Margin Regulations
77


 
8.6
Governmental Approvals
77


 
8.7
Investment Company Act
77


 
8.8
True and Complete Disclosure
77


 
8.9
Financial Condition; Financial Statements
78


 
8.10
Tax Matters
78


 
8.11
Compliance with ERISA
78


 
8.12
Subsidiaries
79


 
8.13
Environmental Laws
79


 
8.14
Properties
80


 
8.15
Solvency
80


 
8.16
Insurance
80


 
8.17
Patriot Act
81


 
8.18
Hedge Agreements
81


 
8.19
Liens Under the Security Documents; Collateral Coverage Minimum
81


 
8.20
No Default; Requirements of Law
81


 
8.21
Direct Benefit
81


 
8.22
Sanctions Laws; Foreign Corrupt Practices Act
81


 
8.23
Commodity Exchange Act
82






ii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(Cont'd)
 
 
 
Page


SECTION 9.
Affirmative Covenants
82


 
9.1
Information Covenants
82


 
9.2
Books, Records and Inspections
84


 
9.3
Maintenance of Insurance
85


 
9.4
Payment of Taxes
85


 
9.5
Consolidated Corporate Franchise
86


 
9.6
Compliance with Statutes, Regulations, Etc.
86


 
9.7
ERISA
86


 
9.8
Maintenance of Properties
87


 
9.9
End of Fiscal Years; Fiscal Quarters
87


 
9.10
Additional Guarantors, Grantors and Collateral
87


 
9.11
Use of Proceeds
88


 
9.12
Further Assurances
89


 
9.13
Reserves Reports; Hedging Agreements
89


 
9.14
Title Information
90


 
9.15
Commodity Exchange Act Keepwell Provisions
90


 
9.16
Sanctions Laws and Regulations; Foreign Corrupt Practices Act
90


 
9.17
Amendments to Bond Documents
91


SECTION 10.
Negative Covenants
91


 
10.1
Limitation on Indebtedness
91


 
10.2
Limitation on Liens
96


 
10.3
Limitation on Fundamental Changes
99


 
10.4
Limitation on Sale of Assets
101


 
10.5
Limitation on Investments
103


 
10.6
Limitation on Restricted Payments
105


 
10.7
Limitations on Debt Payments and Amendments
107


 
10.8
Negative Pledge Agreements
108


 
10.9
Limitation on Subsidiary Distributions
109


 
10.10
Hedge Agreements
110


 
10.11
Financial Performance Covenants
112


 
10.12
Transactions with Affiliates
112


 
10.13
Change in Business
113


 
10.14
Use of Proceeds
113


SECTION 11.
Events of Default
113


 
11.1
Payments
113


 
11.2
Representations, Etc.
114


 
11.3
Covenants
114


 
11.4
Default Under Other Agreements
114


 
11.5
Bankruptcy, Etc.
114


 
11.6
ERISA
115


 
11.7
Guarantee
115


 
11.8
Security Documents
115


 
11.9
Judgments
115


 
11.10
Change of Control
116


 
11.11
Application of Proceeds
116






iii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(Cont'd)
 
 
 
Page


SECTION 12.
The Administrative Agent
117


 
12.1
Appointment
117


 
12.2
Delegation of Duties
117


 
12.3
Exculpatory Provisions
117


 
12.4
Reliance
118


 
12.5
Notice of Default
118


 
12.6
Non-Reliance on Administrative Agent and Other Lenders
118


 
12.7
Indemnification
119


 
12.8
Agent in Its Individual Capacity
120


 
12.9
Successor Agent
120


 
12.10
Withholding Tax
121


 
12.11
Security Documents and Guarantee
121


 
12.12
Right to Realize on Collateral and Enforce Guarantee
121


 
12.13
Administrative Agent May File Proofs of Claim
122


SECTION 13.
Miscellaneous
122


 
13.1
Amendments, Waivers and Releases
122


 
13.2
Notices
124


 
13.3
No Waiver; Cumulative Remedies
124


 
13.4
Survival of Representations and Warranties
124


 
13.5
Payment of Expenses; Indemnification
125


 
13.6
Successors and Assigns; Participations and Assignments
126


 
13.7
Replacements of Lenders under Certain Circumstances
129


 
13.8
Adjustments; Set-off
130


 
13.9
Counterparts
131


 
13.10
Severability
131


 
13.11
Integration
131


 
13.12
GOVERNING LAW
131


 
13.13
Submission to Jurisdiction; Waivers
131


 
13.14
Acknowledgments
132


 
13.15
WAIVERS OF JURY TRIAL
133


 
13.16
Confidentiality
133


 
13.17
Release of Collateral and Guarantee Obligations
134


 
13.18
USA PATRIOT Act
135


 
13.19
Payments Set Aside
135


 
13.20
Reinstatement
135


 
13.21
Disposition of Proceeds
135


 
13.22
Collateral Matters; Hedge Agreements
136


 
13.23
Investment Grade Election
136


 
13.24
Existing Credit Agreement
136


 
13.25
Reaffirmation and Grant of Security Interest
136


 
13.26
Reallocation of Commitments
137




iv

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(Cont'd)
 
 
 
 
SCHEDULES
 
 
 
 
 
 
Schedule 1.1(a)
Commitments
 
Schedule 1.1(b)
Excluded Stock
 
Schedule 1.1(c)
Excluded Subsidiaries
 
Schedule 1.1(d)
Closing Date Subsidiary Guarantors
 
Schedule 1.1(e)
Unrestricted Subsidiaries
 
Schedule 1.1(f)
Existing Letters of Credit
 
Schedule 6.5
Foreign Qualification Jurisdictions
 
Schedule 8.4
Litigation
 
Schedule 8.12
Subsidiaries
 
Schedule 8.18
Closing Date Hedge Agreements
 
Schedule 10.1
Closing Date Indebtedness
 
Schedule 10.2
Closing Date Liens
 
Schedule 10.4
Scheduled Dispositions
 
Schedule 10.5
Closing Date Investments
 
Schedule 10.8
Closing Date Negative Pledge Agreements
 
Schedule 10.12
Closing Date Affiliate Transactions
 
Schedule 13.2
Notice Addresses
 
 
 
 
 
EXHIBITS
 
 
 
 
 
Exhibit A
Form of Notice of Borrowing
 
Exhibit B
Form of Letter of Credit Request
 
Exhibit C
Form of Guarantee
 
Exhibit D
Form of Pledge Agreement
 
Exhibit E
Form of Mortgage/Deed of Trust (Texas)
 
Exhibit F
Form of Credit Party Closing Certificate
 
Exhibit G
Form of Assignment and Acceptance
 
Exhibit H
Form of Promissory Note
 
Exhibit I-1
Form of U.S. Tax Compliance Certificate
 
Exhibit I-2
Form of U.S. Tax Compliance Certificate
 
Exhibit I-3
Form of U.S. Tax Compliance Certificate
 
Exhibit I-4
Form of U.S. Tax Compliance Certificate
 




v

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 9, 2014, among
DENBURY RESOURCES INC., a Delaware corporation (the “Borrower”), the banks,
financial institutions and other lending institutions from time to time parties
as lenders hereto (each a “Lender” and, collectively, the “Lenders”), JPMORGAN
CHASE BANK, N.A., as Administrative Agent, Swingline Lender and a Letter of
Credit Issuer, and each other Letter of Credit Issuer from time to time party
hereto (capitalized terms used but not defined in this introductory paragraph or
in the recitals below have the meaning provided in Section 1.1).
WHEREAS, the Borrower has heretofore entered into that certain Credit Agreement
dated as of March 9, 2010, by and among Borrower, various financial institutions
and JPMorgan Chase Bank, N.A., as administrative agent (as amended, supplemented
or otherwise modified prior to the Closing Date, the “Existing Credit
Agreement”);


WHEREAS, the Borrower has requested that (i) the Existing Credit Agreement be
amended and restated in its entirety, (ii) the Lenders extend credit in the form
of Loans (other than Swingline Loans) made available to the Borrower and at any
time and from time to time on and after the Closing Date but prior to the
Termination Date subject to the Available Commitment, (iii) the Letter of Credit
Issuer issue Letters of Credit (subject to the Available Commitment) at any time
and from time to time on and after the Closing Date but prior to the L/C
Maturity Date, in an aggregate Stated Amount at any time outstanding not in
excess of $50,000,000 and (iv) the Swingline Lender extend credit in the form of
Swingline Loans (subject to the Available Commitment) at any time and from time
to time on and after the Closing Date but prior to the Swingline Maturity Date,
in an aggregate principal amount at any time outstanding not in excess of
$25,000,000; and


WHEREAS, the Lenders, the Swingline Lender and the Letter of Credit Issuer are
willing to make available: (i) to the Borrower, such revolving credit and
swingline facilities and (ii) to the Borrower and the other Credit Parties, such
letter of credit facilities, in each case, upon the terms and subject to the
conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:


SECTION 1.
Definitions



1.1Defined Terms.


(a)As used herein, the following terms shall have the meanings specified in this
Section 1.1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural number the singular):


“ABR” shall mean for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus ½ of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” and (c) the LIBOR Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%; provided that, for the avoidance
of doubt, for purposes of calculating the LIBOR Rate pursuant to clause (c)
above, the LIBOR Rate for any day shall be based on the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on such day by reference to the LIBO Screen Rate for a period equal to
one-month. The “prime rate” is a rate set by the Administrative Agent based upon
various factors, including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the ABR due

1

--------------------------------------------------------------------------------




to a change in such rate announced by the Administrative Agent, in the Federal
Funds Effective Rate or in the one-month LIBOR Rate shall take effect at the
opening of business on the day specified in the public announcement of such
change.


“ABR Loan” shall mean each Loan bearing interest based at the ABR.


“Additional Lender” shall have the meaning provided in Section 2.16(a).


“Adjusted Total Commitment” shall mean, at any time, the Total Commitment less
the aggregate amount of Commitments of all Defaulting Lenders.


“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent appointed in accordance with
the provisions of Section 12.9.


“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify in
writing to the Borrower and the Lenders.


“Administrative Questionnaire” shall mean, for each Lender, an administrative
questionnaire in a form approved by the Administrative Agent.


“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. “Controlling”
(“controlling”) and “controlled” shall have meanings correlative thereto.


“Agreement” shall mean this Amended and Restated Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.


“AHYDO Payments” shall mean, without duplication, with respect to any prepayment
for then-outstanding Senior Subordinated Notes or the notes issued pursuant to a
Permitted Additional Debt transaction (collectively, the “Relevant Notes”) for
any “accrual period” (as defined in Treasury Regulation Section
1.1272-1(b)(1)(ii)) ending after five years from the date of issuance of the
Relevant Notes, an aggregate amount equal to (a) the sum of all interest that
would be includible in gross income with respect to such Relevant Notes before
the close of such accrual period (including all original issue discount) minus
(b) an amount equal to the sum of (i) all cash interest payments made with
respect to such Relevant Notes before the close of such accrual period
(including the aggregate amount of all payments previously made as AHYDO
Payments) and (ii) the product of (x) the issue price (as defined in Section
1273(b) and 1274(a) of the Code) of the Relevant Notes and (y) the yield to
maturity of the Relevant Notes, all such items to be calculated as required
under Section 163(i) of the Code, the timely payment of which hereunder shall
cause such Relevant Notes not to be an “applicable high yield discount
obligation” within the meaning of Section 163(i)(1) of the Code.


“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Credit Parties, their Subsidiaries or any of their Affiliates
from time to time concerning or relating to bribery or corruption.

2

--------------------------------------------------------------------------------




“Applicable Equity Amount” shall mean, at any time (the “Applicable Equity
Amount Reference Time”), an amount equal to, without duplication:


(a)the aggregate amount of any capital contributions or proceeds of an equity
issuance, in each case, to the extent received in cash by the Borrower during
the period from and including the Business Day immediately following the Closing
Date, through and including the Applicable Equity Amount Reference Time, but
excluding all proceeds from the issuance of Disqualified Stock; minus


(b)the sum, without duplication, of:


(i)the aggregate amount of any Investments made by the Borrower or any
Restricted Subsidiary pursuant to Section 10.5(h)(B) after the Closing Date, and
prior to the Applicable Equity Amount Reference Time;


(ii)the aggregate amount of any Restricted Payments made by the Borrower
pursuant to Section 10.6(i) after the Closing Date, and prior to the Applicable
Equity Amount Reference Time; and


(iii)the aggregate amount of prepayments, repurchases, redemptions and
defeasances made by the Borrower or any Restricted Subsidiary pursuant to
Section 10.7(c)(iii) after the Closing Date and prior to the Applicable Equity
Amount Reference Time.


“Applicable Margin” shall mean, for any day, with respect to any ABR Loan or
LIBOR Loan or Commitment Fees, as the case may be;


(a)at any time other than during an Investment Grade Period, the rate per annum
set forth in the grid below based upon the Borrowing Base Utilization Percentage
in effect on such day:


Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage
X < 25%
≥ 25% X <50%
≥ 50% X <75%
≥ 75% X <90%
X ≥ 90%
LIBOR Loans
1.250%
1.500%
1.750%
2.000%
2.250%
ABR Loans
0.250%
0.500%
0.750%
1.000%
1.250%
Commitment Fee Rate
0.300%
0.300%
0.350%
0.375%
0.375%



and
(b)at any time during an Investment Grade Period, the rate per annum set forth
in the grid below based upon the higher of the Ratings assigned to the Borrower
by Moody’s or S&P in effect on such day:


Ratings Grid
Rating
≥ Baa1/BBB+
Baa2/BBB
Baa3/BBB-
≤Ba1/BB+
LIBOR Loans
1.125%
1.250%
1.500%
1.750%
ABR Loans
0.125%
0.250%
0.500%
0.750%
Commitment Fee Rate
0.150%
0.200%
0.250%
0.300%


3

--------------------------------------------------------------------------------




Each change in the Commitment Fee Rate or Applicable Margin shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.


“Approved Counterparty” means, at any time and from time to time, (a) any Person
engaged in the business of writing Hedge Agreements for commodity, interest rate
or currency risk that has (or the credit support provider of such Person has),
at the time Borrower or any Restricted Subsidiary enters into a Hedge Agreement
with such Person, a long term senior unsecured debt credit rating of BBB+ or
better from S&P or Baa1 or better from Moody’s or (b) any Hedge Bank.


“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.


“Approved Petroleum Engineers” shall mean (a) DeGolyer and MacNaughton,
(b) Netherland, Sewell & Associates, Inc., (c) Cawley, Gillespie & Associates,
Inc., (d) W. D. Van Gonten & Co. Petroleum Engineering, (e) Ryder Scott Company,
L.P., and (f) at the Borrower’s option, any other independent petroleum
engineers selected by the Borrower and reasonably acceptable to the
Administrative Agent.


“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit G or such other form as may be approved by
the Administrative Agent.


“Authorized Officer” shall mean as to any Person, the President, the Chief
Executive Officer, the Chief Financial Officer, the Chief Accounting Officer,
the Chief Operating Officer, the Treasurer, the General Counsel, any Senior Vice
President, any Executive Vice President, any Vice President and any manager,
managing member or general partner, in each case, of such Person, and any other
senior officer designated as such in writing to the Administrative Agent by such
Person. Any document delivered hereunder that is signed by an Authorized Officer
shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of the Borrower or any other Credit Party and such Authorized Officer shall
be conclusively presumed to have acted on behalf of such Person.


“Auto-Extension Letter of Credit” shall have the meaning provided in Section
3.2(b).


“Available Commitment” shall mean, at any time, (a) the Loan Limit at such time
minus (b) the aggregate Total Exposures of all Lenders at such time.


“Bank Price Deck” shall mean the Administrative Agent’s forward curve for each
of oil, natural gas and other Hydrocarbons, as applicable, furnished to the
Borrower by the Administrative Agent from time to time in accordance with the
terms of this Agreement and consistent with the bank price deck used at such
time by the Administrative Agent with respect to similar oil and gas
reserve-based credits for similarly situated borrowers.


“Bankruptcy Code” shall have the meaning provided in Section 11.5.


“benefited Lender” shall have the meaning provided in Section 13.8(a).


“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).



4

--------------------------------------------------------------------------------




“Board of Directors” shall mean, as to any Person, the board of directors or
other governing body of such Person, or if such Person is owned or managed by a
single entity, the board of directors or other governing body of such entity.


“Bond Documents” means, collectively, the Bonds, the Permitted Additional
Revenue Bonds, the Bond Loan Agreement, the Bond Note, the Bond Purchase
Agreement, the Bond Indenture, the Permitted Additional Revenue Bond Documents,
and all other agreements, documents and instruments now, heretofore or hereafter
executed and/or delivered by, between or among any Credit Party, Bond Issuer,
Bond Trustee and/or Bond Purchaser pursuant to the Bonds, the Bond Loan
Agreement, the Bond Purchase Agreement, the Bond Indenture, the Permitted
Additional Revenue Bond Documents or otherwise in connection with the Bond
Offering, or any Permitted Additional Revenue Bond Transaction, each of which
agreements, documents and instruments shall be in form and substance acceptable
to Administrative Agent in its sole discretion.


“Bond Indenture” means that certain Trust Indenture, dated as of April 24, 2014,
by and between Bond Issuer and Bond Trustee.


“Bond Issuer” means Mississippi Business Finance Corporation, a public
corporation organized and existing under the laws of the State of Mississippi.


“Bond Loan Agreement” means that certain Loan Agreement, dated as of April 24,
2014, by and between Bond Issuer and Onshore.


“Bond Note” means that certain promissory note of Onshore and Gulf Coast
Pipelines, dated of even date with the Bond Loan Agreement, payable to the order
of Bond Issuer, which promissory note has been pledged and assigned to Bond
Trustee to secure the obligations of Bond Issuer under the Bond Indenture and
the Bonds.


“Bond Offering” means the issuance and sale by Bond Issuer of the Bonds to Bond
Purchaser, the proceeds of which are to be advanced, from time to time, by Bond
Purchaser to Bond Trustee to fund the “Project Fund” as created under, and
defined in, the Bond Indenture, which Project Fund will be utilized to finance
the cost of the Project (as defined in the Bond Loan Agreement) located in the
State of Mississippi.


“Bond Purchase Agreement” means that certain Bond Purchase Agreement, dated as
of April 24, 2014 among Bond Purchaser, Bond Issuer and Onshore.


“Bond Purchaser” means Administrative Agent, as “Purchaser” of the Bonds and any
Permitted Additional Revenue Bonds.


“Bonds” means, whether one or more, Bond Issuer’s Taxable Industrial Development
Revenue Bonds, Series 2014 (Denbury Onshore, LLC Project), which Bonds (a) are
in a maximum aggregate principal amount of $185,000,000, (b) bear interest at
rates identical to the interest rates set forth in the Existing Credit
Agreement, (c) have a maturity date of April 23, 2016 and (d) provide that Bond
Purchaser’s obligation to make advances of the proceeds thereof shall expire two
(2) years from the date of the issuance of such Bonds.


“Bond Trustee” means (a) the Bank of New York Mellon Trust Company, N.A., in its
capacity as “Trustee” under the Bond Indenture and (b) as applicable, any entity
selected by a Credit Party (so long as such entity is not an Affiliate of the
Borrower or any of its Subsidiaries) to act in the capacity of

5

--------------------------------------------------------------------------------




“Trustee” under any indenture entered into in connection with any Permitted
Additional Bond Debt Transaction.


“Borrower” shall have the meaning provided in the introductory paragraph hereto.


“Borrowing” shall mean the incurrence of one Type of Loan on a given date (or
resulting from conversions on a given date) having, in the case of LIBOR Loans,
the same Interest Period (provided that ABR Loans incurred pursuant to Section
2.10(b) shall be considered part of any related Borrowing of LIBOR Loans).


“Borrowing Base” shall mean, at any time, the amount determined in accordance
with Section 2.14, as the same may be adjusted from time to time pursuant to the
provisions thereof.


“Borrowing Base Deficiency” shall mean an amount by which the Total Exposures of
all Lenders exceeds the Borrowing Base then in effect, and will occur if, at any
time, the aggregate Total Exposures of all Lenders exceeds the Borrowing Base
then in effect.


“Borrowing Base Properties” shall mean the Oil and Gas Properties of the Credit
Parties constituting Proved Reserves located within the geographic boundaries of
the United States of America (or the Outer Continental Shelf adjacent to the
United States of America) included in the Initial Reserve Report and thereafter
in the Reserve Report most recently delivered pursuant to Section 9.13;
provided, that if the Borrowing Base then in effect was determined based on a
previously-delivered Reserve Report, then “Borrowing Base Properties” shall also
include Oil and Gas Properties of the Credit Parties constituting Proved
Reserves located within the geographic boundaries of the United States of
America (or the Outer Continental Shelf adjacent to the United States of
America) which were included in the Reserve Report for which the Borrowing Base
then in effect was established.


“Borrowing Base Required Lenders” shall mean, at any date, (a) Non-Defaulting
Lenders having or holding at least 95% of the Adjusted Total Commitment at such
date or (b) if the Total Commitment has been terminated, Lenders having or
holding at least 95% of the outstanding principal amount of the Loans, the
Swingline Exposure and Letter of Credit Exposure (excluding the Loans, Swingline
Exposure and Letter of Credit Exposure of Defaulting Lenders) in the aggregate
at such date.


“Borrowing Base Utilization Percentage” shall mean, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the aggregate
Total Exposures of all Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.


“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City or Dallas, Texas are authorized
or required by law to remain closed; provided that, when used in connection with
(a) any interest rate settings as to a LIBOR Loan, (b) any fundings,
disbursements, settlements and payments in respect of any such LIBOR Loan, or
(c) any other dealings pursuant to this Agreement in respect of any such LIBOR
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.


“Capital Expenditures” shall mean, for any period, the aggregate amount of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as capital expenditures on a
consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries.

6

--------------------------------------------------------------------------------




“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.


“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.


“Carbon Dioxide Interests” shall mean all rights, titles, interests and estates
now or hereafter acquired in and to carbon dioxide (whether from natural or
anthropogenic sources), including, to the extent each of the following may be
related thereto, leases, fee interests, overriding royalty and royalty
interests, net profit interests and production payment interests, including any
reserved or residual interests of whatever nature.


“Cash Collateralize” shall have the meaning provided in Section 3.8(c).


“Cash Management Agreement” shall mean any agreement entered into from time to
time by the Borrower or any of the Borrower’s Restricted Subsidiaries in
connection with cash management services for collections, other Cash Management
Services and for operating, payroll and trust accounts of such Person, including
automatic clearing house services, controlled disbursement services, electronic
funds transfer services, lockbox services, stop payment services and wire
transfer services.


“Cash Management Bank” shall mean any Person that either (a) at the time it
provides Cash Management Services or (b) at any time after it has provided any
Cash Management Services, is a Lender, the Administrative Agent or an Affiliate
of a Lender or the Administrative Agent.


“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.


“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services.


“Casualty Event” shall mean, with respect to any Collateral, (a) any damage to,
destruction of, or other casualty or loss involving, any property or asset or
(b) any seizure, condemnation, confiscation or taking under the power of eminent
domain of, or any requisition of title or use of, or relating to, or any similar
event in respect of, any property or asset.


“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.


“Change in Law” shall mean the occurrence after the date of this Agreement (or,
with respect to any Lender, such later date on which such Lender becomes a party
to this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Lender or the Letter of Credit Issuer (or,
for purposes of clauses (a)(ii) or (c) of Section 2.10, by any lending office of
such Lender or by such Lender's or the Letter of Credit Issuer’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law)

7

--------------------------------------------------------------------------------




of any Governmental Authority made or issued after the date of this Agreement
(or, with respect to any Lender, such later date on which such Lender becomes
party to this Agreement); provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in “Law”, regardless of the date enacted, adopted or
issued.


“Change of Control” shall mean and be deemed to have occurred if:


(a)any Person, entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act, but excluding any employee benefit plan of such Person,
entity or “group” and their respective Subsidiaries and any Person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan), shall at any time have acquired direct or indirect beneficial
ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of
voting power of the outstanding Voting Stock of the Borrower having more than
40% of the ordinary voting power for the election of directors of the Borrower;
or


(b)the failure of the Borrower to own, directly or indirectly, one hundred
percent (100%) of the issued and outstanding Stock of each Guarantor (except to
the extent 100% of the Stock of a Guarantor is Disposed of pursuant to a
transaction permitted by Sections 10.3(a), (b), (d), (e) or (f) or Section
10.4(b), (m), (n) (as such clause relates to clause (b) or (m)) or (o)); or


(c)the occurrence of any “Change of Control,” “Change in Control” or
substantially similar event under and as defined in the Bond Documents or Senior
Subordinated Notes Documents, but only to the extent the occurrence of any such
event gives rise to an obligation of any Credit Party to redeem, repay or
repurchase, or otherwise offer to redeem, repay or repurchase, all or any
portion of the Bonds or the Senior Subordinated Notes.


“Closing Date” shall mean December 9, 2014.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


“Co-Documentation Agents” shall mean Capital One, N.A., Canadian Imperial Bank
of Commerce, New York Branch, Comerica Bank, Compass Bank, Credit Agricole
Corporate and Investment Bank, Credit Suisse AG, Cayman Islands Branch, MUFG
Union Bank, N.A., Royal Bank of Canada, Santander Bank, N.A., The Bank of Nova
Scotia and UBS AG, Stamford Branch, as co-documentation agents for the Lenders
under this Agreement and the other Credit Documents.


“Collateral” shall have the meaning provided for such term in each of the
Security Documents; provided that with respect to any Mortgages, “Collateral”,
as defined herein, shall include “Mortgaged Property” or “Mortgaged Properties”
as defined therein.


“Collateral Coverage Minimum” shall mean, at any time, an amount of Mortgaged
Properties having a PV-9 value equal to the lesser of (i) the PV-9 of the
Mortgaged Properties necessary to achieve a Collateral Coverage Ratio of at
least 1.75 to 1.00 at such time and (ii) 80% of the PV-9 of all Borrowing Base
Properties at such time; provided that during any Investment Grade Period, the
Collateral Coverage Minimum shall mean an amount of Mortgaged Properties equal
to the PV-9 of the Borrowing Base Properties necessary to achieve a Collateral
Coverage Ratio of 0.00 to 1.00.



8

--------------------------------------------------------------------------------




“Collateral Coverage Ratio” shall mean, at any time, the ratio of (a) the
Mortgaged Present Value at such time to (b) the Loan Limit at such time.


“Commitment” shall mean, (a) with respect to each Lender that is a Lender on the
Closing Date, the amount set forth opposite such Lender’s name on Schedule
1.1(a) as such Lender’s “Commitment” (as amended by any Incremental Agreement)
and (b) in the case of any Lender that becomes a Lender after the Closing Date,
(i) the amount specified as such Lender’s “Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total
Commitment or (ii) the amount specified in Schedule 1.1(a) as amended by any
Incremental Agreement, in each case as the same may be changed from time to time
pursuant to terms of this Agreement. The aggregate amount of the Commitments as
of the Closing Date is $1,600,000,000.


“Commitment Fee” shall have the meaning provided in Section 4.1(a).


“Commitment Fee Rate” shall mean, for any day, with respect to the Available
Commitment (assuming for this purpose that there is no reference to “Swingline
Exposure” in the definition of “Total Exposure”) on any day, the applicable rate
per annum set forth next to the row heading “Commitment Fee Rate” in the
definition of “Applicable Margin” and based upon the Borrowing Base Utilization
Percentage or the higher of the Ratings assigned to the Borrower by Moody’s or
S&P, as applicable, in effect on such day.


“Commitment Percentage” shall mean, at any time, for each Lender, the percentage
obtained by dividing (a) such Lender’s Commitment at such time by (b) the amount
of the Total Commitment at such time; provided that at any time when the Total
Commitment shall have been terminated, each Lender’s Commitment Percentage shall
be the percentage obtained by dividing (i) such Lender’s Total Exposure at such
time by (ii) the aggregate Total Exposures of all Lenders at such time.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.


“Confidential Information” shall have the meaning provided in Section 13.16.


“Consolidated Current Assets” means, as of any date of determination, the
current assets of the Borrower and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP, plus, (a) to the extent not already
included therein, all Available Commitments as of such date or, if greater (at
any time other than during an Investment Grade Period), the amount by which the
Borrowing Base exceeds the Total Exposures as of such date, and (b) unless an
Event of Default has occurred and is continuing, the aggregate amount of the
Borrower’s cash on deposit with the Administrative Agent as of such date
pursuant to Section 2.15(c) as a result of the existence of any Defaulting
Lender; provided that for purposes of this definition, current assets shall
exclude non-cash assets required to be included in consolidated current assets
of the Borrower and its Restricted Subsidiaries as a result of the application
of FASB Accounting Standards Codifications 815 or 410.


“Consolidated Current Liabilities” means, as of any date of determination, the
current liabilities of the Borrower and its Restricted Subsidiaries determined
on a consolidated basis in accordance with GAAP, minus, to the extent included
therein, the current portion of long-term Indebtedness (including the current
portions of all Indebtedness outstanding under this Agreement and the Senior
Subordinated Notes Documents); provided that for purposes of this definition,
current liabilities shall exclude non-cash liabilities required to be included
in consolidated current liabilities of the Borrower and its Restricted
Subsidiaries as a result of the application of FASB Accounting Standards
Codifications 815 or 410, but

9

--------------------------------------------------------------------------------




shall expressly include any unpaid liabilities for cash charges or payments that
have been incurred as a result of the termination of any Hedge Agreement.


“Consolidated EBITDAX” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following, without duplication and to
the extent deducted in calculating such Consolidated Net Income: (i)
Consolidated Interest Charges for such period, (ii) the provision for federal,
state, and local income and franchise Taxes payable by the Borrower and its
Restricted Subsidiaries for such period, (iii) depletion, depreciation,
amortization and exploration expense for such period, (iv) all other non-cash
items reducing such Consolidated Net Income for such period (provided, that if
any such non-cash charges represent an accrual or reserve for potential cash
items in any future period, the Borrower may elect to add back such non-cash
charge in the current period so long as the cash payment in respect thereof in
such future period shall be subtracted from Consolidated EBITDAX during the
period in which such cash payment is made), (v) any net loss from disposed,
abandoned or discontinued operations (including asset retirement costs) and (vi)
all other extraordinary or non-recurring losses and charges for such period, and
minus (b) the following, without duplication and to the extent included in
calculating such Consolidated Net Income: (i) federal, state and local income
tax credits of the Borrower and its Restricted Subsidiaries for such period,
(ii) all other non-cash items increasing Consolidated Net Income for such period
(excluding any non-cash items that represent the reversal of an accrual or
reserve for any anticipated cash charges in any prior period if not added back
above) and (iii) extraordinary or non-recurring gains for such period; provided
that, with respect to the determination of the Borrower’s compliance with the
covenant set forth in Section 10.11(a) for any period, the Borrower shall be
required to and will adjust Consolidated EBITDAX to give effect, on a pro forma
basis, to any acquisition or Disposition made during such period to the extent
that the same constitutes a Qualified Acquisition or Qualified Disposition (as
the case may be), as if such acquisition or Disposition had occurred on the
first day of such period.


“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, amortization of debt discount and issuance cost, fees, charges
and related expenses of the Borrower and its Restricted Subsidiaries for such
period in connection with borrowed money (including capitalized interest) or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) interest expense
(imputed or otherwise) attributable to Capitalized Lease Obligations of the
Borrower and its Restricted Subsidiaries for such period and (c) surety bond
fees and related expenses of the Borrower and its Restricted Subsidiaries for
such period in connection with financing activities.


“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income of the Borrower
and its Restricted Subsidiaries for such period (excluding extraordinary gains
and extraordinary losses and the net income of any Person (other than the
Borrower or a Restricted Subsidiary) for such period, except to the extent of
the amount of dividends and distributions actually received by the Borrower or a
Restricted Subsidiary), provided that the calculation of Consolidated Net Income
shall exclude any non-cash charges or losses and any non-cash income or gains,
in each case, required to be included in net income of the Borrower and its
Subsidiaries as a result of the application of FASB Accounting Standards
Codifications 718, 815, 410 and 360, but shall expressly include any cash
charges or payments that have been incurred as a result of a Hedge Termination.


“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date.



10

--------------------------------------------------------------------------------




“Consolidated Total Debt” shall mean, as of any date of determination, (a) all
Indebtedness of the types described in clauses (a) and (b) (other than
intercompany Indebtedness owing to the Borrower or any Restricted Subsidiary),
clause (d) (but only to the extent of any unreimbursed drawings under any letter
of credit), clause (e) (but only to the extent of any amounts that are assumed
by the Borrower and/or a Restricted Subsidiary) and clauses (f) through (h) of
the definition thereof, in each case actually owing by the Borrower and/or the
Restricted Subsidiaries on such date and to the extent appearing on the balance
sheet of the Borrower determined on a consolidated basis in accordance with GAAP
(provided that the amount of any Capitalized Lease Obligations or any such
Indebtedness issued at a discount to its face value shall be determined in
accordance with GAAP) minus (b) (i) the aggregate cash and Permitted Investments
(in each case, free and clear of all Liens, other than Permitted Liens and other
nonconsensual Liens permitted by Section 10.2 and Liens permitted by Sections
10.2(a), (h), (i) and (l) and clauses (i) and (ii) of Section 10.2(n)) included
in the cash and cash equivalents accounts listed on the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries at such date and (ii) all
obligations (1) existing on the Closing Date and (2) of a similar nature to
those existing on the Closing Date, in each case, arising as a result of the
Genesis VPP Transactions.


“Consolidated Total Debt to Consolidated EBITDAX Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the most recent Test Period ended on or prior to such date of
determination to (b) Consolidated EBITDAX for such Test Period.


“Contractual Requirement” shall have the meaning provided in Section 8.3.


“Co-Syndication Agents” shall mean Bank of America, N.A. and Wells Fargo Bank,
National Association, as co-syndication agents for the Lenders under this
Agreement and the other Credit Documents.


“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, and any promissory notes issued by the Borrower under this Agreement
and any other agreements executed by Credit Parties in connection with this
Agreement and expressly identified as “Credit Documents” therein.


“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.


“Credit Party” shall mean each of the Borrower and the Guarantors.


“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.


“Default Rate” shall have the meaning provided in Section 2.8(c).


“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender shall be conclusive and binding absent manifest error and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 2.15(e))
upon delivery of written notice of such determination to the Borrower, the
Letter of Credit Issuer, the Swingline Lender and each Lender.


“Disposition” shall have the meaning provided in Section 10.4. “Dispose” and
“Disposal” shall have correlative meanings.



11

--------------------------------------------------------------------------------




“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Stock or Stock Equivalents that is not Disqualified Stock), other
than as a result of a change of control or asset sale, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof (other than as a result of a change of control or asset sale to the
extent the terms of such Stock or Stock Equivalents provide that such Stock or
Stock Equivalents shall not be required to be repurchased or redeemed until (a)
the Maturity Date has occurred, (b) the Total Commitment and each Letter of
Credit have terminated (unless such Letters of Credit have been collateralized
on terms and conditions reasonably satisfactory to the Letter of Credit Issuer
following the termination of the Total Commitment or other arrangements
satisfactory to the Letter of Credit Issuer in its sole discretion have been
made) and the Loans, the Swingline Loans and Unpaid Drawings, together with
interest, fees and all other Obligations incurred hereunder (other than Hedging
Obligations under Secured Hedge Agreements, Cash Management Obligations under
Secured Cash Management Agreements, and contingent indemnification obligations,
in each case, not then due and payable), are paid in full, or (c) such
repurchase or redemption is otherwise permitted by this Agreement (including as
a result of a waiver hereunder)), in whole or in part, in each case prior to the
date that is 91 days after the Maturity Date hereunder; provided that, if such
Stock or Stock Equivalents are issued to any plan for the benefit of employees
of the Borrower or its Subsidiaries or by any such plan to such employees, such
Stock or Stock Equivalents shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations; provided,
further, that any Stock or Stock Equivalents held by any future, present or
former employee, director, manager or consultant of the Borrower, any of its
Subsidiaries or any of its direct or indirect parent companies or any other
entity in which the Borrower or a Restricted Subsidiary has an Investment and is
designated in good faith as an “affiliate” by the Board of Directors of the
Borrower, in each case pursuant to any equity holders’ agreement, management
equity plan or stock incentive plan or any other management or employee benefit
plan or agreement shall not constitute Disqualified Stock solely because it may
be required to be repurchased by the Borrower or its Subsidiaries.


“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.


“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.


“Drawing” shall have the meaning provided in Section 3.4(b).


“Engineering Reports” shall have the meaning provided in Section 2.14(c)(i).


“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
written demands, claims, liens, notices, including notice of noncompliance,
violation, potential responsibility, or investigation (other than internal
reports prepared by or on behalf of the Borrower or any of the Subsidiaries (a)
in the ordinary course of such Person’s business or (b) as required in
connection with a financing transaction or an acquisition or disposition of real
estate) or proceedings arising under or based upon any Environmental Law or any
permit issued, or any approval given, under any such Environmental Law
(hereinafter, “Claims”), including (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief relating to the presence,
Release or threatened Release of Hazardous Materials or arising from alleged
injury or threat of injury to health or safety (to the extent relating to human
exposure to Hazardous Materials), or the environment including

12

--------------------------------------------------------------------------------




ambient air, surface water, groundwater, land surface and subsurface strata and
natural resources such as wetlands.


“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, permit or approval now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment, including ambient air, surface water, groundwater, land surface
and subsurface strata and natural resources such as wetlands, or human health or
safety (to the extent relating to human exposure to Hazardous Materials) or any
Release or threatened Release of Hazardous Materials.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
on the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.


“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.


“Event of Default” shall have the meaning provided in Section 11.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.


“Exchange Rate” shall mean on any day with respect to any currency (other than
Dollars), the rate at which such currency may be exchanged into any other
currency (including Dollars), as set forth at approximately 11:00 a.m. (London
time) on such day on the Reuters World Currency Page for such currency. In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed by the Administrative
Agent and the Borrower, or, in the absence of such agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
11:00 a.m., local time, on such date for the purchase of the relevant currency
for delivery two Business Days later.


“Excluded Hedge Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party with respect to, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any Guarantee thereof or other
agreement or undertaking agreeing to guaranty, repay, indemnify or otherwise be
liable therefor) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Credit Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty obligation or other liability of such Credit
Party or the grant of such security interest becomes or would become effective
with respect to such Swap Obligation or (b) in the case of a Swap Obligation
subject to a clearing requirement pursuant to section 2(h) of the Commodity
Exchange Act (or any successor provision thereto), because such Credit Party is
a “financial entity,” as defined in section 2(h)(7)(C)(i) of the Commodity
Exchange Act (or any successor provision thereto), at the time the guaranty
obligation or other liability of such Credit Party becomes or would become
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such

13

--------------------------------------------------------------------------------




exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guaranty obligation or other liability or
security interest is or becomes illegal.


“Excluded Hedges” means Hedge Agreements that (i) are basis differential only
swaps for volumes of crude oil, natural gas and natural gas liquids included
under other Hedge Agreements permitted by Section 10.10(a) or (ii) are a hedge
of volumes of crude oil, natural gas or natural gas liquids by means of a put or
a price “floor” for which there exists no mark-to-market exposure to the
Borrower.


“Excluded Stock” shall mean (a) any Stock or Stock Equivalents with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower), the cost or other consequences of pledging
such Stock or Stock Equivalents in favor of the Secured Parties under the
Security Documents shall be excessive in view of the benefits to be obtained by
the Secured Parties therefrom, (b) solely in the case of any pledge of Stock or
Stock Equivalents of any Foreign Corporate Subsidiary or FSHCO to secure the
Obligations, any Stock or Stock Equivalents that is Voting Stock of such Foreign
Corporate Subsidiary or FSHCO in excess of 66% of the outstanding Stock and
Stock Equivalents of such class (such percentage to be adjusted upon any change
of law as may be required to avoid adverse U.S. federal income Tax consequences
to the Borrower or any Subsidiary), (c) any Stock or Stock Equivalents to the
extent the pledge thereof would be prohibited by any Requirement of Law or would
require the consent of any Governmental Authority, (d) in the case of (i) any
Stock or Stock Equivalents of any Subsidiary to the extent the pledge of such
Stock or Stock Equivalents is prohibited by Contractual Requirements or, with
respect to non-wholly owned Subsidiaries, organizational documents or (ii) any
Stock or Stock Equivalents of any Subsidiary that is not wholly owned by the
Borrower and its Restricted Subsidiaries at the time such Subsidiary becomes a
Subsidiary, any Stock or Stock Equivalents of each such Subsidiary described in
clause (i) or (ii) to the extent (A) that a pledge thereof to secure the
Obligations is prohibited by any applicable Contractual Requirement (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable Requirements of Law) or, with respect to
non-wholly owned Subsidiaries, organizational document, (B) any Contractual
Requirement or, with respect to non-wholly owned Subsidiaries, organizational
document prohibits such a pledge without the consent of any other party;
provided that this clause (B) shall not apply if (1) such other party is a
Credit Party or a wholly owned Restricted Subsidiary or (2) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate the Borrower or any Subsidiary to obtain any such
consent)) and for so long as such Contractual Requirement or, with respect to
non-wholly owned Subsidiaries, organizational document or replacement or renewal
thereof is in effect, or (C) a pledge thereof to secure the Obligations would
give any other party (other than a Credit Party or a wholly owned Restricted
Subsidiary) to any Contractual Requirement governing such Stock or Stock
Equivalents the right to terminate its obligations thereunder (other than
customary non-assignment provisions that are ineffective under the Uniform
Commercial Code or other applicable Requirement of Law), (e) the Stock or Stock
Equivalents of any Immaterial Subsidiary, any Unrestricted Subsidiary and any
Person that is not a Subsidiary, (f) the Stock or Stock Equivalents of any
Subsidiary of a Foreign Corporate Subsidiary, (g) any Stock or Stock Equivalents
of any Subsidiary to the extent that the pledge of such Stock or Stock
Equivalents would result in material adverse Tax consequences to the Borrower or
any Subsidiary as reasonably determined by the Borrower and (h) any Stock or
Stock Equivalents set forth on Schedule 1.1(b) which have been identified on or
prior to the Closing Date in writing to the Administrative Agent by an
Authorized Officer of the Borrower and agreed to by the Administrative Agent.


“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary listed on
Schedule 1.1(c) and each future Domestic Subsidiary, in each case, for so long
as any such Subsidiary does not constitute a Material Subsidiary, (b) each
Domestic Subsidiary that is not a wholly owned Subsidiary on any date such
Subsidiary would otherwise be required to become a Guarantor pursuant to the
requirements of Section 9.10 (for so long as such Subsidiary remains a
non-wholly owned Restricted Subsidiary), (c) any

14

--------------------------------------------------------------------------------




FSHCO, (d) each Domestic Subsidiary that is prohibited by any applicable
Contractual Requirement or, with respect to non-wholly owned Subsidiaries,
organizational document or Requirement of Law from guaranteeing or granting
Liens to secure the Obligations at the time such Subsidiary becomes a Restricted
Subsidiary (and for so long as such restriction or any replacement or renewal
thereof is in effect) or that would require consent, approval, license or
authorization of a Governmental Authority to guarantee or grant Liens to secure
the Obligations at the time such Subsidiary becomes a Restricted Subsidiary
(unless such consent, approval, license or authorization has been received), (e)
each Domestic Subsidiary that is a Subsidiary of a Foreign Corporate Subsidiary,
(f) each other Domestic Subsidiary acquired pursuant to a Permitted Acquisition
financed with secured Indebtedness incurred pursuant to Section 10.1(i) and
permitted by the proviso to subclause (C) of Section 10.1(i) and each Restricted
Subsidiary thereof that guarantees such Indebtedness to the extent and so long
as the financing documentation relating to such Permitted Acquisition to which
such Restricted Subsidiary is a party prohibits such Restricted Subsidiary from
guaranteeing or granting a Lien on any of its assets to secure the Obligations,
(g) any other Domestic Subsidiary with respect to which, (x) in the reasonable
judgment of the Administrative Agent, the cost or other consequences of
providing a Guarantee of the Obligations shall be excessive in view of the
benefits to be obtained by the Lenders therefrom or (y) providing such a
Guarantee would result in material adverse tax consequences as reasonably
determined by the Borrower, and (h) each Unrestricted Subsidiary.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from any payment to be made
by or on account of any obligation of any Credit Party hereunder or under any
other Credit Document, (a) Taxes imposed on or measured by overall net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed on as a result of a Recipient being organized under the Requirements
of Law of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction (including any political
subdivision thereof) imposing such Tax or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, United States federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in any Loan or Commitment pursuant to a Requirement of Law
in effect on the date on which (i) such Lender acquired such interest in a Loan
or Commitment (other than in the case of a Lender that is an assignee pursuant
to a request by the Borrower under Section 13.7), or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
5.4, amounts with respect to such Taxes were payable either to such Lender’s
assignee immediately before such Lender became a party thereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Lender’s failure to comply with Section 5.4(e) or (d) any United States federal
withholding Tax imposed under FATCA.


“Existing Credit Agreement” shall have the meaning provided in the introductory
paragraph hereto.


“Existing Letters of Credit” shall mean the letters of credit described on
Schedule 1.1(f) hereto and issued and outstanding under the Existing Credit
Agreement on the Closing Date. The Existing Letters of Credit shall be continued
on the Closing Date as Letters of Credit hereunder.


“Facility” shall mean this Agreement and the Commitments and the extensions of
credit made hereunder.


“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a
Disposition of such asset at such date of determination assuming a Disposition
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time having regard to the
nature and characteristics of such asset, as reasonably determined by the
Borrower.



15

--------------------------------------------------------------------------------




“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into by the United States that implement
the foregoing.


“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York or, if such rate is not so published for any date that is a Business Day,
the Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by it; provided that, if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.


“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Section 10.11.


“Foreign Corporate Subsidiary” shall mean a Foreign Subsidiary that is treated
as a corporation for U.S. federal income Tax purposes.


“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.


“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.


“Fronting Fee” shall have the meaning provided in Section 4.1(c).


“FSHCO” shall mean any direct or indirect Subsidiary that owns no material
assets other than the Stock or Indebtedness of one or more direct or indirect
Foreign Corporate Subsidiaries


“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.


“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time.


“Genesis Pipeline Dropdown Transactions” shall mean the transactions effected
pursuant to the Genesis Pipeline Dropdown Transaction Documents.


“Genesis Pipeline Dropdown Transaction Documents” shall mean, collectively, (a)
the Transportation Services Agreement by and between Genesis Free State
Pipeline, LLC, a Delaware limited liability company, and Onshore, (b) the
Pipeline Financing Lease Agreement by and between Genesis NEJD Pipeline, LLC, a
Delaware limited liability company, and Onshore, each dated as of May 30, 2008
and (c) all other material documents, instruments and agreements entered into in
connection with the agreements described in clauses (a) and (b) above.



16

--------------------------------------------------------------------------------




“Genesis VPP Transactions” shall mean, collectively, the transactions entered
into between Onshore and Genesis Crude Oil, L.P. for the purchase and sale of
carbon dioxide volumetric production payments in accordance with the Genesis VPP
Transaction Documents.  


“Genesis VPP Transaction Documents” shall mean, collectively, (a) the Production
Payment Purchase and Sale Agreement dated November 14, 2003 between Genesis
Crude Oil, L.P. and Onshore, (b) the Second Production Payment Purchase and Sale
Agreement dated August 26, 2004 between Genesis Crude Oil, L.P. and Onshore, (c)
the Third Production Payment Purchase and Sale Agreement dated November 11, 2005
between Genesis Crude Oil, L.P. and Onshore and (d) all other material
documents, instruments and agreements entered into in connection with the
agreements described in clauses (a)-(c).


“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local and any authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


“Guarantee” shall mean the Amended and Restated Guarantee made by any Guarantor
in favor of the Administrative Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit C.


“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.


“Guarantors” shall mean each Domestic Subsidiary listed on Schedule 1.1(d) and
each other Domestic Subsidiary (other than an Excluded Subsidiary) that becomes
a party to the Guarantee after the Closing Date pursuant to Section 9.10 or
otherwise.


“Gulf Coast Pipelines” means Denbury Gulf Coast Pipelines, LLC, a Delaware
limited liability company.


“Hazardous Materials” shall mean any chemical, material, product, waste or
substance regulated or as to which liability might arise under any applicable
Environmental Law including: (a) any petroleum or petroleum products, oil and
natural gas exploration and production wastes, natural gas, condensate, crude
oil or any components, fractions or derivatives thereof, radioactive materials,
including naturally occurring radioactive materials, friable asbestos, urea
formaldehyde foam insulation,

17

--------------------------------------------------------------------------------




polychlorinated biphenyls, and radon gas and (b) any chemicals, materials,
products, wastes or substances defined as or included in the definition of
“hazardous substances”, “hazardous waste”, “solid waste”, “hazardous materials”,
“extremely hazardous waste”, “restricted hazardous waste”, “toxic substances”,
“toxic pollutants”, “contaminants”, or “pollutants”, or words of similar import,
under any applicable Environmental Law.


“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, fixed-price physical
delivery contracts, whether or not exchange traded, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and any confirmations or trades, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided, that
notwithstanding the foregoing, agreements or obligations to physically sell any
commodity at any index-based price shall not be considered “Hedge Agreements”.


“Hedge Bank” shall mean (a) any Person (other than the Borrower or any of its
Affiliates or Subsidiaries) that (x) at the time it enters into a Hedge
Agreement is a Lender, the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent, or (y) at any time after it enters into a Hedge
Agreement it becomes a Lender, the Administrative Agent or an Affiliate of a
Lender or the Administrative Agent or (b) with respect to any Hedge Agreement
that is in effect on the Closing Date, any Person (other than the Borrower or
any of its Affiliates or Subsidiaries) that (x) is a Lender, the Administrative
Agent or an Affiliate of a Lender or the Administrative Agent on the Closing
Date or (y) is listed on Schedule 8.8 as a bank counterparty to one or more
Hedge Agreements on the Closing Date (and in the case of this clause (y), any
Affiliate of such Person).


“Hedge Termination” shall mean the unwinding, terminating and/or offsetting of
any Hedge Agreement.


“Hedge PV” shall mean, with respect to any commodity Hedge Agreement, the
present value, discounted at 9% per annum, of the future receipts expected to be
paid to the Borrower or the Restricted Subsidiaries under such Hedge Agreement
netted against the most recent Bank Price Deck provided to the Borrower by the
Administrative Agent pursuant to Section 2.14(g); provided, however, that the
“Hedge PV” shall never be less than $0.00.


“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedge Agreements.


“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans under laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.



18

--------------------------------------------------------------------------------




“Historical Financial Statements” shall mean (a) the audited consolidated
balance sheets of the Borrower and its consolidated Subsidiaries as of December
31, 2013, and the related audited statements of income and comprehensive income,
statements of changes in shareholders’ equity and statements of cash flows for
the fiscal year ended on such date and (b) the unaudited interim consolidated
balance sheets of the Borrower and its consolidated Subsidiaries as of September
30, 2014, and the related statements of income and comprehensive income,
statements of changes in shareholders’ equity and statements of cash flows for
the fiscal quarter ended on such date.


“Hydrocarbon Interests” shall mean all rights, titles, interests and estates,
excluding Carbon Dioxide Interests, now or hereafter acquired in and to oil and
gas leases, oil, gas and mineral leases, or other liquid or gaseous hydrocarbon
leases, mineral fee interests, overriding royalty and royalty interests, net
profit interests and production payment interests, including any reserved or
residual interests of whatever nature.


“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.


“Immaterial Subsidiary” shall mean any Subsidiary that is not a Material
Subsidiary.


“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBOR Rate.”


“Increasing Lender” shall have the meaning provided in Section 2.16(a).


“Incremental Agreement” shall have the meaning provided in Section 2.16(c).


“Incremental Increase” shall have the meaning provided in Section 2.16(a).


“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person (other than (i)
any earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and (ii) obligations resulting
under firm transportation contracts or take or pay contracts entered into in the
ordinary course of business), (d) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all drafts drawn
thereunder, (e) all Indebtedness (excluding prepaid interest thereon) of any
other Person secured by any Lien on any property owned by such Person, whether
or not such Indebtedness has been assumed by such Person (but if such
Indebtedness has not been assumed, limited to the lesser of the amount of such
Indebtedness and the Fair Market Value of the property securing such
Indebtedness), (f) the principal component of all Capitalized Lease Obligations
of such Person, (g) obligations to deliver commodities, goods or services,
including Hydrocarbons, in consideration of one or more advance payments, other
than (1) obligations relating to net oil, natural gas liquids or natural gas
balancing arrangements arising in the ordinary course of business and (2)
obligations to deliver commodities or pay royalties or other payments in
connection with obligations arising from net profits interests, working
interests, overriding royalty interests or similar real property interests, (h)
the undischarged balance of any production payment created by such Person or for
the creation of which such Person directly or indirectly received payment, and
(i) without duplication, all Guarantee Obligations of such Person in respect of
the items described in clauses (a) through (h) above; provided that Indebtedness
shall not include (i) trade and other ordinary course payables and accrued
expenses arising in the ordinary course of business, (ii) deferred or prepaid
revenue, (iii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller, (iv) in the case of the Borrower and its Restricted

19

--------------------------------------------------------------------------------




Subsidiaries, (A) all intercompany Indebtedness between the Borrower and a
Restricted Subsidiary or between a Restricted Subsidiary and another Restricted
Subsidiary having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and (B) intercompany liabilities between the Borrower and a
Restricted Subsidiary or between a Restricted Subsidiary and another Restricted
Subsidiary in connection with the cash management, tax and accounting activities
of the Borrower and the Restricted Subsidiaries, (v) any obligation in respect
of a farm-in agreement, joint development agreement, joint operating agreement
or similar arrangement whereby such Person agrees to pay all or a share of the
drilling, completion or other expenses of an exploratory or development well
(which agreement may be subject to a maximum payment obligation, after which
expenses are shared in accordance with the working or participation interest
therein or in accordance with the agreement of the parties) or perform the
drilling, completion or other operation on such well in exchange for an
ownership interest in an oil or gas property, (vi) any obligations in respect
of any Hedge Agreement that is permitted under this Agreement and (vii)
prepayments for gas or crude oil production or net gas imbalances not in excess
of $50,000,000 in the aggregate at any time outstanding.


“Indemnified Liabilities” shall have the meaning provided in Section 13.5.


“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document other than (a) Excluded Taxes, or (b) to the
extent not described in (a), Other Taxes.


“Industry Investment” shall mean Investments and expenditures made in the
ordinary course of, and of a nature that is or shall have become customary in,
the oil and gas business as a means of actively engaging therein through
agreements, transactions, interests or arrangements that permit a Person to
share risks or costs, to comply with regulatory requirements regarding local
ownership or to satisfy other objectives customarily achieved through the
conduct of oil and gas business (which may be jointly with third parties),
including: (a) ownership interests in oil and gas properties or gathering,
transportation, processing, or related systems; (b) Investments and expenditures
in the form of or pursuant to operating agreements, processing agreements,
farm-in agreements, farm-out agreements, development agreements, area of mutual
interest agreements, unitization agreements, pooling arrangements, joint bidding
agreements, service contracts, joint venture agreements, partnership agreements
(whether general or limited), and other similar agreements (including for
limited liability companies) with third parties; and (c) direct or indirect
ownership interests or Investments, singularly or with third parties, in
enhanced oil recovery business arrangements, including natural and anthropogenic
carbon dioxide sources.


“Initial Reserve Report” shall mean collectively, the Borrower’s internally
prepared reserve engineers’ report dated as of June 30, 2014 with respect to the
Oil and Gas Properties of the Credit Parties.


“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.


“Interim Redetermination” shall have the meaning provided in Section 2.14(b).


“Interim Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to an Interim Redetermination becomes
effective as provided in Section 2.14(b).


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for

20

--------------------------------------------------------------------------------




which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for the shortest period (for which
that LIBO Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.
“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person (including any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such sale), (b) the making of any deposit with, or advance, loan or other
extension of credit to, assumption of Indebtedness of, or capital contribution
to, or purchase or other acquisition of an equity participation in, any other
Person (including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person) (including any partnership or joint venture) (excluding (i) any
extension of credit representing the purchase price of inventory or supplies
sold by such Person in the ordinary course of business and (ii) in the case of
the Borrower and the Restricted Subsidiaries, (A) all intercompany loans,
advances and Indebtedness between the Borrower and a Restricted Subsidiary or
between a Restricted Subsidiary and another Restricted Subsidiary having a term
not exceeding 364 days (inclusive of any roll over or extension of terms) and
(B) intercompany liabilities between the Borrower and a Restricted Subsidiary or
between a Restricted Subsidiary and another Restricted Subsidiary in connection
with the cash management, tax and accounting activities of the Borrower and the
Restricted Subsidiaries), (c) the entering into of any guarantee of, or other
contingent obligation with respect to, Indebtedness of any other Person or (d)
the purchase or other acquisition (in one transaction or a series of
transactions) of (x) all or substantially all of the property and assets or
business of another Person or (y) assets constituting a business unit, line of
business or division of such Person; provided that, in the event that any
Investment is made by the Borrower or any Restricted Subsidiary in any Person
through substantially concurrent interim transfers of any amount through one or
more other Restricted Subsidiaries, then such other substantially concurrent
interim transfers shall be disregarded for purposes of Section 10.5. The amount
of any Investment shall be the amount (or the Fair Market Value of the assets)
actually invested on the date such Investment was made, without adjustment for
subsequent increases or decreases in the value of such Investment.


“Investment Grade Period” shall mean any period commencing with the date the
Borrower elects to enter into an Investment Grade Period pursuant to the
provisions of Section 13.23(a) and ending with the earlier to occur of (a) the
date the Borrower elects to exit such Investment Grade Period pursuant to the
provisions of Section 13.23(b) and (b) the first date following the beginning of
such Investment Grade Period on which the Borrower receives both (i) a Rating
from Moody’s that is lower than Ba1 and (ii) a Rating from S&P that is lower
than BB+.


“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” shall mean, with respect to any Letter of Credit, the
applicable Letter of Credit Request, and any other document, agreement and
instrument entered into by the Letter of Credit Issuer and the Borrower (or any
Restricted Subsidiary) or in favor of the Letter of Credit Issuer and relating
to such Letter of Credit.


“Joint Bookrunners” shall mean J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Wells Fargo Securities, LLC, each in its
capacity as joint bookrunner in respect of the Facility.



21

--------------------------------------------------------------------------------




“Joint Lead Arrangers” shall mean J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Wells Fargo Securities, LLC, each in its
capacity as joint lead arranger in respect of the Facility.


“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.


“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Maturity Date.


“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.


“L/C Participant” shall have the meaning provided in Section 3.3(a).


“L/C Participation” shall have the meaning provided in Section 3.3(a).


“Lender” shall have the meaning provided in the preamble to this Agreement.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.


“Lender Default” shall mean (a) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans or participations in Letters of
Credit or Swingline Loans required to be made by it hereunder, which refusal or
failure is not cured within one Business Day after the date of such refusal or
failure, unless the subject of a good faith dispute, (b) the failure of any
Lender to pay over to the Administrative Agent, the Letter of Credit Issuer, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due, unless the subject of a
good faith dispute, (c) a Lender has notified the Borrower or the Administrative
Agent that it does not intend or expect to comply with any of its funding
obligations or has made a public statement to that effect with respect to its
funding obligations under the Facility, (d) the failure by a Lender to confirm
in a manner reasonably satisfactory to the Administrative Agent that it will
comply with its obligations under the Facility, (e) a Distressed Person has
admitted in writing that it is insolvent or such Distressed Person becomes
subject to a Lender-Related Distress Event.


“Lender-Related Distress Event” shall mean, with respect to any Lender, that
such Lender or any Person that directly or indirectly controls such Lender
(each, a “Distressed Person”), as the case may be, is or becomes subject to a
voluntary or involuntary case with respect to such Distressed Person under any
debt relief law, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation,
or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Person or its assets
to be, insolvent or bankrupt; provided that a Lender-Related Distress Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interests in any Lender or any Person that directly or
indirectly controls such Lender by (a) a Governmental Authority or an
instrumentality thereof so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such

22

--------------------------------------------------------------------------------




Governmental Authority) to reject, repudiate, disavow or disaffirm any
agreements made by such Lender, or (b) an Undisclosed Administration.


“Letter of Credit” shall have the meaning provided in Section 3.1(a).


“Letter of Credit Commitment” shall mean $50,000,000, as the same may be (i)
increased solely with the consent of the Administrative Agent and the Letter of
Credit Issuer; provided, that in no event shall the Letter of Credit Commitment
exceed the Total Commitment as a result of any such increase, and (ii) reduced
from time to time pursuant to Section 3.1.


“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the principal amount of any Unpaid Drawings in respect of which
such Lender has made (or is required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.4(a) at such time and (b) such Lender’s
Commitment Percentage of the Letters of Credit Outstanding at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.4(a)) minus the amount of cash or deposit
account balances held by the Administrative Agent to Cash Collateralize
outstanding Letters of Credit and Unpaid Drawings under Section 3.8. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.


“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).


“Letter of Credit Issuer” shall mean JPMorgan Chase Bank, N.A., or any of its
Affiliates or any replacement or successor appointed pursuant to Section 3.6.


“Letter of Credit Request” shall have the meaning provided in Section 3.2.


“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate principal amount of all Unpaid Drawings in respect
of all Letters of Credit.


“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBOR
Rate.”


“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate (other than an ABR Loan bearing interest by
reference to the LIBOR Rate by virtue of clause (c) of the definition of ABR).


“LIBOR Rate” shall mean, for any Interest Period with respect to any Borrowing
of a LIBOR Loan, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest

23

--------------------------------------------------------------------------------




Period”) then the LIBOR Rate shall be the Interpolated Rate; provided that if
any Interpolated Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.


“Lien” shall mean any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including (a) the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement or a financing
lease, consignment or bailment for security purposes or (b) Production Payments
and the like payable out of Oil and Gas Properties; provided that in no event
shall an operating lease be deemed to be a Lien.


“Liquidity” shall mean, as of any date of determination, the sum of (a) the
Available Commitment on such date (to the extent the conditions precedent in
Section 7 are capable of being satisfied) and (b) the aggregate amount of cash
and cash equivalents (in each case, free and clear of all Liens, other than
Permitted Liens and nonconsensual Liens permitted by Section 10.2 and Liens
permitted by Sections 10.2(a), (h), (i) and (l) and clauses (i) and (ii) of
Section 10.2(n)) included in the cash and cash equivalents accounts listed on
the consolidated balance sheet of the Borrower and the Restricted Subsidiaries
at such date, less the amount, if any, of the Borrowing Base Deficiency existing
on such date of determination.


“Loan” shall mean any extension of credit by a Lender to the Borrower or a
Swingline Loan made by any Lender hereunder.


“Loan Limit” shall mean (a) at any time during an Investment Grade Period, the
lesser of (i) the Maximum Aggregate Amount and (ii) the Total Commitments at
such time and (b) at any time that is not during an Investment Grade Period, the
least of (i) the Maximum Aggregate Amount, (ii) the Total Commitments at such
time and (iii) the Borrowing Base at such time (including as it may be reduced
pursuant to Section 2.14(f)).


“Majority Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority (i.e., more than 50.0%) of the Adjusted Total Commitment at
such date, or (b) if the Total Commitment has been terminated or for the
purposes of acceleration pursuant to Section 11, Non-Defaulting Lenders having
or holding a majority of the outstanding principal amount of the Loans, the
Swingline Exposure and Letter of Credit Exposure (excluding the Loans, Swingline
Exposure and Letter of Credit Exposure of Defaulting Lenders) in the aggregate
at such date.


“Mandatory Borrowing” shall have the meaning provided in Section 2.1(c).


“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and its Restricted Subsidiaries, taken as a whole, that would, individually or
in the aggregate, materially adversely affect (a) the ability of the Borrower
and the other Credit Parties, taken as a whole, to perform their payment
obligations under this Agreement or any of the other Credit Documents or (b) the
rights and remedies of the Administrative Agent and the Lenders under this
Agreement or under any of the other Credit Documents.


“Material Subsidiary” shall mean, at any date of determination, each Domestic
Subsidiary of the Borrower that is a Restricted Subsidiary of the Borrower whose
Total Assets (when combined with the assets of such Subsidiary’s Subsidiaries
that are Restricted Subsidiaries, after eliminating intercompany obligations) or
revenues at the last day of the Test Period for which Section 9.1 Financials
have been delivered were equal to or greater than 10% of the Consolidated Total
Assets or consolidated revenues, respectively, of the Borrower and the
Restricted Subsidiaries at such date, determined in accordance with GAAP.



24

--------------------------------------------------------------------------------




“Maturity Date” shall mean December 9, 2019.


“Maximum Aggregate Amount” shall mean $3,500,000,000.


“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.


“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed, assignment of as-extracted collateral, fixture filing or other security
document entered into by the owner of a Mortgaged Property and the
Administrative Agent for the benefit of the Secured Parties in respect of that
Mortgaged Property, substantially in the form of Exhibit E (with such changes
thereto as may be necessary to account for local law matters) or otherwise in
such form as agreed between the Borrower and the Administrative Agent.


“Mortgaged Present Value” shall mean, as of any date of determination, the PV-9
attributable to Mortgaged Properties; provided that no more than 35% of the
Mortgaged Present Value may be attributable to Proved Reserves that are not then
categorized as Proved Developed Producing Reserves.


“Mortgaged Property” shall mean, initially, each parcel of real estate and
improvements thereto owned by a Credit Party respect to which a Mortgage is
required to be granted pursuant to Section 9.10; provided that, notwithstanding
any provision in any Mortgage to the contrary, in no event is any Building (as
defined in the applicable Flood Insurance Regulation) or Manufactured (Mobile)
Home (as defined in the applicable Flood Insurance Regulation) located on the
Mortgaged Properties (as defined in the applicable Mortgage) within an area
having special flood hazards and in which flood insurance is available under the
National Flood Insurance Act of 1968 be included in the definition of “Mortgaged
Property” or “Mortgaged Properties” and no such Building or Manufactured
(Mobile) Home is encumbered by any Mortgage. As used herein, “Flood Insurance
Regulations” means (i) the National Flood Insurance Act of 1968 as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statue
thereto, (iii) the National Flood Insurance Reform Act of 1994 (amending 42 USC
§ 4001, et seq.), as the same may be amended or recodified from time to time,
and (iv) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder.


“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or an ERISA Affiliate is, or
was within any of the preceding six plan years, obligated to contribute.


“New Borrowing Base Notice” shall have the meaning provided in Section 2.14(d).


“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).


“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.


“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).


“Non-U.S. Lender” shall mean any Lender that is not a U.S. Person.


“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3(a) and substantially in the form of Exhibit A or such
other form as shall be approved by the Administrative Agent (acting reasonably).



25

--------------------------------------------------------------------------------




“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).


“Obligations” shall mean all advances to, and debts, liabilities, obligations
of, any Credit Party arising under the Bond Documents, any Credit Document or
otherwise with respect to any Loan or Letter of Credit or under any Secured Cash
Management Agreement or Secured Hedge Agreement, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party or any
Affiliate thereof in any proceeding under any bankruptcy or insolvency law
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, provided that, (i) when
any Hedge Bank assigns or otherwise transfers any interest held by it under any
Secured Hedge Agreement to any other Person pursuant to the terms of such
agreement, the obligations thereunder shall thereafter continue to constitute
Obligations only if such assignee or transferee is also then a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent, and (ii) if a Hedge Bank ceases to be a Lender or the
Administrative Agent hereunder or an Affiliate of a Lender or the Administrative
Agent hereunder, obligations owing to such Hedge Bank shall be included as
Obligations only to the extent such obligations arise from such transactions
under such Hedge Agreements (and not the Master Agreement between such parties)
entered into at or before the time such Hedge Bank was a Lender hereunder, an
Affiliate of a Lender hereunder, the Administrative Agent hereunder or an
Affiliate of the Administrative Agent hereunder without giving effect to any
extension, increases, or modifications thereof, or additional transactions
thereunder, which are made after such Hedge Bank ceases to be a Lender
hereunder, an Affiliate of a Lender hereunder, the Administrative Agent
hereunder or an Affiliate of the Administrative Agent hereunder. Without
limiting the generality of the foregoing, the Obligations of the Credit Parties
under the Credit Documents (and any of their Restricted Subsidiaries to the
extent they have obligations under the Credit Documents) include the obligation
(including Guarantee Obligations) to pay principal, interest, charges, expenses,
fees, attorney costs, indemnities and other amounts payable by any Credit Party
under any Credit Document. Notwithstanding the foregoing, (a) the obligations of
the Borrower or any Restricted Subsidiary under any Secured Hedge Agreement and
under any Secured Cash Management Agreement shall be, in each case, secured and
unconditionally guaranteed pursuant to the Security Documents and the Guarantee
only to the extent that, and for so long as, the other Obligations are so
secured and unconditionally guaranteed, (b) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement and the other
Credit Documents shall not require the consent of the holders of Hedging
Obligations under Secured Hedge Agreements, of the holders of Cash Management
Obligations under Secured Cash Management Agreements, the Bond Purchaser or of
the Bond Trustee, acting in such capacity, and (c) solely with respect to any
Credit Party, Excluded Hedge Obligations of such Credit Party shall in any event
be excluded from “Obligations” owing by such Credit Party.


“Oil and Gas Properties” shall mean (a) Hydrocarbon Interests, (b) the
properties now or hereafter pooled or unitized with Hydrocarbon Interests, (c)
all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests, (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests, (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests, (f) all tenements, hereditaments, appurtenances and properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) any and all property, real or personal, now owned or hereafter
acquired and situated upon, used, held for use or useful in connection with the
operating, working or development of any of such Hydrocarbon Interests or
property described in clauses (a) through (f) above

26

--------------------------------------------------------------------------------




(excluding drilling rigs, automotive equipment, rental equipment or other
personal property which may be on such premises for the purpose of drilling a
well or for other similar temporary uses) and including any and all oil wells,
gas wells, injection wells or other wells, buildings, structures, fuel
separators, liquid extraction plants, plant compressors, pumps, pumping units,
field gathering systems, gas processing plants and pipeline systems and any
related infrastructure to any thereof, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.


“Onshore” means Denbury Onshore, LLC, a Delaware limited liability company.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).


“Other Taxes” shall mean any and all present or future stamp, registration,
court, documentary, intangible, recording, filing, property or similar Taxes
(including interest, fines, penalties, additions to Tax and related, reasonable,
out-of-pocket expenses with regard thereto) arising from any payment made
hereunder or made under any other Credit Document or from the execution or
delivery of, registration or enforcement of, consummation or administration of,
or otherwise with respect to, this Agreement or any other Credit Document;
provided that such term shall not include any of the foregoing Taxes that result
from an assignment, grant of a participation pursuant to Section 13.6(c) or
transfer or assignment to or designation of a new lending office or other office
for receiving payments under any Credit Document (“Assignment Taxes”) to the
extent such Assignment Taxes are imposed as a result of a connection between the
assignor/participating Lender and/or the assignee/Participant and the taxing
jurisdiction (other than a connection arising solely from any Credit Documents
or any transactions contemplated thereunder), except to the extent that any such
action described in this proviso is requested or required by the Borrower
(including any request by the Borrower under Section 2.12 or Section 13.7).


“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
or the Letter of Credit Issuer, as the case may be, in accordance with banking
industry rules on interbank compensation.


“Participant” shall have the meaning provided in Section 13.6(c).


“Participant Register” shall have the meaning provided in Section 13.6(c).


“Patriot Act” shall have the meaning provided in Section 13.18.


“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.


“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.


“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets (including any
assets constituting a business unit, line of

27

--------------------------------------------------------------------------------




business or division) or Stock or Stock Equivalents, so long as (a) such
acquisition and all transactions related thereto shall be consummated in all
material respects in accordance with Requirements of Law; (b) if such
acquisition involves the acquisition of Stock or Stock Equivalents of a Person
that upon such acquisition would become a Subsidiary, such acquisition shall
result in the issuer of such Stock becoming a Restricted Subsidiary and, to the
extent required by Section 9.10(a), a Guarantor (subject to the time periods set
forth therein); (c) such acquisition shall result in the Administrative Agent,
for the benefit of the Secured Parties, being granted a security interest in any
Stock or any assets so acquired to the extent required by Section 9.10(a) and
(b) (subject to the time periods set forth therein); (d) after giving effect to
such acquisition, no Event of Default shall have occurred and be continuing; and
(e) after giving effect to such acquisition, the Borrower and its Restricted
Subsidiaries shall be in compliance with Section 10.13; and (f) the Borrower
shall be in compliance, on a pro forma basis after giving effect to such
acquisition (including any Indebtedness assumed or permitted to exist pursuant
to Section 10.1(i), and any related pro forma adjustment), with the Financial
Performance Covenants, as such covenants are recomputed as at the last day of
the most recently ended Test Period as if such acquisition had occurred on the
first day of such Test Period.


“Permitted Additional Debt” shall mean unsecured senior, unsecured senior
subordinated or unsecured subordinated Indebtedness issued by the Borrower or a
Guarantor, (a) the terms of which do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligation prior to the 91st day after the
Maturity Date (other than (i) customary offers to purchase upon a change of
control, asset sale or casualty or condemnation event, AHYDO Payments, and
customary acceleration rights after an event of default and (ii) Indebtedness
incurred pursuant to a customary bridge facility and which meets all the
foregoing requirements except for having a maturity date prior to the 91st day
after the Maturity Date if such Indebtedness converts in its entirety at
maturity to Indebtedness which does not provide for any scheduled repayment,
mandatory redemption or sinking fund obligation (except to the extent permitted
pursuant to clause (i)) prior to the 91st day after the Maturity Date), (b) the
covenants (other than financial covenants), events of default, guarantees and
other terms of which (other than interest rate, fees, funding discounts and
redemption or prepayment premiums determined by the Borrower to be “market”
rates, fees, discounts and premiums at the time of issuance or incurrence of any
such Indebtedness), taken as a whole, are determined by the Borrower to be
“market” terms on the date of issuance or incurrence and in any event are not,
in the aggregate, materially more restrictive on the Borrower and its Restricted
Subsidiaries than the terms of this Agreement as in effect at the time of such
issuance or incurrence, (c) the financial covenants of which are not,
individually or in the aggregate, more restrictive than the financial covenants
contained in this Agreement as in effect at the time of such issuance or
incurrence, (d) the terms of which do not contain maintenance financial
covenants or require the achievement of any financial performance standards
other than as a condition to taking specified actions or as permitted by clause
(c) above; provided that a certificate of an Authorized Officer of the Borrower
delivered to the Administrative Agent at least five Business Days prior to the
incurrence or issuance of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirements
in clauses (a) through (d) above shall be conclusive evidence that such terms
and conditions satisfy such foregoing requirements, (e) if such Indebtedness is
unsecured senior subordinated or unsecured subordinated Indebtedness, the terms
of such Indebtedness provide for customary subordination of such Indebtedness to
the Obligations and (f) for which no Subsidiary of the Borrower (other than a
Guarantor) is an obligor under such Indebtedness.


“Permitted Additional Revenue Bond Documents” shall mean, collectively, any
Permitted Additional Revenue Bonds, and any loan agreement, promissory note,
purchase agreement, indenture and all other agreements, documents and
instruments hereafter executed and/or delivered by, between or among any Credit
Party, Bond Issuer, Bond Trustee and/or Bond Purchaser pursuant to, and in
connection

28

--------------------------------------------------------------------------------




with, any Permitted Additional Revenue Bonds or any Permitted Additional Revenue
Bond Transaction, each of which agreements, documents and instruments shall be
in form and substance acceptable to Administrative Agent in its sole discretion.


“Permitted Additional Revenue Bond Transaction” shall mean any transaction
entered into after the date hereof among Onshore or any other Credit Party with
Bond Purchaser, Bond Issuer and Bond Trustee in connection with the issuance and
sale by Bond Issuer of its Permitted Additional Revenue Bonds to Bond Purchaser
if, with respect thereto, each of the conditions set forth in Section 10.1(y) is
met.


“Permitted Additional Revenue Bonds” shall mean, whether one or more, Bond
Issuer’s taxable industrial development revenue bonds issued after the date
hereof in connection with a Permitted Additional Revenue Bond Transaction.


“Permitted Investments” shall mean:


(a)securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 24 months from the date of
acquisition thereof;


(b)securities issued by any state, territory or commonwealth of the United
States of America or any political subdivision of any such state, territory or
commonwealth or any public instrumentality thereof or any political subdivision
of any such state, territory or commonwealth or any public instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);


(c)commercial paper maturing no more than 12 months after the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);


(d)time deposits with, or domestic and LIBOR certificates of deposit or bankers’
acceptances maturing no more than two years after the date of acquisition
thereof issued by any Lender or any other bank having combined capital and
surplus of not less than $500,000,000 in the case of domestic banks and
$100,000,000 (or the Dollar equivalent thereof) in the case of foreign banks;


(e)repurchase agreements with a term of not more than 90 days for underlying
securities of the type described in clauses (a), (b) and (d) above entered into
with any bank meeting the qualifications specified in clause (d) above or
securities dealers of recognized national standing;


(f)marketable short-term money market and similar funds either (i) having assets
in excess of $500,000,000 or (ii) having a rating of at least A-2 or P-2 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);


(g)shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (f) above; and

29

--------------------------------------------------------------------------------




(h)in the case of Investments by any Restricted Foreign Subsidiary, including
Investments made in a country outside the United States of America, other
customarily utilized high-quality Investments in the country where such
Restricted Foreign Subsidiary is located or in which such Investment is made.


“Permitted Liens” shall mean:


(a)Liens for Taxes, assessments or governmental charges or claims not yet
overdue for a period of more than 30 days or that are being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established to the extent required by and in accordance with GAAP, or for
property Taxes on property that the Borrower or one of its Subsidiaries has
determined to abandon if the sole recourse for such Tax, assessment, charge or
claim is to such property;


(b)Liens in respect of property or assets of the Borrower or any of the
Restricted Subsidiaries imposed by law, such as landlords’, vendors’,
suppliers’, carriers’, warehousemen’s, repairmens’, construction contractors’,
workers’ and mechanics’ Liens and other similar Liens arising in the ordinary
course of business or incident to the exploration, development, operation or
maintenance of Oil and Gas Properties, Carbon Dioxide Interests or other
material properties, in each case so long as such Liens arise in the ordinary
course of business and do not individually or in the aggregate have a Material
Adverse Effect;


(c)Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 11.9;


(d)Liens incurred or pledges or deposits made (i) in connection with workers’
compensation, unemployment insurance and other types of social security, old age
pension, public liability obligations or similar legislation and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of such obligations, (ii) to secure liabilities for
reimbursement or indemnification obligations (including obligations in respect
of letters of credit or bank guarantees for the benefit of) to insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Restricted Subsidiary, or (iii) to secure the performance of tenders,
statutory obligations, plugging and abandonment obligations, surety, stay,
customs and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (including
letters of credit issued in lieu of such bonds or to support the issuance
thereof) incurred in the ordinary course of business or otherwise constituting
Investments permitted by Section 10.5;


(e)ground leases, subleases, licenses or sublicenses in respect of real property
on which facilities owned or leased by the Borrower or any of its Restricted
Subsidiaries are located;


(f)easements, rights-of-way, licenses, surface leases, restrictive covenants,
restrictions (including zoning restrictions), title defects, exceptions,
deficiencies or irregularities in title, encroachments, protrusions, servitudes,
permits, conditions and covenants and other similar charges or encumbrances
(including in any rights of way or other property of the Borrower or its
Restricted Subsidiaries for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil or other
minerals or timber, and other like purposes, or for joint or common use of real
estate, rights of way, facilities and equipment) not interfering in any material
respect with the business of the Borrower and its Restricted Subsidiaries, taken
as a whole and, to the extent reasonably agreed by the Administrative Agent, any
exception on the title reports issued in connection with any Borrowing Base
Property;

30

--------------------------------------------------------------------------------




(g)any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease, sublease, license or sublicense permitted by this Agreement
including, for lease bonus, royalty or rental payments;


(h)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;


(i)Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued for
the account of the Borrower or any of its Restricted Subsidiaries; provided that
such Lien secures only the obligations of the Borrower or such Restricted
Subsidiaries in respect of such letter of credit or bankers’ acceptance to the
extent permitted under Section 10.1;


(j)leases, licenses, subleases or sublicenses granted to others not interfering
in any material respect with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;


(k)Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings made in respect of operating leases entered into by the
Borrower or any of its Restricted Subsidiaries;


(l)Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts, commodity
trading accounts or other brokerage accounts of the Borrower and the Restricted
Subsidiaries held at such banks or financial institutions, as the case may be,
to facilitate the operating of cash pooling, trading, and/or interest set off
arrangements in respect of such accounts in the ordinary course of business;


(m)Liens which arise in the ordinary course of business under operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, farm-out agreements, farm-in agreements, division orders,
contracts for the sale, transportation or exchange of oil and natural gas,
unitization and pooling declarations and agreements, area of mutual interest
agreements, overriding royalty agreements, marketing agreements, processing
agreements, net profits agreements, development agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements that are usual and
customary in the oil and gas business and are for claims which are not
delinquent by more than 30 days or that are being contested in good faith and by
appropriate proceedings for which appropriate reserves have been established to
the extent required by and in accordance with GAAP; provided that any such Lien
referred to in this clause does not in the aggregate have a Material Adverse
Effect;


(n)any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and its Restricted Subsidiaries, taken as a whole;


(o)Liens arising pursuant to Article 9.343 of the Texas Uniform Commercial Code
or other similar statutory provisions of other states with respect to production
purchased from others;


(p)lease burdens which arise in the ordinary course of business and are payable
to third parties on Oil and Gas Properties; provided, that to the extent any
such Oil and Gas Properties are categorized as Proved Developed Producing
Reserves and are set forth in a Reserve Report such lease burdens are deducted
in the calculation of engineered discounted present value in such Reserve
Report;

31

--------------------------------------------------------------------------------




(q)Liens on pipelines and pipeline facilities that arise by a Requirement of Law
or other like Liens arising by a Requirement of Law in the ordinary course of
business and incident to the exploration, development, operation and maintenance
of Oil and Gas Properties, Carbon Dioxide Interests and other material
properties; and


(r)Liens on assets (other than Collateral) constituting security given to a
public utility or any municipality or Governmental Authority that arise by a
Requirement of Law in connection with the operations of the Person in the
ordinary course of business.


The parties acknowledge and agree that (i) no intention to subordinate the
priority afforded the Liens granted in favor of the Administrative Agent, for
the benefit of the Secured Parties, under the Security Documents is to be hereby
implied or expressed by the permitted existence of such Permitted Liens and (ii)
the term “Permitted Liens” shall not include any Lien securing Indebtedness for
borrowed money.
“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing (including original issue
discount) plus an amount equal to any existing commitment unutilized and letters
of credit undrawn thereunder, (B) if the Indebtedness being Refinanced is
Indebtedness permitted by Section 10.1(h) or 10.1(i), the direct and contingent
obligors with respect to such Permitted Refinancing Indebtedness are not changed
(except that a Credit Party may be added as an additional obligor), (C) other
than with respect to a Refinancing in respect of Indebtedness permitted pursuant
to Section 10.1(g), such Permitted Refinancing Indebtedness shall have a final
maturity date equal to or later than the earlier of (x) the final maturity date
of the Refinanced Indebtedness and (y) the date which is 91 days after the
Maturity Date, and has a Weighted Average Life to Maturity equal to or greater
than the Weighted Average Life to Maturity of, the Refinanced Indebtedness, and
(D) if the Indebtedness being Refinanced is Indebtedness permitted by Section
10.1(h) or 10.1(i)), the terms and conditions of any such Permitted Refinancing
Indebtedness, taken as a whole, are not materially less favorable to the Lenders
than the terms and conditions of the Refinanced Indebtedness being Refinanced
(including, if applicable, as to collateral priority and subordination, but
excluding as to interest rates, fees, floors, funding discounts and redemption
or prepayment premiums); provided that a certificate of an Authorized Officer of
the Borrower delivered to the Administrative Agent at least five Business Days
prior to the incurrence or issuance of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement.


“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.


“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.



32

--------------------------------------------------------------------------------




“Plan” shall mean any single-employer plan, as defined in Section 4001 of ERISA
and subject to Title IV of ERISA, that is or was within any of the preceding six
plan years maintained or contributed to (or to which there is or was an
obligation to contribute or to make payments to) by the Borrower or an ERISA
Affiliate.


“Pledge Agreement” shall mean the Amended and Restated Pledge Agreement entered
into by the Borrower, the other pledgors party thereto and the Administrative
Agent, for the benefit of the Secured Parties, substantially in the form of
Exhibit D.


“Production Payment” means a production payment obligation (whether volumetric
or dollar denominated) of the Borrower or any of its Restricted Subsidiaries
which are payable from a specified share of proceeds received from production
from specified Oil and Gas Properties, together with all undertakings and
obligations in connection therewith.


“Projected Volume” means the forecasted production of oil and gas reserves of
the Borrower and its Restricted Subsidiaries, as determined as of the last day
of each fiscal quarter, by the Borrower based on the Borrower’s internal
engineering reports.


“Proposed Borrowing Base” shall have the meaning provided in Section 2.14(c)(i).


“Proposed Borrowing Base Notice” shall have the meaning provided in Section
2.14(c)(ii).


“Proved Developed Producing Reserves” shall mean oil and gas reserves that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Developed Producing Reserves.”


“Proved Developed Reserves” shall mean oil and gas reserves that, in accordance
with Petroleum Industry Standards, are classified as both “Proved Reserves” and
one of the following: (a) “Developed Producing Reserves” or (b) “Developed
Non-Producing Reserves.”


“Proved Reserves” shall mean oil and gas reserves that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and one
of the following: (a) “Developed Producing Reserves”, (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves.”


“PV-9” shall mean, with respect to any Proved Reserves expected to be produced
from any Borrowing Base Properties, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Borrower’s and the
other Credit Parties’ collective interests in such reserves during the remaining
expected economic lives of such reserves, calculated in accordance with the most
recent Bank Price Deck provided to the Borrower by the Administrative Agent
pursuant to Section 2.14(g).


“Qualified Acquisition” means an acquisition or a series of related acquisitions
in which the consideration paid by the Credit Parties is equal to or greater
than 5% of the Borrowing Base then in effect.


“Qualified Disposition” means a Disposition or a series of related Dispositions
in which the consideration received by the Credit Parties is equal to or greater
than 5% of the Borrowing Base then in effect.


“Rating” shall mean (a) with respect to a Person’s rating by Moody’s, such
Person’s (i) long-term corporate family rating if such Person is not considered
investment grade by Moody’s or (ii) long-

33

--------------------------------------------------------------------------------




term, senior unsecured debt rating if such Person is considered investment grade
by Moody’s, and (b) with respect to a Person’s rating by S&P, such Person’s
long-term issuer rating.


“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) the
Letter of Credit Issuer, as applicable.


“Redetermination Date” shall mean, with respect to any Scheduled Redetermination
or any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.14(d).


“Refinance” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness.”


“Register” shall have the meaning provided in Section 13.6(b)(iv).


“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.


“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.


“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.


“Reimbursement Date” shall have the meaning provided in Section 3.4(a).


“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents and members
of such Person or such Person’s Affiliates and any Person that possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of such Person, whether through the ability to exercise
voting power, by contract or otherwise.


“Release” shall mean any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration.


“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the 30-day notice
period has been waived.


“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding at least 66-⅔% of the Adjusted Total Commitment at such date or (b) if
the Total Commitment has been terminated, Non-Defaulting Lenders having or
holding at least 66-⅔% of the outstanding principal amount of the Loans, the
Swingline Exposure and Letter of Credit Exposure (excluding the Loans, Swingline
Exposure and Letter of Credit Exposure of Defaulting Lenders) in the aggregate
at such date.


“Requirement of Law” shall mean, as to any Person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.


“Reserve Report” shall mean (a) the Initial Reserve Report and (b) any other
subsequent report, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth, as of each

34

--------------------------------------------------------------------------------




December 31st (or such other date in the event of certain Interim
Redeterminations) the Proved Reserves and the Proved Developed Reserves
attributable to the Borrowing Base Properties of the Borrower and the Credit
Parties, together with a projection of the rate of production and future net
income, taxes, operating expenses and Capital Expenditures with respect thereto
as of such date, based upon the most recent Bank Price Deck provided to the
Borrower by the Administrative Agent pursuant to Section 2.14(g); provided that
in connection with any Interim Redeterminations of the Borrowing Base pursuant
to the last sentence of Section 2.14(b), (i.e., as a result of the Borrower
having acquired Oil and Gas Properties with Proved Reserves that are to be
Borrowing Base Properties having a PV-9 (calculated at the time of acquisition)
in excess of 5% of the Borrowing Base in effect immediately prior to such
acquisition), the Borrower shall be required, for purposes of updating the
Reserve Report, to set forth only such additional Proved Reserves and related
information as are the subject of such acquisition.


“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.


“Restricted Payments” shall have the meaning provided in Section 10.6.


“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.


“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.


“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.


“Scheduled Dispositions” shall have the meaning provided in Section 10.4(i).


“Scheduled Redetermination” shall have the meaning provided in Section 2.14(b).


“Scheduled Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to a Scheduled Redetermination becomes
effective as provided in Section 2.14(b).


“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.


“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b), together with the
accompanying Authorized Officer’s certificate delivered, or required to be
delivered, pursuant to Section 9.1(c).



35

--------------------------------------------------------------------------------




“Secured Cash Management Agreement” shall mean any Cash Management Agreement by
and between the Borrower or any of its Restricted Subsidiaries and any Cash
Management Bank.


“Secured Hedge Agreement” shall mean any Hedge Agreement by and between the
Borrower or any of its Restricted Subsidiaries and any Hedge Bank.


“Secured Parties” shall mean, collectively, the Administrative Agent, the Letter
of Credit Issuer, each Lender, each Hedge Bank that is party to any Secured
Hedge Agreement, each Cash Management Bank that is a party to any Secured Cash
Management Agreement and each sub-agent pursuant to Section 12 appointed by the
Administrative Agent with respect to matters relating to the Credit Documents.


“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.


“Security Documents” shall mean, collectively, (a) the Pledge Agreement, (b) the
Mortgages, and (c) each other security agreement or other instrument or document
executed and delivered pursuant to Section 9.10 or 9.12 or pursuant to any other
such Security Documents or otherwise to secure or perfect the security interest
in any or all of the Obligations.


“Senior Subordinated Notes” shall mean Borrower’s (a) $300,000,000 6% Senior
Subordinated Notes due 2015, (b) $150,000,000 7 1/4% Senior Subordinated Notes
due 2017, (c) $400,000,000 6 3/8% Senior Subordinated Notes due 2021, (d)
$1,250,000,000 5 1/2% Senior Subordinated Notes due 2022 and (d) $1,200,000,000
4 5/8% Senior Subordinated Notes due 2023.


“Senior Subordinated Notes Documents” shall mean, collectively, the Senior
Subordinated Notes, all guarantees thereof, the indentures for each series or
issue of the Senior Subordinated Notes and all other agreements, documents or
instruments executed and delivered by any Credit Party in connection with or
pursuant to the issuance of the Senior Subordinated Notes, in each case, as
amended or supplemented from time to time as permitted under the terms hereof.


“Solvent” shall mean that, as of the Closing Date, (a) the fair value of the
assets of the Borrower and the Restricted Subsidiaries on a consolidated basis,
at a fair valuation, will exceed the debts and liabilities, subordinated,
contingent or otherwise, of the Borrower and the Restricted Subsidiaries on a
consolidated basis; (b) the present fair saleable value of the real and personal
property of the Borrower and the Restricted Subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of the Borrower and the Restricted Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
the Borrower and the Restricted Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
and the Restricted Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted after the date hereof. The amount of contingent liabilities at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


“Specified Subsidiary” shall mean, at any date of determination, any Restricted
Subsidiary (a) whose Total Assets at the last day of the applicable Test Period
were equal to or greater than 15% of the Consolidated Total Assets of the
Borrower and the Restricted Subsidiaries at such date, or (b) whose revenues
during such Test Period were equal to or greater than 15% of the consolidated
revenues of the

36

--------------------------------------------------------------------------------




Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP.


“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.


“Stock” shall mean any and all shares of capital stock or shares in the capital,
as the case may be (whether denominated as common stock or preferred stock or
ordinary shares or preferred shares, as the case may be), beneficial,
partnership or membership interests, participations or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity, whether voting or non-voting.


“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.


“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.


“Subsidiary Guarantor” shall mean each Subsidiary that is a Guarantor.


“Successor Borrower” shall have the meaning provided in Section 10.3(a).


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swingline Commitment” shall mean the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.1 in an aggregate principal amount at any
one time outstanding not to exceed $25,000,000.


“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Lender at any time shall equal its Commitment Percentage of the aggregate
Swingline Exposure at such time.


“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swingline Loans hereunder.


“Swingline Loan” shall have the meaning provided in Section 2.1(b).


“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Maturity Date.



37

--------------------------------------------------------------------------------




“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings, fees or other charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.


“Termination Date” shall mean the earlier to occur of (a) the Maturity Date and
(b) the date on which the Total Commitment shall have terminated.


“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended and for which
Section 9.1 Financials have been delivered to the Administrative Agent.


“Total Assets” shall mean, as of any date of determination with respect to any
Person, the amount that would, in conformity with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.


“Total Commitment” shall mean the sum of the Commitments of the Lenders.


“Total Exposure” shall mean, with respect to any Lender at any time, the sum of
(a) the aggregate principal amount of the Loans of such Lender then outstanding,
(b) such Lender’s Letter of Credit Exposure at such time and (c) such Lender’s
Swingline Exposure at such time.


“Transactions” shall mean, collectively, the execution, delivery and performance
of this Agreement and the other Credit Documents, the borrowing of Loans, the
use of the proceeds thereof, the issuance of Letters of Credit hereunder and the
other transactions contemplated by this Agreement and the Credit Documents.


“Transferee” shall have the meaning provided in Section 13.6(e).


“Type” shall mean, as to any Loan, its nature as an ABR Loan or a LIBOR Loan.


“UCC” shall mean the Uniform Commercial Code of the State of New York or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.


“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.


“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under FASB Accounting Standards
Codification 715 (“ASC 715”)) under the Plan as of the close of its most recent
plan year, determined in accordance with ASC 715 as in effect on the date
hereof, exceeds the Fair Market Value of the assets allocable thereto.


“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).


“Unrestricted Subsidiary” shall mean (a) as of the Closing Date, any Subsidiary
of the Borrower that is listed on Schedule 1.1(e), (b) any Subsidiary of the
Borrower that is formed or acquired after the Closing Date; provided that at
such time (or promptly thereafter) the Borrower designates such

38

--------------------------------------------------------------------------------




Subsidiary an Unrestricted Subsidiary in a written notice to the Administrative
Agent, (c) any Restricted Subsidiary subsequently designated as an Unrestricted
Subsidiary by the Borrower in a written notice to the Administrative Agent;
provided that in the case of (b) and (c), (i) such designation shall be deemed
to be an Investment on the date of such designation in the amount of the Fair
Market Value of the Borrower’s and Restricted Subsidiaries’ outstanding
investments therein, (ii) in the case of clause (c), such designation shall be
deemed to be a Disposition of the assets owned by such Restricted Subsidiary on
the date of such designation for the purposes of Section 10.4(b) and (iii) no
Default or Event of Default would result from such designation after giving pro
forma effect thereto and (d) each Subsidiary of an Unrestricted Subsidiary. No
Subsidiary may be designated as an Unrestricted Subsidiary if, after such
designation, it would be a “Restricted Subsidiary” and/or “guarantor” for the
purpose of any Permitted Additional Debt or any Permitted Refinancing
Indebtedness in respect of any of the foregoing. The Borrower may, by written
notice to the Administrative Agent, re-designate any Unrestricted Subsidiary as
a Restricted Subsidiary, and thereafter, such Subsidiary shall no longer
constitute an Unrestricted Subsidiary, but only if (A) to the extent such
Subsidiary has outstanding Indebtedness on the date of such designation,
immediately after giving effect to such designation, the Borrower shall be in
compliance, on a pro forma basis after giving effect to the incurrence of such
Indebtedness, with the Financial Performance Covenants, as such covenants are
recomputed as at the last day of the most recently ended Test Period as if such
re-designation had occurred on the first day of such Test Period (and, as a
condition precedent to the effectiveness of any such designation, the Borrower
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating satisfaction of such test) and
(B) no Default or Event of Default would result from such re-designation.


“U.S. Person” means a “United States person” as defined in Section 7701(a)(30)
of the Code.


“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
5.4(e)(ii)(B)(3) .


“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors of such
Person under ordinary circumstances.


“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.


1.2Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:


(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.


(b)The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.


(c)Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.


(d)The term “including” is by way of example and not limitation.

39

--------------------------------------------------------------------------------




(e)The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.


(f)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.


(g)Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.


(h)Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.


(i)Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.


(j)The word “will” shall be construed to have the same meaning as the word
“shall”.


(k)The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


1.3Accounting Terms. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
in a manner consistent with that used in preparing the Historical Financial
Statements, except as otherwise specifically prescribed herein; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.


1.4Rounding. Any financial ratios required to be maintained or complied with by
the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).



40

--------------------------------------------------------------------------------




1.5References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.


1.6Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Dallas, Texas (daylight or standard, as applicable).


1.7Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in Section 2.9) or performance shall extend to
the immediately succeeding Business Day.


1.8Currency Equivalents Generally.


(a)For purposes of any determination under Section 9, Section 10 (other than
Section 10.11) or Section 11 or any determination under any other provision of
this Agreement requiring the use of a current exchange rate, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than Dollars shall be translated into Dollars at the Exchange Rate then in
effect on the date of such determination; provided, however, that (x) for
purposes of determining compliance with Section 10 with respect to the amount of
any Indebtedness, Investment, Disposition, Restricted Payment or payment under
Section 10.7 in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Indebtedness or Investment is incurred or
Disposition, Restricted Payment or payment under Section 10.7 is made, (y) for
purposes of determining compliance with any Dollar-denominated restriction on
the incurrence of Indebtedness, if such Indebtedness is incurred to Refinance
other Indebtedness denominated in a foreign currency, and such Refinancing would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
Refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such Refinanced Indebtedness
does not exceed the principal amount of such Indebtedness being Refinanced and
(z) for the avoidance of doubt, the foregoing provisions of this Section 1.8
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred or Disposition,
Restricted Payment or payment under Section 10.7 may be made at any time under
such Sections. For purposes of Section 10.11, amounts in currencies other than
Dollars shall be translated into Dollars at the applicable exchange rates used
in preparing the most recently delivered financial statements pursuant to
Section 9.1(a) or (b).


(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Borrower’s consent (such consent not to be unreasonably withheld) to
appropriately reflect a change in currency of any country and any relevant
market conventions or practices relating to such change in currency.


1.9Classification of Loans and Borrowings. For purposes of this Agreement, Loans
may be classified and referred to by Type (e.g., a “LIBOR Loan”).



41

--------------------------------------------------------------------------------




SECTION 2.
Amount and Terms of Credit



2.1Commitments.


(a)(i) Subject to and upon the terms and conditions herein set forth, each
Lender severally, but not jointly, agrees to make Loans denominated in Dollars
to the Borrower, which Loans (A) shall be made at any time and from time to time
on and after the Closing Date and prior to the Termination Date, (B) may, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
ABR Loans or LIBOR Loans; provided that all Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Loans of the same Type, (C) may be repaid and
reborrowed in accordance with the provisions hereof, (D) shall not, for any
Lender at any time, after giving effect thereto and to the application of the
proceeds thereof, result in such Lender’s Total Exposure at such time exceeding
such Lender’s Commitment Percentage at such time of the Loan Limit and (E) shall
not, after giving effect thereto and to the application of the proceeds thereof,
result in the aggregate amount of all Lenders’ Total Exposures at such time
exceeding the Loan Limit.


(ii)    Each Lender may at its option make any LIBOR Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that (A) any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan, (B) in exercising such option, such Lender
shall use its reasonable efforts to minimize any increased costs to the Borrower
resulting therefrom (which obligation of the Lender shall not require it to
take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.10 shall apply) and (C) such domestic or foreign branch
or Affiliate will be subject to the requirements under Section 5.4(e).


(b)Subject to and upon the terms and conditions herein set forth, the Swingline
Lender in its individual capacity agrees, at any time and from time to time on
and after the Closing Date and prior to the Swingline Maturity Date, to make a
loan or loans (each a “Swingline Loan” and, collectively, the “Swingline Loans”)
to the Borrower in Dollars, which Swingline Loans (i) shall be ABR Loans, (ii)
shall have the benefit of the provisions of Section 2.1(c), (iii) shall not
exceed at any time outstanding the Swingline Commitment, (iv) shall not, after
giving effect thereto and to the application of the proceeds thereof, result at
any time in the aggregate amount of the Lenders’ Total Exposure at such time
exceeding the Loan Limit then in effect and (v) may be repaid and reborrowed in
accordance with the provisions hereof. Each outstanding Swingline Loan shall be
repaid in full on the earlier of (A) 15 Business Days after such Swingline Loan
is initially borrowed and (B) the Swingline Maturity Date. The Swingline Lender
shall not make any Swingline Loan after receiving a written notice from the
Borrower, the Administrative Agent or any Lender stating that an Event of
Default exists and is continuing until such time as the Swingline Lender shall
have received written notice of (1) rescission of all such notices from the
party or parties originally delivering such notice or (2) the waiver of such
Event of Default in accordance with the provisions of Section 13.1.


(c)On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to each Lender that all then-outstanding Swingline Loans shall be funded
with a Borrowing of Loans, in which case Loans constituting ABR Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by each Lender pro rata based on each Lender’s Commitment
Percentage, and the proceeds thereof shall be applied directly to the Swingline
Lender to repay the Swingline Lender for such outstanding Swingline Loans. Each
Lender hereby irrevocably agrees to make such Loans upon one Business Day’s
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the Swingline Lender notwithstanding (i) that the amount of the Mandatory
Borrowing may not comply

42

--------------------------------------------------------------------------------




with the minimum amount for each Borrowing specified in Section 2.2, (ii)
whether any conditions specified in Section 7 are then satisfied, (iii) whether
a Default or an Event of Default has occurred and is continuing, (iv) the date
of such Mandatory Borrowing or (v) any reduction in the Total Commitment after
any such Swingline Loans were made. In the event that, in the sole judgment of
the Swingline Lender, any Mandatory Borrowing cannot for any reason be made on
the date otherwise required above (including as a result of the commencement of
a proceeding under the Bankruptcy Code in respect of the Borrower), each Lender
hereby agrees that it shall forthwith purchase from the Swingline Lender
(without recourse or warranty) such participation of the outstanding Swingline
Loans as shall be necessary to cause the Lenders to share in such Swingline
Loans ratably based upon their respective Commitment Percentages, provided that
all principal and interest payable on such Swingline Loans shall be for the
account of the Swingline Lender until the date the respective participation is
purchased and, to the extent attributable to the purchased participation, shall
be payable to such Lender purchasing the same from and after such date of
purchase.


2.2Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The aggregate
principal amount of each Borrowing shall be in a minimum amount of at least
$1,000,000 and in a multiple of $100,000 in excess thereof (except for any
Borrowing in an aggregate amount that is equal to the entire unused balance of
aggregate Commitments) and Swingline Loans shall be in a minimum amount of
$100,000 and in a multiple of $10,000 in excess thereof (except that Mandatory
Borrowings shall be made in the amounts required by Section 2.1(c) and Loans to
reimburse the Letter of Credit Issuer with respect to any Unpaid Drawing shall
be made in the amounts required by Sections 3.3 or 3.4, as applicable). More
than one Borrowing may be incurred on any date; provided, that at no time shall
there be outstanding more than ten Borrowings of LIBOR Loans under this
Agreement.


2.3Notice of Borrowing.


(a)Whenever the Borrower desires to incur Loans (other than Mandatory Borrowings
or borrowings to repay Unpaid Drawings), the Borrower shall give the
Administrative Agent at the Administrative Agent’s Office, (i) prior to
1:00 p.m. (Dallas, Texas time) at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing of
Loans if such Loans are to be initially LIBOR Loans (or prior to 9:00 a.m.
(Dallas, Texas time) two Business Days’ prior written notice in the case of a
Borrowing of Loans to be made on the Closing Date initially as LIBOR Loans) and
(ii) written notice (or telephonic notice promptly confirmed in writing) prior
to 12:00 noon (Dallas, Texas time) on the date of each Borrowing of Loans that
are to be ABR Loans. Such notice (together with each notice of a Borrowing of
Swingline Loans pursuant to Section 2.3(b), a “Notice of Borrowing”) shall
specify (A) the aggregate principal amount of the Loans to be made pursuant to
such Borrowing, (B) the date of the Borrowing (which shall be a Business Day),
(C) whether the respective Borrowing shall consist of ABR Loans and/or LIBOR
Loans and, if LIBOR Loans, the Interest Period to be initially applicable
thereto (if no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration) and (D) that the conditions
set forth in Section 7.1 are satisfied. The Administrative Agent shall promptly
give each Lender written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing of Loans, of such Lender’s Commitment
Percentage thereof and of the other matters covered by the related Notice of
Borrowing.


(b)Whenever the Borrower desires to incur Swingline Loans hereunder, it shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of Swingline Loans prior to 3:00 p.m.
(Dallas, Texas time) on the date of such Borrowing. Each such notice shall
specify (i) the aggregate principal amount of the Swingline Loans to be made
pursuant to such Borrowing and (ii) the date of Borrowing (which shall be a
Business Day). The Administrative Agent shall promptly give the Swingline Lender
written notice (or telephonic notice

43

--------------------------------------------------------------------------------




promptly confirmed in writing) of each proposed Borrowing of Swingline Loans and
of the other matters covered by the related Notice of Borrowing.


(c)Mandatory Borrowings shall be made upon the notice specified in Section
2.1(c), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.


(d)Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).


(e)Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.


2.4Disbursement of Funds.


(a)No later than 1:00 p.m. (Dallas, Texas time) on the date specified in each
Notice of Borrowing (including Mandatory Borrowings), each Lender will make
available its pro rata portion of each Borrowing requested to be made on such
date in the manner provided below; provided that on the Closing Date, such funds
shall be made available by 10:00 a.m. (Dallas, Texas time) or such earlier time
as may be agreed among the Lenders, the Borrower and the Administrative Agent
for the purpose of consummating the Transactions; provided further that all
Swingline Loans shall be made available in the full amount thereof by the
Swingline Lender no later than 3:30 p.m. (Dallas, Texas time) on the date
requested.


(b)Subject to and upon the terms and conditions herein set forth, each Lender
shall make available all amounts it is to fund to the Borrower under any
Borrowing in immediately available funds to the Administrative Agent at the
Administrative Agent’s Office in Dollars, and the Administrative Agent will
(except in the case of Mandatory Borrowings and Borrowings to repay Unpaid
Drawings) make available to the Borrower, by depositing or wiring to an account
as designated by the Borrower in the Notice of Borrowing to the Administrative
Agent the aggregate of the amounts so made available in Dollars. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender and the Administrative Agent has made
available such amount to the Borrower, the Administrative Agent shall be
entitled to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor the Administrative Agent shall promptly notify the Borrower and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent in Dollars. The Administrative Agent shall also be entitled
to recover from such Lender or the Borrower, as the case may be, interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.



44

--------------------------------------------------------------------------------




(c)Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).


2.5Repayment of Loans; Evidence of Debt.


(a)The Borrower hereby promises to pay to the Administrative Agent, for the
benefit of the applicable Lenders, (i) on the earlier of (A) 15 Business Days
after such Swingline Loan is initially borrowed and (B) the Swingline Maturity
Date, the then outstanding Swingline Loans, and (ii) on the Maturity Date, the
then outstanding principal amount of all other Loans.


(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office from time to time, including the amounts of principal and interest
payable and paid to such lending office from time to time under this Agreement.


(c)The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 13.6(b), and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each Loan made hereunder, the Type of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender or the Swingline
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.


(d)The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (b) and (c) of this Section 2.5 shall, to the extent
permitted by applicable Requirements of Law, be conclusive evidence of the
existence and amounts of the obligations of the Borrower therein recorded
(absent manifest error); provided, however, that the failure of any Lender or
the Administrative Agent to maintain such account, such Register or such
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay (with applicable interest) the Loans
made to the Borrower by such Lender in accordance with the terms of this
Agreement.


(e)Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit H hereto. In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender and its registered assigns. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 13.6) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.


2.6Conversions and Continuations.


(a)Subject to the penultimate sentence of this clause (a), (i) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $1,000,000 (and in multiples of $100,000 in excess thereof) of the
outstanding principal amount of Loans of one Type into a Borrowing or Borrowings
of another Type and (ii) the Borrower shall have the option on any Business Day
to continue the outstanding principal amount of any LIBOR Loans as LIBOR Loans
for an additional Interest Period; provided that (A) no partial conversion of
LIBOR Loans shall reduce the outstanding principal amount of LIBOR Loans made
pursuant to a single Borrowing to less than $1,000,000, (B) ABR Loans may not be
converted into LIBOR Loans if an Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Majority Lenders have
determined in its or their sole

45

--------------------------------------------------------------------------------




discretion not to permit such conversion, (C) LIBOR Loans may not be continued
as LIBOR Loans for an additional Interest Period if an Event of Default is in
existence on the date of the proposed continuation and the Administrative Agent
has or the Majority Lenders have determined in its or their sole discretion not
to permit such continuation, and (D) Borrowings resulting from conversions
pursuant to this Section 2.6 shall be limited in number as provided in Section
2.2. Each such conversion or continuation shall be effected by the Borrower by
giving the Administrative Agent at the Administrative Agent’s Office prior to
1:00 p.m. (Dallas, Texas time) at least (1) three Business Days’, in the case of
a continuation of or conversion to LIBOR Loans or (2) the date of conversion, in
the case of a conversion into ABR Loans, prior written notice (or telephonic
notice promptly confirmed in writing) (each, a “Notice of Conversion or
Continuation”) specifying the Loans to be so converted or continued, the Type of
Loans to be converted into or continued and, if such Loans are to be converted
into or continued as LIBOR Loans, the Interest Period to be initially applicable
thereto (if no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration). The Administrative Agent
shall give each applicable Lender notice as promptly as practicable of any such
proposed conversion or continuation affecting any of its Loans.


(b)If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans and the Administrative Agent has or the Majority
Lenders have determined in its or their sole discretion not to permit such
continuation, such LIBOR Loans shall be automatically converted on the last day
of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in clause (a) above,
the Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period.


(c)Notwithstanding anything to the contrary herein, the Borrower may deliver a
Notice of Conversion or Continuation pursuant to which the Borrower elects to
irrevocably continue the outstanding principal amount of any Loans (other than
Swingline Loans) subject to an interest rate Hedge Agreement as LIBOR Loans for
each Interest Period until the expiration of the term of such applicable Hedge
Agreement; provided that any Notice of Conversion or Continuation delivered
pursuant to this Section 2.6(c) shall include a schedule attaching the relevant
interest rate Hedge Agreement or related trade confirmation.


2.7Pro Rata Borrowings. Each Borrowing of Loans under this Agreement shall be
made by the Lenders pro rata on the basis of their then applicable Commitment
Percentages. It is understood that (a) no Lender shall be responsible for any
default by any other Lender in its obligation to make Loans hereunder and that
each Lender severally but not jointly shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its commitments hereunder and (b) subject to Section 2.15, the
failure by a Lender to perform any of its obligations under any of the Credit
Documents shall not release any Person from performance of its obligation under
any Credit Document.


2.8Interest.


(a)The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the ABR, in each case, in effect from time to time.


(b)The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that

46

--------------------------------------------------------------------------------




shall at all times be the Applicable Margin plus the relevant LIBOR Rate, in
each case, in effect from time to time.


(c)Notwithstanding the foregoing, if all or a portion of (i) the principal
amount of any Loan or (ii) any interest payable thereon shall not be paid when
due (whether at stated maturity, by acceleration, including as a result of the
occurrence of an Event of Default of the type specified in Section 11.5, or
otherwise), such overdue amount shall bear interest at a rate per annum that is
(A) in the case of overdue principal, the rate that would otherwise be
applicable thereto plus 2% or (B) in the case of any overdue interest, to the
extent permitted by applicable Requirements of Law, the rate described in
Section 2.8(a) plus 2% from the date of such non-payment to the date on which
such amount is paid in full (after as well as before judgment) (in each case,
the “Default Rate”).


(d)Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; provided that any Loan that is repaid on the same date on
which it is made shall bear interest for one day. Except as provided below,
interest shall be payable (i) in respect of each ABR Loan, quarterly in arrears
on the last Business Day of each March, June, September and December, (ii) in
respect of each LIBOR Loan, on the last day of each Interest Period applicable
thereto and, in the case of an Interest Period in excess of three months, on
each date occurring at three-month intervals after the first day of such
Interest Period, (iii) in respect of each Loan, (A) on any prepayment (on the
amount prepaid), (B) at maturity (whether by acceleration or otherwise) and (C)
after such maturity, on demand.


(e)All computations of interest hereunder shall be made in accordance with
Section 5.5.


(f)The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.


2.9Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with Section
2.6(a), the Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of the Interest Period
applicable to such Borrowing, which Interest Period shall, at the option of the
Borrower be a one, two, three or six or (if available to all the Lenders making
such LIBOR Loans as determined by such Lenders in good faith based on prevailing
market conditions) a 12-month period or any shorter period requested by the
Borrower (including 1-week and 2-week periods).


Notwithstanding anything to the contrary contained above:
(a)the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires;


(b)if any Interest Period relating to a Borrowing of LIBOR Loans begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period;

47

--------------------------------------------------------------------------------




(c)if any Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day;
provided that, if any Interest Period in respect of a LIBOR Loan would otherwise
expire on a day that is not a Business Day, but is a day of the month after
which no further Business Day occurs in such month, such Interest Period shall
expire on the next preceding Business Day; and


(d)the Borrower shall not be entitled to elect any Interest Period in respect of
any LIBOR Loan if such Interest Period would extend beyond the Maturity Date.


2.10Increased Costs, Illegality, Etc.


(a)In the event that (x) in the case of clause (i) below, the Majority Lenders
or (y) in the case of clauses (ii) and (iii) below, any Lender, shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):


(i)on any date for determining the LIBOR Rate for any Interest Period that
(A) deposits in the principal amounts of the Loans comprising such LIBOR
Borrowing are not generally available in the relevant market, (B) by reason of
any changes arising on or after the Closing Date affecting the interbank LIBOR
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of LIBOR Rate, or (C) 
the LIBOR Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period; or


(ii)that, due to a Change in Law occurring at any time on or after the Closing
Date, which Change in Law shall (A) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender, (B) subject any Lender to any Tax (other than (1) any
Indemnified Taxes, or (2) Excluded Taxes) with respect to any Credit Document,
any Loan made by it, Letters of Credit, Commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto, or
(C) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender, which
results in (x) an increase in the cost to such Lender of making, converting
into, continuing or maintaining Loans or participating in Letters of Credit (in
each case hereunder) by an amount which such Lender in its sole discretion deems
material or (y) a reduction in the amounts received or receivable by such Lender
hereunder with respect to the foregoing; or


(iii)at any time, that the making or continuance of any LIBOR Loan has become
unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful);


then, and in any such event, such Lenders (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing or Notice
of Conversion given by the Borrower with respect to LIBOR Loans that have not
yet been incurred shall be deemed rescinded by the Borrower, (y) in the case of
clause (ii) above, the Borrower shall pay to such Lender, promptly (but no

48

--------------------------------------------------------------------------------




later than fifteen days) after receipt of written demand therefor such
additional amounts as shall be required to compensate such Lender for such
increased costs or reductions in amounts receivable hereunder (it being agreed
that a written notice as to the additional amounts owed to such Lender, showing
in reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto) and (z) in the case of
clause (iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by applicable Requirements of Law.
(b)At any time that any LIBOR Loan is affected by the circumstances described in
Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of a LIBOR Loan
affected pursuant to Section 2.10(a)(iii) shall) either (i) if the affected
LIBOR Loan is then being made pursuant to a Borrowing, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Borrower was notified by a Lender
pursuant to Section 2.10(a)(ii) or (iii) or (ii) if the affected LIBOR Loan is
then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Loan into an ABR Loan; provided that if more than one Lender is affected at any
time, then all affected Lenders must be treated in the same manner pursuant to
this Section 2.10(b).


(c)If, after the Closing Date, any Change in Law relating to capital adequacy or
liquidity requirements of any Lender or compliance by any Lender or its parent
with any Change in Law relating to capital adequacy or liquidity requirements
occurring after the Closing Date, has or would have the effect of reducing the
rate of return on such Lender’s or its parent’s capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent could have achieved but for such
Change in Law (taking into consideration such Lender’s or its parent’s policies
with respect to capital adequacy or liquidity requirements), then from time to
time, promptly (but in any event no later than fifteen days) after written
demand by such Lender (with a copy to the Administrative Agent), the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or its parent for such reduction, it being understood and agreed,
however, that a Lender shall not be entitled to such compensation as a result of
such Lender’s compliance with, or pursuant to any request or directive to comply
with, any applicable Requirement of Law as in effect on the Closing Date (except
as otherwise set forth in the definition of Change in Law). Each Lender, upon
determining in good faith that any additional amounts will be payable pursuant
to this Section 2.10(c), will give prompt written notice thereof to the
Borrower, which notice shall set forth in reasonable detail the basis of the
calculation of such additional amounts, although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish the Borrower’s
obligations to pay additional amounts pursuant to this Section 2.10(c) upon
receipt of such notice.


2.11Break Funding Payments. If (a) any payment of principal of any LIBOR Loan is
made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such LIBOR Loan as a result of a payment or
conversion pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made on the date specified
in a Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR Loan on
the date specified in a Notice of Conversion or Continuation, (d) any LIBOR Loan
is not continued as a LIBOR Loan on the date specified in a Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2,
the Borrower shall after the Borrower’s receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent (within fifteen days
after such request) for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment,

49

--------------------------------------------------------------------------------




failure to convert, failure to continue or failure to prepay, including any
loss, cost or expense (excluding loss of anticipated profits) incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such LIBOR Loan.


2.12Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(c), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section. Nothing in this Section 2.12 shall affect or postpone any
of the obligations of the Borrower or the right of any Lender provided in
Section 2.10, 3.5 or 5.4.


2.13Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Section 2.10, 2.11 or 3.5 is
given by any Lender more than 180 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, Tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11 or 3.5 as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.


2.14Borrowing Base.


(a)Initial Borrowing Base. For the period from and including the Closing Date to
but excluding the first Redetermination Date, the amount of the Borrowing Base
shall be $3,000,000,000. Notwithstanding the foregoing, the Borrowing Base may
be subject to further adjustments from time to time pursuant to Sections 2.14(e)
and (f).


(b)Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined annually in accordance with this Section 2.14 (a “Scheduled
Redetermination”), and, subject to Section 2.14(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Administrative
Agent, the Letter of Credit Issuer and the Lenders on May 1st of each year,
commencing May 1, 2015. In addition, the Borrower may at any time (including
prior to the first Scheduled Redetermination date of May 1, 2015), by notifying
the Administrative Agent thereof, not more than twice between any two Scheduled
Redeterminations (or between the Closing Date and the first Scheduled
Redetermination date of May 1, 2015) (provided that such limitation shall not
apply to any redetermination requested by the Borrower in connection with any
Incremental Increase pursuant to Section 2.16), and the Administrative Agent,
following the first Scheduled Redetermination date of May 1, 2015, may, at the
direction of the Required Lenders, by notifying the Borrower thereof, not more
than once between Scheduled Redeterminations, in each case elect to cause the
Borrowing Base to be redetermined between Scheduled Redeterminations (an
“Interim Redetermination”) in accordance with this Section 2.14. In addition to,
and not including and/or limited by the Interim Redeterminations allowed above,
the Borrower may, by notifying the Administrative Agent thereof, at any time
between Scheduled Redeterminations, request additional Interim Redeterminations
of the Borrowing Base in the event any Credit Party acquires (in one or more
transactions) Oil and Gas Properties with Proved Reserves which are to be
Borrowing Base Properties having a PV-9 (calculated at the time of acquisition)
in excess of 5% of the Borrowing Base in effect immediately prior to such
acquisition.





50

--------------------------------------------------------------------------------




(c)Scheduled and Interim Redetermination Procedure.


(i)Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report, and/or (B) such other reports, data and supplemental
information, as may, from time to time, be reasonably requested by the Required
Lenders (the Reserve Report and such other reports, data and supplemental
information to the extent reasonably requested by the Required Lenders being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall in good faith propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including the status of title information with respect
to the Borrowing Base Properties as described in the Engineering Reports and the
existence of any Hedge Agreements or any other Indebtedness) as the
Administrative Agent deems appropriate in good faith in accordance with its
usual and customary oil and gas lending criteria as it exists at the particular
time for such purpose with respect to similar oil and gas reserve-based credits
for similarly situated borrowers.


(ii)The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):


(A)in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 9.13(a) and (b) in a timely manner, then on or
before April 15th of such year (or such date promptly thereafter as reasonably
practicable) or (2) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Sections 9.13(a) and (b) in a timely manner, then within 15 days (or such date
promptly thereafter as reasonably practicable) after the Administrative Agent
has received complete Engineering Reports from the Borrower and has had a
reasonable opportunity to determine the Proposed Borrowing Base in accordance
with Section 2.14(c)(i); and


(B)in the case of an Interim Redetermination, promptly, and in any event, within
15 days (or such date promptly thereafter as reasonably practicable) after the
Administrative Agent has received the required Engineering Reports.


(iii)Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by the Borrowing Base
Required Lenders in each such Lender’s sole discretion and consistent with each
such Lender’s normal and customary oil and gas lending criteria as it exists at
the particular time for such purpose with respect to similar oil and gas
reserve-based credits for similarly situated borrowers as provided in this
Section 2.14(c)(iii) and any Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect must be approved or be deemed to have
been approved by Lenders constituting at least the Required Lenders in each such
Lender’s sole discretion and consistent with each such Lender’s normal and
customary oil and gas lending criteria as it exists at the particular time for
such purpose with respect to similar oil and gas reserve-based credits for
similarly situated borrowers as provided in this Section 2.14(c)(iii). Upon
receipt of the Proposed Borrowing Base Notice, each Lender shall have 15 days to
agree with the Proposed Borrowing Base or disagree with the Proposed Borrowing
Base by proposing an alternate Borrowing Base. If at the end of such 15-day
period, any Lender has not communicated its approval or disapproval in writing
to the Administrative Agent, such silence shall be deemed to be an approval of
the Proposed Borrowing Base. If, at the end of such 15-day period, the Borrowing
Base Required Lenders, in the case of any Proposed Borrowing Base that would
increase the Borrowing Base then in effect, or the Required Lenders, in the case
of any Proposed Borrowing Base that would decrease or maintain the Borrowing
Base then in effect, have approved or deemed to have approved, as aforesaid,
then the Proposed Borrowing Base shall become the new Borrowing Base, effective
on the date specified in

51

--------------------------------------------------------------------------------




Section 2.14(d). If, however, at the end of such 15-day period, the Borrowing
Base Required Lenders or the Required Lenders, as applicable, have not approved
or deemed to have approved, as aforesaid, then the Administrative Agent shall
promptly thereafter poll the Lenders to ascertain the highest Borrowing Base
then acceptable to the Borrowing Base Required Lenders (in the case of any
increase to the Borrowing Base) or a number of Lenders sufficient to constitute
the Required Lenders (in any other case) and such amount shall become the new
Borrowing Base, effective on the date specified in Section 2.14(d). It is
expressly understood that the Administrative Agent and Lenders have no
obligation to designate the Borrowing Base at any particular amount, except in
the exercise of their discretion, whether in relation to the Total Commitment,
the Maximum Aggregate Amount or otherwise.


(d)Effectiveness of a Redetermined Borrowing Base. Subject to Section 2.14(f),
after a redetermined Borrowing Base is approved or is deemed to have been
approved by the Borrowing Base Required Lenders or the Required Lenders, as
applicable, pursuant to Section 2.14(c)(iii), the Administrative Agent shall
promptly thereafter notify the Borrower and the Lenders of the amount of the
redetermined Borrowing Base (the “New Borrowing Base Notice”), and such amount
shall become the new Borrowing Base, effective and applicable to the Borrower,
the Administrative Agent, the Letter of Credit Issuer and the Lenders:


(i)in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 9.13(a) and (b) in a timely and complete manner,
on the May 1st following such notice, or (B) if the Administrative Agent shall
not have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 9.13(a) and (b) in a timely and complete manner,
then on the Business Day next succeeding delivery of such New Borrowing Base
Notice; and


(ii)in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such New Borrowing Base Notice.


Subject to Section 2.14(f), such amount shall then become the Borrowing Base
until the next Scheduled Redetermination Date, the next Interim Redetermination
Date or the next adjustment to the Borrowing Base under Section 2.14(e) or (f),
whichever occurs first. Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.
(e)Reduction of Borrowing Base Upon Asset Dispositions or Termination of Hedge
Positions. If (i) (1) the Borrower or one of the other Credit Parties Disposes
of Oil and Gas Properties or Disposes of any Stock or Stock Equivalents in any
Credit Party owning Oil and Gas Properties, and such Disposition includes
Borrowing Base Properties, or (2) the Borrower or any Credit Party shall unwind,
terminate or create any off-setting positions in respect of any commodity hedge
positions (whether evidenced by a floor, put or Hedge Agreement) upon which the
Lenders relied in determining the Borrowing Base, and (ii) the sum of (1) in the
case of clause (i)(1) the aggregate PV-9 (calculated at the time of such
Disposition) of all such Borrowing Base Properties Disposed of since the later
of (A) the last Redetermination Date and (B) the last adjustment of the
Borrowing Base made pursuant to this Section 2.14(e), and (2) in the case of
clause (i)(2), the Hedge PV (as calculated at the time of any such unwind,
termination or creation of off-setting positions) of such unwound, terminated
and/or offsetting positions (after taking into account any other Hedge Agreement
executed contemporaneously with the taking of such actions or subsequent to the
last Redetermination Date or adjustment of the Borrowing Base made pursuant to
this Section 2.14(e)) during such period, collectively, exceeds 10% of the
then-effective Borrowing Base, then, after the Administrative Agent has received
the notice required to be delivered by the Borrower pursuant to Section 10.4(b)
or (l) no later than one Business Day after the date of consummation of any such
Disposition or settlement of any such unwind, termination or off-set, as the

52

--------------------------------------------------------------------------------




case may be, the Required Lenders shall have the right to adjust the Borrowing
Base in an amount equal to the sum of the Borrowing Base value, if any,
attributable to such Disposed of Borrowing Base Properties plus the Borrowing
Base value, if any, attributable to such unwound, terminated or off-setting
hedge positions in the calculation of the then-effective Borrowing Base and, if
the Required Lenders in fact make any such adjustment, the Administrative Agent
shall promptly notify the Borrower in writing of the Borrowing Base value, if
any, attributable to such Disposed of Borrowing Base Properties in the
calculation of the then-effective Borrowing Base and upon receipt of such
notice, the Borrowing Base shall be simultaneously reduced by such amount. For
the purposes of this Section 2.14(e), the parties hereby agree that (i) the
Borrowing Base value shall be determined by the Administrative Agent and
approved by the Required Lenders and (ii) the Lenders shall be deemed to have
relied on the Proved Reserves of the Credit Parties’ set forth in the Reserve
Report received in connection with the determination of such Borrowing Base and
any commodity hedge position entered into on or prior to the most recent
Redetermination Date (whether evidenced by a floor, put or Hedge Agreement) in
their determination of such Borrowing Base.


(f)Borrower’s Right to Elect Reduced Borrowing Base. Within three Business Days
of its receipt of a New Borrowing Base Notice, the Borrower may provide written
notice to the Administrative Agent and the Lenders that specifies for the period
from the effective date of such New Borrowing Base Notice until the next
succeeding Scheduled Redetermination Date, that the Borrowing Base will be a
lesser amount than the amount set forth in such New Borrowing Base Notice,
whereupon such specified lesser amount will become the new Borrowing Base. The
Borrower’s notice under this Section 2.14(f) shall be irrevocable, but without
prejudice to its rights to initiate Interim Redeterminations.


(g)Administrative Agent Data. The Administrative Agent hereby agrees to provide,
promptly, and in any event within 3 Business Days, following its receipt of a
request by the Borrower, an updated Bank Price Deck. In addition, the
Administrative Agent and the Lenders agree, upon request and at times and
locations convenient to all relevant parties, to meet with the Borrower to
discuss their evaluation of the reservoir engineering of the Oil and Gas
Properties included in the Reserve Report and their respective methodologies for
valuing such properties and the other factors considered in calculating the
Borrowing Base.


(h)Investment Grade Period. Notwithstanding anything in this Agreement to the
contrary, during any Investment Grade Period, the provisions of clauses (a)
through (f) of Section 2.14 and Sections 4.3(c) and 5.2(b) will be deemed to be
inapplicable and shall be disregarded for all purposes. Upon the end of any
Investment Grade Period, the Borrowing Base will be determined based on the most
recently delivered Reserve Report and will remain in effect until the next
Redetermination Date, subject to further adjustments from time to time pursuant
to Sections 2.14(e) and (f).


2.15Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:


(a)Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 4.1(a);


(b)The Commitment and Total Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Majority Lenders, the Required
Lenders or the Borrowing Base Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
13.1) and any redetermination, whether an increase, decrease or affirmation, of
the Borrowing Base shall occur without the participation of a Defaulting Lender;
provided that any (i) waiver, amendment or modification requiring the consent of
all Lenders pursuant to Section 13.1 (other

53

--------------------------------------------------------------------------------




than Section 13.1(x)) or requiring the consent of each affected Lender pursuant
to Section 13.1(i), shall require the consent of such Defaulting Lender (which
for the avoidance of doubt would include any change to the Maturity Date
applicable to such Defaulting Lender, decreasing or forgiving any principal or
interest due to such Defaulting Lender, any decrease of any interest rate
applicable to Loans made by such Defaulting Lender (other than the waiving of
post-default interest rates) and any increase in such Defaulting Lender’s
Commitment) and (ii) any redetermination, whether an increase, decrease or
affirmation, of the Borrowing Base shall occur without the participation of a
Defaulting Lender;


(c)If any Swingline Exposure or Letter of Credit Exposure exists at the time a
Lender becomes a Defaulting Lender, then (i) all or any part of such Swingline
Exposure and Letter of Credit Exposure of such Defaulting Lender will, subject
to the limitation in the first proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Commitment
Percentages; provided that (A) each Non-Defaulting Lender’s Total Exposure may
not in any event exceed the Commitment Percentage of the Loan Limit of such
Non-Defaulting Lender as in effect at the time of such reallocation and (B)
neither such reallocation nor any payment by a Non-Defaulting Lender pursuant
thereto will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Letter of Credit Issuer or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender, (ii) to the extent that all or any portion (the
“unreallocated portion”) of the Defaulting Lender’s Swingline Exposure or Letter
of Credit Exposure cannot, or can only partially, be so reallocated to
Non-Defaulting Lenders, whether by reason of the first proviso in Section
2.15(c)(i) or otherwise, the Borrower shall within two Business Days following
notice by the Administrative Agent or the Letter of Credit Issuer (x) first,
prepay such Swingline Exposure and (y) second, Cash Collateralize for the
benefit of the Letter of Credit Issuer only the Borrower’s obligations
corresponding to such Defaulting Lender’s Letter of Credit Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above), in
accordance with the procedures set forth in Section 3.8 for so long as such
Letter of Credit Exposure is outstanding, (iii) if the Borrower Cash
Collateralizes any portion of such Defaulting Lender’s Letter of Credit Exposure
pursuant to this Section 2.15(c), the Borrower shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 4.1(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure during the period such Defaulting
Lender’s Letter of Credit Exposure is Cash Collateralized, (iv) if the Letter of
Credit Exposure of the Non-Defaulting Lenders is reallocated pursuant to this
Section 2.15(c), then the Letter of Credit Fees payable for the account of the
Lenders pursuant to Section 4.1(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Commitment Percentages after giving effect to such
reallocation and the Borrower shall not be required to pay any Swingline or
Letter of Credit Fees to the Defaulting Lender pursuant to Section 4.1(b) with
respect to such Defaulting Lender’s Letter of Credit Exposure during the period
that such Defaulting Lender’s Letter of Credit Exposure is reallocated, or (v)
if any Defaulting Lender’s Letter of Credit Exposure is neither Cash
Collateralized nor reallocated pursuant to this Section 2.15(c), then, without
prejudice to any rights or remedies of the Letter of Credit Issuer or any Lender
hereunder, all Letter of Credit Fees payable under Section 4.1(b) with respect
to such Defaulting Lender’s Letter of Credit Exposure shall be payable to the
Letter of Credit Issuer until such Letter of Credit Exposure is Cash
Collateralized and/or reallocated;


(d)So long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Letter of Credit Issuer will not
be required to issue any new Letter of Credit or amend any outstanding Letter of
Credit to increase the Stated Amount thereof, alter the drawing terms thereunder
or extend the expiry date thereof, unless the Letter of Credit Issuer is
reasonably satisfied that any exposure that would result from the exposure to
such Defaulting Lender is eliminated or fully covered by the Commitments of the
Non-Defaulting Lenders or by Cash Collateralization or a combination thereof in
accordance with clause (c) above or otherwise in a manner reasonably
satisfactory to the Letter of Credit Issuer, and participating interests in any
such newly issued or increased Letter of

54

--------------------------------------------------------------------------------




Credit or newly made Swingline Loan shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 2.15(c)(i) (and Defaulting Lenders
shall not participate therein);


(e)If the Borrower, the Administrative Agent, the Swingline Lender and the
Letter of Credit Issuer agree in writing in their discretion that a Lender that
is a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon, as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender and any applicable Cash Collateral shall be promptly
returned to the Borrower and any Letter of Credit Exposure of such Lender
reallocated pursuant to Section 2.15(c) shall be reallocated back to such
Lender; provided that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender; and


(f)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 11 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 13.8), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the Letter of Credit Issuer and the Swingline
Lender hereunder; third, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fourth, if so determined
by the Administrative Agent and the Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; fifth, to the payment of
any amounts owing to the Lenders, the Letter of Credit Issuer or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Letter of Credit Issuer or the Swingline Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any Loans or Unpaid
Drawings, such payment shall be applied solely to pay the relevant Loans of, and
Unpaid Drawings owed to, the relevant Non-Defaulting Lenders on a pro rata basis
prior to being applied in the manner set forth in this Section 2.15(f). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to Section 3.8 shall be deemed paid to and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.


2.16Increase of Total Commitment.


(a)Subject to the conditions set forth in Section 2.16(b), the Borrower may,
from time to time (including in connection with any redetermination of the
Borrowing Base), increase the Total Commitment then in effect (any such increase
an “Incremental Increase”) by increasing the Commitment of one or more Lenders
(each, an “Increasing Lender”) and/or, with the consent of the Administrative
Agent, the Swingline Lender and the Letter of Credit Issuer (in each case, such
consent not to be unreasonably withheld or delayed), by causing one or more
Persons that at such time are not Lenders to become Lenders (each, an
“Additional Lender”).

55

--------------------------------------------------------------------------------




(b)Any increase in the Total Commitment shall be subject to the following
additional conditions:


(i)such increase shall not be less than $25,000,000 (and increments of
$1,000,000 above that minimum) unless the Administrative Agent otherwise
consents, and no such increase shall be permitted if after giving effect thereto
the Total Commitment would exceed (A) at any time during an Investment Grade
Period, the Maximum Aggregate Amount, or (B) at any time other than during an
Investment Grade Period, the lesser of the Borrowing Base then in effect (which
may, subject to and in accordance with Section 2.14(b), be redetermined at the
Borrower’s option in connection with any Incremental Increase) and the Maximum
Aggregate Amount;


(ii)no Event of Default shall have occurred and be continuing after giving
effect to such increase;


(iii)no Lender’s Commitment may be increased without the consent of such Lender;


(iv)the Administrative Agent, the Swingline Lender and the Letter of Credit
Issuer shall have been given notice of the increase in Commitments;


(v)the maturity date of such increase shall be the same as the Maturity Date;


(vi)the Borrower shall have paid to the Administrative Agent, for payment to any
Increasing Lender or Additional Lender, as applicable, any fees payable in the
amounts and at the times separately agreed upon among the Borrower, the
Administrative Agent and each such Lender or Lenders; and


(vii)the increase shall be on the exact same terms and pursuant to the exact
same documentation applicable to this Agreement (other than with respect to any
arrangement, structuring, upfront or other fees or discounts payable in
connection with such Incremental Increase) (provided that the Applicable Margin
of the Facility may be increased to be consistent with that for such Incremental
Increases).


(c)Each Increasing Lender or Additional Lender shall execute and deliver to the
Borrower, the Administrative Agent, the Swingline Lender and the Letter of
Credit Issuer customary documentation (any such documentation, an “Incremental
Agreement”) implementing any Incremental Increase. Upon receipt by the
Administrative Agent of one or more executed Incremental Agreements increasing
the Commitments of Lenders and/or adding Commitments from Additional Lenders as
provided in this Section 2.16, (i) the Total Commitment shall be increased
automatically on the effective date set forth in such Incremental Agreements by
the aggregate amount indicated in such Incremental Agreements without further
action by the Borrower, the Administrative Agent, the Swingline Lender and the
Letter of Credit Issuer or any Lender, (ii) Schedule 1.1(a) and the Register
shall each be amended to add such Additional Lender’s Commitment or to reflect
the increase in the Commitment of an Increasing Lender, and the Commitment
Percentages of the Lenders shall be adjusted accordingly to reflect the
Incremental Increase of each Additional Lender and/or each Increasing Lender,
(iii) the Administrative Agent shall distribute to the Borrower, the
Administrative Agent, the Swingline Lender, the Letter of Credit Issuer and each
Lender the revised Schedule 1.1(a), (iv) any such Additional Lender shall be
deemed to be a party in all respects to this Agreement and any other Credit
Documents to which the Lenders are a party, and (v) upon the effective date set
forth in such Incremental Agreement, any such Lender party to the Incremental
Agreement shall purchase a pro rata portion of the outstanding Loans (including
participations in L/C Obligations or Swingline Loans) of each of the current
Lenders such that each Lender (including any Additional Lender, if applicable)
shall hold its respective Commitment Percentage

56

--------------------------------------------------------------------------------




of the outstanding Loans (and participation interests in participations in L/C
Obligations or Swingline Loans) as reflected in the revised Schedule 1.1(a)
required by this Section 2.16. In connection with the effectiveness of any
Incremental Agreement, Borrower shall pay to the Administrative Agent any
applicable breakage costs associated with reallocations as and when due pursuant
to Section 2.11.


2.17Revenue Bonds. Subject to the Borrower’s delivery of a Notice of Borrowing
under Section 2.3(a) and the terms and conditions set forth in this Agreement,
including Section 9.17, in connection with any issuance and subsequent purchase
by the Bond Purchaser under the Bonds and, following the issuance of any
Permitted Additional Revenue Bonds in accordance with Section 10.1(y), under any
such Permitted Additional Revenue Bonds, Bond Purchaser shall be deemed to have
sold to each other Lender, and each other Lender shall be deemed to have
unconditionally and irrevocably purchased from Bond Purchaser, a non-recourse
participation in the Bonds and/or any such Permitted Additional Revenue Bonds,
as the case may be, equal to such Lender’s Commitment Percentage of any purchase
by Bond Purchaser under the Bonds and/or any such Permitted Additional Revenue
Bonds, as the case may be. Notwithstanding anything to the contrary contained in
the Credit Documents or Bond Documents, any borrowing by Borrower or any other
Credit Party, as applicable, under the Bond Loan Agreement or any loan agreement
hereafter entered into in connection with any Permitted Additional Revenue Bond
Transaction, or on any Bond Note or any promissory note hereafter executed in
connection with any Permitted Additional Revenue Bond Transaction shall also be
deemed to be and considered as, without duplication, a Borrowing of a Loan
hereunder (the outstanding principal of which shall be and be deemed to be
included in the Total Exposure for all purposes hereunder); provided, that no
borrowing by Borrower or any other Credit Party under the Bond Loan Agreement or
any Bond Note, will be permitted hereunder prior to satisfaction of the covenant
set forth in Section 9.17.


SECTION 3.
Letters of Credit



3.1Letters of Credit.


(a)Subject to and upon the terms and conditions herein set forth, at any time
and from time to time on and after the Closing Date and prior to the L/C
Maturity Date, the Letter of Credit Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Section 3, to issue upon the request
of the Borrower and for the direct or indirect benefit of the Borrower and the
Credit Parties, a standby letter of credit or standby letters of credit (the
“Letters of Credit” and each, a “Letter of Credit”) in such form and with such
Issuer Documents as may be approved by the Letter of Credit Issuer in its
reasonable discretion; provided that, if requested by the Letter of Credit
Issuer, the Borrower shall be a co-applicant of, and jointly and severally
liable with respect to, each Letter of Credit issued for the account of a Credit
Party (other than the Borrower).


(b)Notwithstanding the foregoing, (i) no Letter of Credit shall be issued the
Stated Amount, when added to the Letters of Credit Outstanding at such time,
would exceed the Letter of Credit Commitment then in effect, (ii) no Letter of
Credit shall be issued if the Stated Amount would cause the aggregate amount of
all Lenders’ Total Exposures at such time to exceed the Loan Limit then in
effect, (iii) each Letter of Credit shall have an expiration date occurring no
later than the earlier of (A) 15 months after the date of issuance or such
longer period of time as may be agreed by the Letter of Credit Issuer and (B)
the L/C Maturity Date, unless otherwise agreed upon by the Administrative Agent
and the Letter of Credit Issuer or as provided under Section 3.2(b); provided
that any Letter of Credit may provide for automatic renewal thereof for
additional periods of up to 15 months or such longer period of time as may be
agreed by the Letter of Credit Issuer, subject to the provisions of Section
3.2(b); provided, further, that in no event shall such expiration date occur
later than the L/C Maturity Date unless arrangements which are reasonably
satisfactory to the Administrative Agent and the Letter of Credit Issuer to Cash
Collateralize (or backstop) such Letter of Credit have been made (provided,
however, that no Lenders

57

--------------------------------------------------------------------------------




shall be obligated to fund participations in respect of any Letter of Credit
after the Maturity Date), (iv) each Letter of Credit shall be denominated in
Dollars, (v) no Letter of Credit shall be issued if it would be illegal under
any applicable Requirement of Law for the beneficiary of the Letter of Credit to
have a Letter of Credit issued in its favor and (vi) no Letter of Credit shall
be issued by the Letter of Credit Issuer after it has received a written notice
from any Credit Party or the Administrative Agent or the Majority Lenders
stating that a Default or Event of Default has occurred and is continuing until
such time as the Letter of Credit Issuer shall have received a written notice
(A) of rescission of such notice from the party or parties originally delivering
such notice, (B) of the waiver of such Default or Event of Default in accordance
with the provisions of Section 13.1 or (C) that such Default or Event of Default
is no longer continuing.


(c)Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent and the Letter of
Credit Issuer (which notice the Administrative Agent shall promptly transmit to
each of the applicable Lenders), the Borrower shall have the right, on any day,
permanently to terminate or reduce the Letter of Credit Commitment in whole or
in part; provided that, after giving effect to such termination or reduction,
the Letters of Credit Outstanding shall not exceed the Letter of Credit
Commitment.


3.2Letter of Credit Requests.


(a)Whenever the Borrower desires that a Letter of Credit be issued for its
account, the Borrower shall give the Administrative Agent and the Letter of
Credit Issuer a Letter of Credit Request by no later than 1:00 p.m. (Dallas,
Texas time) at least two (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days prior to the
proposed date of issuance. Each notice shall be executed by the Borrower and
shall be in the form of Exhibit B or such other form (including by electronic or
fax transmission) as reasonably agreed among the Borrower, the Administrative
Agent and the Letter of Credit Issuer (each a “Letter of Credit Request”). The
Letter of Credit Issuer shall not issue any Letters of Credit unless such Letter
of Credit Issuer shall have received notice from the Administrative Agent that
the conditions to such issuance have been met, which notice shall be deemed
given (i) if the Letter of Credit Issuer has not received notice from the
Administrative Agent that the conditions to such issuance have been met within
two Business Days after the date of the applicable Letter of Credit Request or
(ii) if the aggregate amount of Letters of Credit Outstanding issued by the
Letter of Credit Issuer then outstanding does not exceed the amount theretofore
agreed to by the Borrower, the Administrative Agent and the Letter of Credit
Issuer, and the Administrative Agent has not otherwise notified the Letter of
Credit Issuer that it may no longer rely on clause (i).


(b)If the Borrower so requests in any applicable Letter of Credit Request, the
Letter of Credit Issuer may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Letter of Credit Issuer to prevent any such extension
at least once in each 15-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such 15-month period
to be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Letter of Credit Issuer, the Borrower shall not be required to
make a specific request to such Letter of Credit Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the Letter of Credit Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the L/C Maturity Date unless arrangements which are reasonably
satisfactory to the Letter of Credit Issuer to Cash Collateralize (or
satisfactory to the Letter of Credit Issuer in its sole discretion to otherwise
backstop) such Letter of Credit have been made (but no Lenders shall be
obligated to fund participations in respect of any Letter of Credit after the
Maturity Date); provided, however, that the Letter of Credit Issuer shall

58

--------------------------------------------------------------------------------




not permit any such extension if (i) the Letter of Credit Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (b) of Section 3.1 or otherwise),
or (ii) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(A) from the Administrative Agent that the Majority Lenders have elected not to
permit such extension or (B) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 7
are not then satisfied, and in each such case directing the Letter of Credit
Issuer not to permit such extension.


(c)The Letter of Credit Issuer (other than the Administrative Agent or any of
its Affiliates) shall, at least once each week, provide the Administrative Agent
with a list of all Letters of Credit issued by it that are outstanding at such
time; provided that, upon written request from the Administrative Agent, the
Letter of Credit Issuer shall thereafter notify the Administrative Agent in
writing on each Business Day of all Letters of Credit issued on the prior
Business Day by the Letter of Credit Issuer.


(d)The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).


3.3Letter of Credit Participations.


(a)Immediately upon the issuance by the Letter of Credit Issuer of any Letter of
Credit, the Letter of Credit Issuer shall be deemed to have sold and transferred
to each Lender (each such Lender, in its capacity under this Section 3.3, an
“L/C Participant”), and each such L/C Participant shall be deemed irrevocably
and unconditionally to have purchased and received from the Letter of Credit
Issuer, without recourse or warranty, an undivided interest and participation
(each an “L/C Participation”), to the extent of such L/C Participant’s
Commitment Percentage, in each Letter of Credit, each substitute therefor, each
drawing made thereunder and the obligations of the Borrower under this Agreement
with respect thereto, and any security therefor or guaranty pertaining thereto.


(b)In determining whether to pay under any Letter of Credit, the Letter of
Credit Issuer shall have no obligation relative to the L/C Participants other
than to confirm that (i) any documents required to be delivered under such
Letter of Credit have been delivered, (ii) the Letter of Credit Issuer has
examined the documents with reasonable care and (iii) the documents appear to
comply on their face with the requirements of such Letter of Credit. Any action
taken or omitted to be taken by the Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct, shall not create for the
Letter of Credit Issuer any resulting liability.


(c)In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid such amount
in full to the Letter of Credit Issuer pursuant to Section 3.4(a), or if any
reimbursement payment is required to be refunded to the Borrower, the Letter of
Credit Issuer shall promptly notify the Administrative Agent and each L/C
Participant of such failure, and each such L/C Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of the Letter of
Credit Issuer, the amount of such L/C Participant’s Commitment Percentage of
such unreimbursed payment in Dollars and in immediately available funds;
provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Commitment Percentage of such unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under any such Letter of Credit as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of the Letter of Credit Issuer (as determined in a final and
non-appealable judgment by a court of competent jurisdiction). Each L/C

59

--------------------------------------------------------------------------------




Participant shall make available to the Administrative Agent for the account of
the Letter of Credit Issuer such L/C Participant’s Commitment Percentage of the
amount of such payment no later than 1:00 p.m. (Dallas, Texas time) on the first
Business Day after the date notified by the Letter of Credit Issuer in
immediately available funds. If and to the extent such L/C Participant shall not
have so made its Commitment Percentage of the amount of such payment available
to the Administrative Agent for the account of the Letter of Credit Issuer, such
L/C Participant agrees to pay to the Administrative Agent for the account of the
Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent for the account of the Letter of Credit Issuer at a
rate per annum equal to the Overnight Rate from time to time then in effect,
plus any administrative, processing or similar fees customarily charged by the
Letter of Credit Issuer in connection with the foregoing. The failure of any L/C
Participant to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its Commitment Percentage of any payment under any
Letter of Credit shall not relieve any other L/C Participant of its obligation
hereunder to make available to the Administrative Agent for the account of such
Letter of Credit Issuer its Commitment Percentage of any payment under such
Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent such other L/C Participant’s
Commitment Percentage of any such payment.


(d)Whenever the Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, the Letter of Credit Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each L/C Participant that has paid its Commitment Percentage of such
reimbursement obligation, in Dollars and in immediately available funds, an
amount equal to such L/C Participant’s share (based upon the proportionate
aggregate amount originally funded by such L/C Participant to the aggregate
amount funded by all L/C Participants) of the principal amount so paid in
respect of such reimbursement obligation and interest thereon accruing after the
purchase of the respective L/C Participations at the Overnight Rate.


(e)The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:


(i)any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;


(ii)the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of the Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);


(iii)any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

60

--------------------------------------------------------------------------------




(iv)the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or


(v)the occurrence of any Default or Event of Default;


provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Commitment Percentage of any unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under a Letter of Credit as a result
of acts or omissions constituting willful misconduct, bad faith or gross
negligence on the part of the Letter of Credit Issuer (as determined in a final
and non-appealable judgment by a court of competent jurisdiction).
3.4Agreement to Repay Letter of Credit Drawings.


(a)The Borrower hereby agrees to reimburse the Letter of Credit Issuer by making
payment in Dollars to the Administrative Agent for the account of the Letter of
Credit Issuer in immediately available funds, for any payment or disbursement
made by the Letter of Credit Issuer under any Letter of Credit issued by it
(each such amount so paid until reimbursed, an “Unpaid Drawing”) (i) within one
Business Day of the date of such payment or disbursement if the Borrower
receives notice from the Letter of Credit Issuer of such payment or disbursement
prior to 11:00 a.m. (Dallas, Texas time) on such next succeeding Business Day
(from the date of such payment or disbursement or (ii) if such notice is
received after such time, on the next Business Day following the date of receipt
of such notice (such required date for reimbursement under clause (i) or (ii),
as applicable, on such Business Day (the “Reimbursement Date”)), with interest
on the amount so paid or disbursed by the Letter of Credit Issuer, from and
including the date of such payment or disbursement to but excluding the
Reimbursement Date, at the per annum rate for each day equal to the rate
described in Section 2.8(a); provided that, notwithstanding anything contained
in this Agreement to the contrary, with respect to any Letter of Credit, (A)
unless the Borrower shall have notified the Administrative Agent and the Letter
of Credit Issuer prior to 11:00 a.m. (Dallas, Texas time) on the Reimbursement
Date that the Borrower intends to reimburse the Letter of Credit Issuer for the
amount of such drawing with funds other than the proceeds of Loans, the Borrower
shall be deemed to have given a Notice of Borrowing requesting that the Lenders
make Loans (which shall be ABR Loans) on the Reimbursement Date in an amount
equal to the amount at such drawing, and (B) the Administrative Agent shall
promptly notify each L/C Participant of such drawing and the amount of its Loan
to be made in respect thereof, and each L/C Participant shall be irrevocably
obligated to make a Loan to the Borrower in the manner deemed to have been
requested in the amount of its Commitment Percentage of the applicable Unpaid
Drawing by 12:00 noon (Dallas, Texas time) on such Reimbursement Date by making
the amount of such Loan available to the Administrative Agent. Such Loans made
in respect of such Unpaid Drawing on such Reimbursement Date shall be made
without regard to the limits of Section 2.2 and without regard to the
satisfaction of the conditions set forth in Section 7. The Administrative Agent
shall use the proceeds of such Loans solely for purpose of reimbursing the
Letter of Credit Issuer for the related Unpaid Drawing. In the event that the
Borrower fails to Cash Collateralize any Letter of Credit that is outstanding on
the Maturity Date, the full amount of the Letters of Credit Outstanding in
respect of such Letter of Credit shall be deemed to be an Unpaid Drawing subject
to the provisions of this Section 3.4 except that the Letter of Credit Issuer
shall hold the proceeds received from the Lenders as contemplated above as cash
collateral for such Letter of Credit to reimburse any Drawing under such Letter
of Credit and shall use such proceeds first, to reimburse itself for any
Drawings made in respect of such Letter of Credit following the L/C Maturity
Date, second, to the extent such Letter of Credit expires or is returned undrawn
while any such cash collateral remains, to the repayment of obligations in
respect of any Loans that have not paid at such time and third, to the Borrower
or as otherwise directed by a court of competent jurisdiction. Nothing in this
Section 3.4(a) shall affect the Borrower’s obligation to repay all outstanding
Loans when due in accordance with the terms of this Agreement.

61

--------------------------------------------------------------------------------




(b)The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against the
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as an L/C Participant), including any defense based upon the
failure of any drawing under a Letter of Credit (each a “Drawing”) to conform to
the terms of the Letter of Credit or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing; provided that the Borrower
shall not be obligated to reimburse the Letter of Credit Issuer for any wrongful
payment made by such Letter of Credit Issuer under the Letter of Credit issued
by it as a result of acts or omissions constituting willful misconduct, bad
faith or gross negligence on the part of the Letter of Credit Issuer (as
determined in a final and non-appealable judgment by a court of competent
jurisdiction).


3.5Increased Costs. If, after the Closing Date, the adoption of any Change in
Law shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy, liquidity or similar requirement against letters of credit
issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions, costs or expenses affecting its obligations
under this Agreement in respect of Letters of Credit or L/C Participations
therein or any Letter of Credit or such L/C Participant’s L/C Participation
therein, and the result of any of the foregoing is to increase the cost to the
Letter of Credit Issuer or such L/C Participant of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by the Letter of Credit Issuer or such L/C Participant
hereunder (other than (i) Indemnified Taxes or (ii) Excluded Taxes) in respect
of Letters of Credit, L/C Participations therein or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, then,
promptly (and in any event no later than 15 days) after receipt of written
demand to the Borrower by the Letter of Credit Issuer or such L/C Participant,
as the case may be (a copy of which notice shall be sent by the Letter of Credit
Issuer or such L/C Participant to the Administrative Agent), the Borrower shall
pay to the Letter of Credit Issuer or such L/C Participant such additional
amount or amounts as will compensate the Letter of Credit Issuer or such L/C
Participant for such increased cost or reduction, it being understood and
agreed, however, that the Letter of Credit Issuer or an L/C Participant shall
not be entitled to such compensation as a result of such Person’s compliance
with, or pursuant to any request or directive to comply with, any such
Requirement of Law as in effect on the Closing Date (except as otherwise set
forth in the definition of Change in Law). A certificate submitted to the
Borrower by the Letter of Credit Issuer or an L/C Participant, as the case may
be (a copy of which certificate shall be sent by the Letter of Credit Issuer or
such L/C Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the determination of such additional amount or amounts
necessary to compensate the Letter of Credit Issuer or such L/C Participant as
aforesaid shall be conclusive and binding on the Borrower absent clearly
demonstrable error.


3.6New or Successor Letter of Credit Issuer.


(a)The Letter of Credit Issuer may resign as the Letter of Credit Issuer upon 30
days’ prior written notice to the Administrative Agent, the Lenders and the
Borrower. The Borrower may replace the Letter of Credit Issuer for any reason
upon written notice to the Letter of Credit Issuer and the Administrative Agent
and may add Letter of Credit Issuers at any time upon notice to the
Administrative Agent. If the Letter of Credit Issuer shall resign or be
replaced, or if the Borrower shall decide to add a new Letter of Credit Issuer
under this Agreement, then the Borrower may appoint from among the Lenders a
successor issuer of Letters of Credit or a new Letter of Credit Issuer, as the
case may be, or, with the consent of the Administrative Agent (such consent not
to be unreasonably withheld) and such new Letter of Credit Issuer, another
successor or new issuer of Letters of Credit, whereupon such successor issuer
shall succeed to the rights, powers and duties of the replaced or resigning
Letter of Credit

62

--------------------------------------------------------------------------------




Issuer under this Agreement and the other Credit Documents, or such new issuer
of Letters of Credit shall be granted the rights, powers and duties of the
Letter of Credit Issuer hereunder, and the term “Letter of Credit Issuer” shall
mean such successor or such new issuer of Letters of Credit effective upon such
appointment. The acceptance of any appointment as the Letter of Credit Issuer
hereunder whether as a successor issuer or new issuer of Letters of Credit in
accordance with this Agreement, shall be evidenced by an agreement entered into
by such new or successor issuer of Letters of Credit, in a form reasonably
satisfactory to the Borrower and the Administrative Agent and, from and after
the effective date of such agreement, such new or successor issuer of Letters of
Credit shall become a “Letter of Credit Issuer” hereunder. After the resignation
or replacement of the Letter of Credit Issuer hereunder, the resigning or
replaced Letter of Credit Issuer shall remain a party hereto and shall continue
to have all the rights and obligations of the Letter of Credit Issuer under this
Agreement and the other Credit Documents with respect to Letters of Credit
issued by it prior to such resignation or replacement until the occurrence of
events specified in clause (i) or (ii) below, but shall not be required to issue
additional Letters of Credit. In connection with any resignation or replacement
pursuant to this clause (a) (but, in case of any such resignation, only to the
extent that a successor issuer of Letters of Credit shall have been appointed),
either (i) any outstanding Letters of Credit issued by the resigning or replaced
Letter of Credit Issuer shall be replaced with Letters of Credit issued by the
successor issuer of Letters of Credit or (ii) the successor issuer of Letters of
Credit, if such successor issuer is reasonably satisfactory to the replaced or
resigning Letter of Credit Issuer, shall issue “back-stop” Letters of Credit
naming the resigning or replaced Letter of Credit Issuer as beneficiary for each
outstanding Letter of Credit issued by the resigning or replaced Letter of
Credit Issuer, which new Letters of Credit shall have a Stated Amount equal to
the Letters of Credit being back-stopped and the sole requirement for drawing on
such new Letters of Credit shall be a drawing on the corresponding back-stopped
Letters of Credit. After any resigning or replaced Letter of Credit Issuer’s
resignation or replacement as Letter of Credit Issuer, the provisions of this
Agreement relating to the Letter of Credit Issuer shall inure to its benefit as
to any actions taken or omitted to be taken by it (A) while it was the Letter of
Credit Issuer under this Agreement or (B) at any time with respect to Letters of
Credit issued by the Letter of Credit Issuer.


(b)To the extent that there are, at the time of any resignation or replacement
as set forth in clause (a) above, any outstanding Letters of Credit, nothing
herein shall be deemed to impact or impair any rights and obligations of any of
the parties hereto with respect to such outstanding Letters of Credit (including
any obligations related to the payment of fees or the reimbursement or funding
of amounts drawn), except that the Borrower, the resigning or replaced Letter of
Credit Issuer and the successor issuer of Letters of Credit shall have the
obligations regarding outstanding Letters of Credit described in clause (a)
above.


3.7Role of Letter of Credit Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Letter of Credit Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Letter of Credit Issuer, the Administrative Agent, any of their respective
affiliates nor any correspondent, participant or assignee of the Letter of
Credit Issuer shall be liable to any Lender for (a) any action taken or omitted
in connection herewith at the request or with the approval of the Majority
Lenders, (b) any action taken or omitted in the absence of gross negligence,
willful misconduct or bad faith or (c) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Letter of Credit Issuer, the Administrative Agent, any of their
respective affiliates nor any correspondent, participant or assignee of

63

--------------------------------------------------------------------------------




the Letter of Credit Issuer shall be liable or responsible for any of the
matters described in Section 3.3(e); provided that anything in such Section to
the contrary notwithstanding, the Borrower may have a claim against the Letter
of Credit Issuer, and the Letter of Credit Issuer may be liable to the Borrower,
to the extent, but only to the extent, of any direct, as opposed to special,
indirect, consequential, exemplary or punitive, damages suffered by the Borrower
which the Borrower proves were caused by the Letter of Credit Issuer’s willful
misconduct, gross negligence or bad faith (as determined in a final and
non-appealable judgment by a court of competent jurisdiction) or the Letter of
Credit Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the Letter of Credit Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.


3.8Cash Collateral.


(a)Upon the request of the Majority Lenders if, as of the L/C Maturity Date,
there are any Letters of Credit Outstanding, the Borrower shall immediately Cash
Collateralize the then Letters of Credit Outstanding.


(b)If any Event of Default shall occur and be continuing, the Required Lenders
may require that the L/C Obligations be Cash Collateralized; provided that, upon
the occurrence of an Event of Default referred to in Section 11.5 with respect
to the Borrower, the Borrower shall immediately Cash Collateralize the Letters
of Credit then outstanding and no notice or request by or consent from the
Required Lenders shall be required.


(c)For purposes of this Agreement, “Cash Collateralize” shall mean to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
Letter of Credit Issuer and the Lenders, as collateral for the L/C Obligations,
cash or deposit account balances in an amount equal to the amount of the Letters
of Credit Outstanding required to be Cash Collateralized pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Letter of Credit Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the Letter of Credit Issuer and the L/C Participants, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Such cash collateral shall be maintained in blocked,
interest bearing deposit accounts established by and in the name of the
Borrower, but under the “control” (as defined in Section 9-104 of the UCC) of
the Administrative Agent.


3.9Applicability of ISP. Unless otherwise expressly agreed by the Letter of
Credit Issuer and the Borrower when a Letter of Credit is issued, the rules of
the ISP shall apply to each standby Letter of Credit. Notwithstanding the
foregoing, the Letter of Credit Issuer shall not be responsible to Borrower for,
and the Letter of Credit Issuer’s rights and remedies against Borrower shall not
be impaired by, any action or inaction of the Letter of Credit Issuer with
respect to the Letter of Credit Issuer’s obligations under a Letter of Credit
expressly required under any law, order, or practice that is expressly required
to be applied to such Letter of Credit, including pursuant to a Requirement of
Law or any order of a Governmental Authority of a jurisdiction where the Letter
of Credit Issuer or the beneficiary of such Letter of Credit is located, the
practice stated in the ISP or, unless expressly provided otherwise by the terms
of such Letter of Credit, in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial

64

--------------------------------------------------------------------------------




Services Association (BAFT-IFSA), or the Institute of International Banking Law
& Practice applicable to letters of credit of the same type as such Letter of
Credit, whether or not any Letter of Credit chooses such law or practice.


3.10Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


3.11Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the Letter of Credit Issuer hereunder for any
and all drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Restricted
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.


SECTION 4.
Fees; Commitments.



4.1Fees.


(a)The Borrower agrees to pay to the Administrative Agent in Dollars, for the
account of each Lender (in each case pro rata according to the respective
Commitment Percentages of the Lenders), a commitment fee (the “Commitment Fee”)
for each day from the Closing Date until but excluding the Termination Date.
Each Commitment Fee shall be payable by the Borrower (i) quarterly in arrears on
the last Business Day of each March, June, September and December (for the
three-month period (or portion thereof) ended on such day for which no payment
has been received) and (ii) on the Termination Date (for the period ended on
such date for which no payment has been received pursuant to clause (i) above),
and shall be computed for each day during such period at a rate per annum equal
to the Commitment Fee Rate in effect on such day on the Available Commitment
(assuming for this purpose that there is no reference to “Swingline Exposure” in
the definition of Total Exposure) in effect on such day.


(b)The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the Lenders pro rata on the basis of their respective Letter of
Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from the date of issuance of such Letter of Credit
until the termination or expiration date of such Letter of Credit computed at
the per annum rate for each day equal to the Applicable Margin for LIBOR Loans
on the average daily Stated Amount of such Letter of Credit. Such Letter of
Credit Fees shall be due and payable (i) quarterly in arrears on the last
Business Day of each March, June, September and December and (ii) on the
Termination Date (for the period for which no payment has been received pursuant
to clause (i) above).


(c)The Borrower agrees to pay to the Letter of Credit Issuer a fee in respect of
each Letter of Credit issued by it (the “Fronting Fee”), for the period from the
date of issuance of such Letter of Credit to the termination or expiration date
of such Letter of Credit, computed at the rate for each day equal to 0.125% per
annum (or such other amount a may be agreed in a separate writing between the
Borrower and the Letter of Credit Issuer) on the average daily Stated Amount of
such Letter of Credit (or at such other rate per annum as agreed in writing
between the Borrower and the Letter of Credit Issuer). Such Fronting Fees shall
be due and payable by the Borrower (i) quarterly in arrears on the last Business
Day of each March, June, September and December and (ii) on the Termination Date
(for the period for which no payment has been received pursuant to clause (i)
above).


(d)The Borrower agrees to pay directly to the Letter of Credit Issuer upon each
issuance of, drawing under, and/or amendment of, a Letter of Credit issued by it
such amount as the Letter of Credit

65

--------------------------------------------------------------------------------




Issuer and the Borrower shall have agreed upon for issuances of, drawings under
or amendments of, letters of credit issued by it.


(e)The Borrower agrees to pay to the Administrative Agent the administrative
agent fees in the amounts and on the dates as set forth in writing from time to
time between the Administrative Agent and the Borrower.


4.2Voluntary Reduction of Commitments.


(a)Upon at least two Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent at the Administrative
Agent’s Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrower shall have the right, without premium or
penalty, on any day, to permanently terminate or reduce the Commitments, as
determined by the Borrower, in whole or in part; provided that (i) any such
termination or reduction shall apply ratably to reduce each Lender’s Commitment,
(ii) any partial reduction pursuant to this Section 4.2 shall be in the amount
of at least $500,000 and in an integral multiple of $100,000 in excess thereof
and (iii) after giving effect to such termination or reduction and to any
prepayments of Loans or cancellation or Cash Collateralization of Letters of
Credit made on the date thereof in accordance with this Agreement, the aggregate
amount of all Lenders’ Total Exposures shall not exceed the Loan Limit.


(b)The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than two (2) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.15(f) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, the Letter of
Credit Issuer, the Swingline Lender or any Lender may have against such
Defaulting Lender.


4.3Mandatory Termination or Reduction of Commitments.


(a)The Total Commitment shall terminate at 5:00 p.m. (Dallas, Texas time) on the
Termination Date.


(b)The Swingline Commitment shall terminate at 5:00 p.m. (Dallas, Texas time) on
the earlier of (x) the Swingline Maturity Date and (y) the Termination Date.


(c)If any reduction in the Borrowing Base or determination of the Borrowing Base
upon the end of any Investment Grade Period pursuant to Section 2.14(h) would
result in the Borrowing Base being less than the Total Commitment, the Total
Commitment shall be automatically and permanently (but subject to Section 2.16)
reduced, without premium or penalty, contemporaneously with such reduction in
the Borrowing Base so that the Total Commitment equals the Borrowing Base as
reduced or determined; provided that any such reduction shall apply ratably to
reduce each Lender’s Commitment. Concurrently with, and effective on, the
Redetermination Date applicable to such Borrowing Base reduction or
determination, (i) Schedule 1.1(a) and the Register shall each be amended to
reflect the decrease in the Total Commitment and the Commitment of each Lender
and (ii) the Administrative Agent shall promptly distribute to the Borrower, the
Administrative Agent, the Swingline Lender, the Letter of Credit Issuer and each
Lender the revised Schedule 1.1(a).



66

--------------------------------------------------------------------------------




SECTION 5.
Payments



5.1Voluntary Prepayments. The Borrower shall have the right to prepay Loans and
Swingline Loans, in each case, without premium or penalty, in whole or in part
from time to time on the following terms and conditions:


(a)the Borrower shall give the Administrative Agent at the Administrative
Agent’s Office written notice (or telephonic notice promptly confirmed in
writing) of its intent to make such prepayment, the amount of such prepayment
and (in the case of LIBOR Loans) the specific Borrowing(s) being prepaid, which
notice shall be given by the Borrower no later than 1:00 p.m. (Dallas, Texas
time) (i) in the case of LIBOR Loans, three Business Days prior to such payment
and (ii) in the case of ABR Loans on the date of such prepayment and shall
promptly be transmitted by the Administrative Agent to each of the Lenders;


(b)each partial prepayment of (i) LIBOR Loans shall be in a minimum amount of
$500,000 and in multiples of $100,000 in excess thereof or a lesser amount to
the extent such lesser amount represents the entire aggregate outstanding LIBOR
Loans at such time, and (ii) any ABR Loans shall be in a minimum amount of
$500,000 and in multiples of $100,000 in excess thereof or a lesser amount to
the extent such lesser amount represents the entire aggregate outstanding ABR
Loans at such time; provided that no partial prepayment of LIBOR Loans made
pursuant to a single Borrowing shall reduce the outstanding LIBOR Loans made
pursuant to such Borrowing to an amount less than $1,000,000 for such LIBOR
Loans; and


(c)any prepayment of LIBOR Loans pursuant to this Section 5.1 on any day other
than the last day of an Interest Period applicable thereto shall be subject to
compliance by the Borrower with the applicable provisions of Section 2.11.


Each such notice shall specify the date and amount of such prepayment and the
Type of Loans to be prepaid. Prepayments made pursuant to this Section 5.1 shall
be applied in the manner set forth in Section 2.15(f) for so long as any Lender
is a Defaulting Lender.


Notwithstanding anything to the contrary contained in this Agreement, any such
notice of prepayment pursuant to this Section 5.1 may state that it is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied; provided that any notice of prepayment made pursuant to this Section
5.1 shall be subject to any applicable breakage costs described in Section 2.11
incurred as a result of any conversion of LIBOR Loans in anticipation of such a
prepayment.


5.2Mandatory Prepayments.


(a)Repayment following Optional Reduction of Commitments. If, after giving
effect to any termination or reduction of the Commitments pursuant to Section
4.2(a), the aggregate Total Exposures of all Lenders exceeds the Loan Limit (as
reduced), then the Borrower shall on the same Business Day (i) prepay the
Swingline Loans and, after all Swingline Loans have been paid in full, the
remaining Loans on the date of such termination or reduction in an aggregate
principal amount equal to such excess and (ii) if any excess remains after
prepaying all of the Loans as a result of any Letter of Credit Exposure, pay to
the Administrative Agent on behalf of the Letter of Credit Issuer and the L/C
Participants an amount in cash equal to such excess to be held as cash
collateral as provided in Section 3.8.

67

--------------------------------------------------------------------------------




(b)Repayment of Loans Following Redetermination or Adjustment of Borrowing Base.


(i)Upon any redetermination of the Borrowing Base in accordance with Section
2.14(b), if the aggregate Total Exposures of all Lenders exceeds the
redetermined Borrowing Base, then the Borrower shall, within 10 Business Days
after its receipt of a New Borrowing Base Notice indicating such Borrowing Base
Deficiency, inform the Administrative Agent of the Borrower’s election to:
(A) within 30 days following such election prepay the Loans in an aggregate
principal amount equal to such excess, (B) prepay the Loans in six equal monthly
installments, commencing on the 30th day following such election with each
payment being equal to 1/6th of the aggregate principal amount of such excess
(as such excess may be reduced during such six-month period as a result of any
Borrowing Base redetermination or adjustment pursuant to Section 2.14), (C)
within 30 days following such election, submit a Reserve Report including
additional Borrowing Base Properties in the form of additional Oil and Gas
Properties not evaluated in the most recently delivered Reserve Report having a
Borrowing Base value (as proposed by the Administrative Agent and approved by
the Required Lenders in a manner consistent with Section 2.14) sufficient, after
giving effect to any other actions taken pursuant to this Section 5.2(b)(i) to
eliminate any such excess, and the applicable Credit Party shall mortgage such
additional Borrowing Base Properties in accordance with, and to the extent
required by, Section 9.10(c), or (D) undertake a combination of clauses (A), (B)
and (C); provided that if, because of Letter of Credit Exposure, a Borrowing
Base Deficiency remains after prepaying all of the Loans, the Borrower shall
Cash Collateralize such remaining Borrowing Base Deficiency as provided in
Section 3.8; provided further, that all payments required to be made pursuant to
this Section 5.2(b)(i) must be made on or prior to the Termination Date.


(ii)Upon any adjustment to the Borrowing Base pursuant to Section 2.14(e) or
determination of the Borrowing Base upon the end of any Investment Grade Period
pursuant to Section 2.14(h), if the aggregate Total Exposures of all Lenders
exceeds the Borrowing Base, as adjusted or determined, then the Borrower shall
(A) prepay the Loans in an aggregate principal amount equal to such excess and
(B) if any excess remains after prepaying all of the Loans as a result of any
Letter of Credit Exposure, Cash Collateralize such excess as provided in Section
3.8. The Borrower shall be obligated to make such prepayment and/or deposit of
cash collateral no later than three Business Days following the date it receives
written notice from the Administrative Agent of the adjustment or determination
of the Borrowing Base and the resulting Borrowing Base Deficiency; provided that
all payments required to be made pursuant to this clause must be made on or
prior to the Termination Date.


(iii)If the Borrower issues any Indebtedness permitted under Section 10.1(m) or
(n) at any time a Borrowing Base Deficiency exists, the Borrower shall prepay
the Loans on the date the Borrower receives the net cash proceeds from the
issuance of such Indebtedness in an amount sufficient to eliminate such
Borrowing Base Deficiency (or, if less, such net cash proceeds). For the
avoidance of doubt, Borrower shall be required to continue to comply with
Section 5.2(b)(ii) with respect to any Borrowing Base Deficiency existing at the
time of such issuance of such Indebtedness for any reason other than any
Disposition of Borrowing Base Properties.


(iv)For the avoidance of doubt and notwithstanding the foregoing, clauses (b)(i)
through (b)(iii) above shall not apply during an Investment Grade Period.


(c)Application to Loans. With respect to each prepayment of Loans elected under
Section 5.1 or required by this Section 5.2, the Borrower may designate (i) the
Types of Loans that are to be prepaid and the specific Borrowing(s) being repaid
and (ii) the Loans to be prepaid; provided that (A) each prepayment of any Loans
made pursuant to a Borrowing shall be applied pro rata among such Loans and (B)
notwithstanding the provisions of the preceding clause (A), no prepayment of
Loans shall be applied to the Loans of any Defaulting Lender unless otherwise
agreed in writing by the Borrower. In the

68

--------------------------------------------------------------------------------




absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its reasonable discretion with a view, but no obligation, to minimize breakage
costs owing under Section 2.11.


(d)LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR Loan, other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit, on behalf of the
Borrower, with the Administrative Agent an amount equal to the amount of the
LIBOR Loan to be prepaid and such LIBOR Loan shall be repaid on the last day of
the Interest Period therefor in the required amount. Such deposit shall be held
by the Administrative Agent in a corporate time deposit account established on
terms reasonably satisfactory to the Administrative Agent, earning interest at
the then customary rate for accounts of such type. Such deposit shall constitute
cash collateral for the LIBOR Loans to be so prepaid; provided that the Borrower
may at any time direct that such deposit be applied to make the applicable
payment required pursuant to this Section 5.2.


5.3Method and Place of Payment.


(a)Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto or the Letter of Credit Issuer or the Swingline
Lender entitled thereto, as the case may be, not later than 2:00 p.m. (Dallas,
Texas time), in each case, on the date when due and shall be made in immediately
available funds at the Administrative Agent’s Office or at such other office as
the Administrative Agent shall specify for such purpose by notice to the
Borrower; it being understood that written or facsimile notice by the Borrower
to the Administrative Agent to make a payment from the funds in the Borrower’s
account at the Administrative Agent’s Office shall constitute the making of such
payment to the extent of such funds held in such account. All repayments or
prepayments of any Loans (whether of principal, interest or otherwise) hereunder
and all other payments under each Credit Document shall be made in Dollars. The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00 p.m.
(Dallas, Texas time) or, otherwise, on the next Business Day in the sole
discretion of the Administrative Agent) like funds relating to the payment of
principal or interest or fees ratably to the Lenders or the Letter of Credit
Issuer, as applicable, entitled thereto.


(b)For purposes of computing interest or fees, any payments under this Agreement
that are made later than 2:00 p.m. (Dallas, Texas time) shall be deemed to have
been made on the next succeeding Business Day in the sole discretion of the
Administrative Agent. Whenever any payment to be made hereunder shall be stated
to be due on a day that is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.


5.4Net Payments.


(a)Any and all payments made by or on behalf of the Borrower or any Guarantor to
any Recipient under this Agreement or any other Credit Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes; provided that if the Borrower or any Guarantor or the Administrative
Agent shall be required by applicable Requirements of Law to deduct or withhold
any Taxes from such payments, then (i) the Borrower or such Guarantor or the
Administrative Agent shall make such deductions or withholdings as are
reasonably determined by the Borrower, such Guarantor or the Administrative
Agent to be required by any applicable Requirement of Law, (ii) the Borrower,
such Guarantor or the Administrative Agent, as applicable, shall timely pay the
full amount

69

--------------------------------------------------------------------------------




deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirements of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Borrower or such Guarantor shall be
increased as necessary so that after making all required deductions and
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 5.4) the applicable Recipient receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made.


(b)The Borrower shall timely pay and shall indemnify and hold harmless each
Recipient with regard to any Other Taxes (whether or not such Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority).


(c)The Borrower shall indemnify and hold harmless each Recipient within 15
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes imposed on such Recipient (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.4), and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
the Borrower by a Lender or the Administrative Agent (as applicable) on its own
behalf or on behalf of a Lender shall be conclusive absent manifest error.


(d)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower or Guarantor to a Governmental Authority, such Borrower or
Guarantor shall deliver to the Administrative Agent the original or a certified
copy of any available receipt issued by such Governmental Authority evidencing
such payment, a copy of the return (if any) reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.


(e)(i) Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Requirement of Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.4(e)(ii)(A), (ii)(B) and (ii)(D) below (including any
originals of such documentation requested by the Administrative Agent or the
Borrower pursuant to the second sentence of Section 5.4(e)(iii)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)Without limiting the generality of the foregoing,


(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the

70

--------------------------------------------------------------------------------




Administrative Agent), properly completed and executed copies of IRS Form W-9
(or any applicable successor form) certifying that such Lender is exempt from
U.S. federal backup withholding Tax;


(B)any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, properly completed and executed copies of
IRS Form W-8BEN or IRS Form W-8BEN-E (or any applicable successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, properly completed and
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or any applicable
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;


(2)properly completed and executed copies of IRS Form W-8ECI (or any applicable
successor form);


(3)in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Credit Party within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
properly completed and executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
(or any applicable successor form); or


(4)to the extent a Non-U.S. Lender is not the beneficial owner, properly
completed and executed copies of IRS Form W-8IMY (or any applicable successor
form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-2 or Exhibit I-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-4 on behalf of
each such direct and indirect partner;


(C)any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Requirement
of Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable Requirement of Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and


(D)if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with

71

--------------------------------------------------------------------------------




the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by an applicable Requirement of Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by an applicable Requirement of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 5.4 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so. In addition, upon request by the Borrower or the Administrative Agent,
each Lender agrees that it will provide originals of any form or certification
it previously delivered pursuant to this Section 5.4(e).


(f)If any Recipient determines, in its sole discretion, exercised in good faith,
that it had received and retained a refund of an Indemnified Tax or Other Tax
for which a payment has been made by the Borrower or any Guarantor pursuant to
this Agreement or any other Credit Document, which refund in the good faith
judgment of such Recipient is attributable to such payment made by the Borrower
or any Guarantor, then such Recipient shall reimburse the Borrower or such
Guarantor for such amount (net of all reasonable out-of-pocket expenses of such
Recipient and without interest other than any interest received thereon from the
relevant Governmental Authority with respect to such refund) as such Recipient
determines in its sole discretion to be the proportion of the refund as will
leave it, after such reimbursement, in no less favorable net-after Tax position
(taking into account expenses or any taxes imposed on the refund) than it would
have been in if the payment had not been required and the Indemnified Tax or
Other Tax had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid; provided that the Borrower or such Guarantor, upon the request
of such Recipient agrees to repay the amount paid over to the Borrower or such
Guarantor (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Recipient in the event such Recipient is
required to repay such refund to such Governmental Authority. In such event,
such Recipient shall, at the Borrower’s request, provide the Borrower with a
copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant Governmental Authority (provided that
such Recipient may delete any information therein that it deems confidential).
No Recipient shall be obliged to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to any Credit
Party in connection with this clause (f) or any other provision of this Section
5.4.


(g)If the Borrower determines that a reasonable basis exists for contesting a
Tax, each Lender or the Administrative Agent, as the case may be, shall use
reasonable efforts to cooperate with the Borrower as the Borrower may reasonable
request in challenging such Tax. The Borrower shall indemnify and hold each
Lender and the Administrative Agent harmless against any out-of-pocket expenses
incurred by such Person in connection with any request made by the Borrower
pursuant to this Section 5.4(g). Nothing in this Section 5.4(g) shall obligate
any Lender or the Administrative Agent to take any action that such Person, in
its sole judgment, determines may result in a material detriment to such Person,
interferes with the right of a Lender or the Administrative Agent to arrange its
Tax affairs in whatever manner it thinks fit or obligates such Lender or the
Administrative Agent to disclose any information relating to its Tax affairs or
any computations in respect thereof.

72

--------------------------------------------------------------------------------




(h)On or before the date that JPMORGAN CHASE BANK N.A. (or any successor or
replacement Administrative Agent) becomes the Administrative Agent hereunder, it
shall deliver to the Borrower properly completed and executed copies of either
(i) IRS Form W-9, or (ii) such other documentation as will establish that the
Borrower can make payments to the Administrative Agent without deduction or
withholding of any Taxes imposed by the United States. The Administrative Agent
agrees that if any form or documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
documentation. In addition, upon request by the Borrower, the Administrative
Agent agrees that it will provide originals of IRS Form W-9 or such other
documentation it previously delivered pursuant to this Section 5.4(h).


(i)For the avoidance of doubt, for purposes of this Section 5.4, the term
“Lender” includes the Letter of Credit Issuer and any Swingline Lender and the
term “Requirement of Law” include FATCA.


(j)The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.


(k)For purposes of determining withholding Taxes imposed under FATCA, from and
after the Closing Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).


5.5Computation of Interest and Fees.


(a)Except as provided in the next succeeding sentence, Interest on LIBOR Loans
and ABR Loans shall be calculated on the basis of a 360-day year for the actual
days elapsed. Interest on ABR Loans in respect of which the rate of interest is
calculated on the basis of the Administrative Agent’s prime rate and interest on
overdue interest shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.


(b)Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.


5.6Limit on Rate of Interest.


(a)No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect to
any of the Obligations in excess of the amount or rate permitted under or
consistent with any applicable Requirement of Law.


(b)Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable Requirement of Law.


(c)Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower or
any other Credit Party to make any payment of interest or other amount payable
to any Lender in an amount or calculated at a rate that would be prohibited by
any applicable Requirement of Law, then notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable Requirements of Law, such

73

--------------------------------------------------------------------------------




adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8.


(d)Rebate of Excess Interest. Notwithstanding the foregoing, and after giving
effect to all adjustments contemplated thereby, if any Lender shall have
received from the Borrower an amount in excess of the maximum permitted by any
applicable Requirement of Law, then the Borrower shall be entitled, by notice in
writing to the Administrative Agent to obtain reimbursement from that Lender in
an amount equal to such excess, and pending such reimbursement, such amount
shall be deemed to be an amount payable by that Lender to the Borrower.


SECTION 6.
Conditions Precedent to Effectiveness.



This Agreement, and the obligations of the Lenders to continue the outstanding
Loans and to make future Loans and of the Letter of Credit Issuer to issue
Letters of Credit hereunder, shall not become effective until the date on which
each of the following conditions is satisfied, except as otherwise agreed or
waived pursuant to Section 13.1.
6.1Credit Documents. The Administrative Agent shall have received:


(a)this Agreement, executed and delivered by a duly Authorized Officer of each
of the Borrower, the Administrative Agent, each Lender (including the Swingline
Lender) and each Letter of Credit Issuer;


(b)the Guarantee, executed and delivered by a duly Authorized Officer of each
Person that is a Guarantor as of the Closing Date;


(c)the Pledge Agreement, executed and delivered by a duly Authorized Officer of
the Borrower, the Administrative Agent and each other pledgor party thereto as
of the Closing Date; and


(d)a Note executed by the Borrower in favor of each Lender that has requested a
Note not less than three (3) Business Days prior to the Closing Date.


6.2Collateral.


(a)All documents, amendments and other instruments, including deeds of trust,
mortgages and Uniform Commercial Code or other applicable personal property and
financing statements, reasonably requested by the Administrative Agent to be
filed, registered or recorded to (i) create or continue, as applicable, the
Liens intended to be created by any Security Document and perfect such Liens to
the extent required by, and with the priority required by, such Security
Document and (ii) satisfy the Collateral Coverage Minimum shall have been
delivered and if applicable, be in proper form (and in sufficient counterparts)
for filing, to the Administrative Agent for filing, registration or recording
and none of the Collateral shall be subject to any other pledges, security
interests or mortgages, except for Liens permitted under Section 10.2.


(b)All Stock of each Restricted Subsidiary of the Borrower directly or
indirectly owned by the Borrower or any Subsidiary Guarantor, in each case as of
the Closing Date, shall have been pledged pursuant to the Pledge Agreement
(other than any Excluded Stock) and the Administrative Agent shall have received
all certificates, if any, representing such Stock pledged under the Pledge
Agreement, accompanied by instruments of transfer and/or undated powers endorsed
in blank.


(c)The Guarantee shall be in full force and effect.



74

--------------------------------------------------------------------------------




6.3Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of (a) Bracewell & Giuliani LLP, counsel to the Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, and (b) local
counsel to the Borrower in the State of Mississippi in form and substance
reasonably satisfactory to the Administrative Agent. The Borrower, the other
Credit Parties and the Administrative Agent hereby instruct such counsel to
deliver such legal opinions.


6.4Closing Certificates. The Administrative Agent shall have received a
certificate of the Credit Parties, dated the Closing Date, substantially in the
form of Exhibit F, with appropriate insertions, executed by two (2) Authorized
Officers of each Credit Party, and attaching the documents referred to in
Section 6.5(a) and (b) and such other closing certificates as the Administrative
Agent may reasonably request.


6.5Authorization of Proceedings of Each Credit Party; Organizational Documents.
The Administrative Agent shall have received (a) a copy of the resolutions, in
form and substance reasonably satisfactory to the Administrative Agent, of the
Board of Directors of each Credit Party (or a duly authorized committee thereof)
authorizing (i) the execution, delivery and performance of the Credit Documents
(and any agreements relating thereto) to which it is a party and (ii) in the
case of the Borrower, the extensions of credit contemplated hereunder, (b) true
and complete copies of each of the organizational documents of each Person that
is a Credit Party as of the Closing Date and (c) true and complete copies of (i)
good standing certificates in jurisdictions of formation or organization for
each Credit Party and (ii) foreign qualifications in jurisdictions for each
Credit Party identified in Schedule 6.5.


6.6Fees. To the extent invoiced at least three Business Days prior to the
Closing Date, all fees required to be paid on the Closing Date pursuant to any
fee letter previously agreed in writing between the Administrative Agent, the
Joint Lead Arrangers, the Joint Bookrunners and the Borrower and reasonable
out-of-pocket expenses required to be paid on the Closing Date pursuant to any
commitment letter in respect of the Commitments as agreed in writing between the
Administrative Agent, the Joint Lead Arrangers, the Joint Bookrunners and the
Borrower, shall, upon the initial Borrowings hereunder, have been, or will be
substantially simultaneously, paid.


6.7Representations. On the Closing Date, all representations and warranties made
by any Credit Party contained herein or in the other Credit Documents shall be
true and correct in all material respects unless such representations and
warranties are already qualified by materiality, Material Adverse Effect or a
similar qualification, in which case such representations and warranties shall
be true and correct in all respects.


6.8Patriot Act. The Administrative Agent and the Joint Bookrunners shall have
received all documentation and other information about the Borrower and the
Guarantors as shall have been reasonably requested in writing by the
Administrative Agent or the Joint Bookrunners at least ten calendar days prior
to the Closing Date and as is mutually agreed to be required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.


6.9Historical Financial Statements. The Administrative Agent shall have received
true, correct and complete copies of the Historical Financial Statements.


6.10Projections. The Administrative Agent has received satisfactory projections
on a quarterly basis for the Borrower through December 31, 2015 prior to the
Closing Date.

75

--------------------------------------------------------------------------------




6.11Insurance Certificate. The Administrative Agent shall have received copies
of insurance certificates evidencing the insurance required to be maintained by
the Borrower and the Restricted Subsidiaries pursuant to Section 9.3.


SECTION 7.
Conditions Precedent to All Credit Events



The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Loans required to be made by the
Lenders in respect of Unpaid Drawings pursuant to Sections 3.3 and 3.4), and the
obligation of the Letter of Credit Issuer to issue Letters of Credit on any
date, is subject to the satisfaction of the following conditions precedent:
7.1No Default; Representations and Warranties. At the time of each Credit Event
and also after giving effect thereto (other than the initial Credit Event to
occur on the Closing Date) (a) no Default or Event of Default shall have
occurred and be continuing, (b) all representations and warranties made by any
Credit Party contained herein or in the other Credit Documents shall be true and
correct in all material respects (unless such representations and warranties are
already qualified by materiality, Material Adverse Effect or a similar
qualification in which case such representations and warranties shall be true
and correct in all respects) with the same effect as though such representations
and warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date) and (c) the Available
Commitment shall not be less than zero.


7.2Notice of Borrowing.


(a)Prior to the making of each Loan (other than any Loan made pursuant to
Section 3.4(a)) and each Swingline Loan, the Administrative Agent shall have
received a Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3(a).


(b)Prior to the issuance of each Letter of Credit, the Administrative Agent and
the Letter of Credit Issuer shall have received a Letter of Credit Request
meeting the requirements of Section 3.2(a).


The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.
SECTION 8.
Representations, Warranties and Agreements.



In order to induce the Lenders and the Letter of Credit Issuer, as applicable,
to enter into this Agreement, to make the Loans and issue or participate in
Letters of Credit as provided for herein, the Borrower makes, on the Closing
Date and on each other date as required or otherwise set forth in this
Agreement, the following representations and warranties to, and agreements with,
the Lenders, all of which shall survive the execution and delivery of this
Agreement and the making of the Loans and the issuance of the Letters of Credit:
8.1Corporate Status. Each of the Borrower and each Restricted Subsidiary (a) is
a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged, (c) has duly
qualified and is authorized to do business and is in good standing (if
applicable, or has “active” status in the case of the State of Texas) in all
jurisdictions where it is required to be so qualified except in each case
referred to in

76

--------------------------------------------------------------------------------




clauses (b) and (c), where the failure to be so qualified would not reasonably
be expected to result in a Material Adverse Effect.


8.2Corporate Power and Authority; Enforceability. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law).


8.3No Violation. None of the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party or the compliance with the
terms and provisions thereof will (a) contravene any material applicable
provision of any material Requirement of Law, (b) result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of such Credit Party or
any of the Restricted Subsidiaries (other than Liens created under the Credit
Documents) pursuant to the terms of any indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other instrument with a
third-party that is not an Affiliate of a Credit Party or any Restricted
Subsidiary to which such Credit Party or any of the Restricted Subsidiaries is a
party or by which it or any of its property or assets is bound (any such term,
covenant, condition or provision, a “Contractual Requirement”) except to the
extent such breach, default or Lien that would not reasonably be expected to
result in a Material Adverse Effect or (c) violate any provision of the
certificate of incorporation, by-laws or other organizational documents of such
Credit Party or any of the Restricted Subsidiaries.


8.4Litigation. Except as set forth on Schedule 8.4, there are no actions, suits
or proceedings (including Environmental Claims) pending or, to the knowledge of
the Borrower, threatened with respect to the Borrower or any of its Restricted
Subsidiaries that would reasonably be expected to result in a Material Adverse
Effect.


8.5Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, Regulation U
or Regulation X of the Board.


8.6Governmental Approvals. The execution, delivery and performance by any Credit
Party of each Credit Document to which it is a party, do not require any consent
or approval of, registration or filing with, or other action by, any
Governmental Authority, except for (a) such as have been obtained or made and
are in full force and effect, (b) filings and recordings in respect of the Liens
created pursuant to the Security Documents and (c) such consents, approvals,
registrations, filings or actions the failure of which to obtain or make would
not reasonably be expected to have a Material Adverse Effect.


8.7Investment Company Act. No Credit Party is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.


8.8True and Complete Disclosure.


(a)None of the written factual information and written data (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the Borrower, any
of the Restricted Subsidiaries or any of their respective authorized
representatives to the Administrative Agent, any Joint Lead Arranger, any

77

--------------------------------------------------------------------------------




Joint Bookrunner and/or any Lender on or before the Closing Date (including all
such information and data contained in the Credit Documents) for purposes of or
in connection with this Agreement or any transaction contemplated herein
contained any untrue statement of any material fact or omitted to state any
material fact necessary to make such information and data (taken as a whole) not
materially misleading at such time (after giving effect to all supplements so
furnished prior to such time) in light of the circumstances under which such
information or data was furnished; it being understood and agreed that for
purposes of this Section 8.8(a), such factual information and data shall not
include pro forma financial information, projections or estimates (including
financial estimates, forecasts and other forward-looking information) and
information of a general economic or general industry nature.


(b)The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in Section 8.8(a) were based on good faith estimates and assumptions believed by
the Borrower to be reasonable at the time made; it being recognized by the
Administrative Agent and the Lenders that such projections are as to future
events and are not to be viewed as facts, the projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower and the Subsidiaries, that no assurance can be given
that any particular projections will be realized and that actual results during
the period or periods covered by any such projections may differ from the
projected results and such differences may be material.


8.9Financial Condition; Financial Statements.


(a)The Historical Financial Statements present fairly in all material respects
the consolidated financial position of the Borrower and its consolidated
Subsidiaries at the date of such information and for the period covered thereby
and have been prepared in accordance with GAAP consistently applied except to
the extent provided in the notes thereto, if any, subject, in the case of the
unaudited financial information, to changes resulting from audit, normal year
end audit adjustments and to the absence of footnotes. Since December 31, 2013,
there has been no Material Adverse Effect.


(b)As of the Closing Date, neither the Borrower nor any Restricted Subsidiary
has any material Indebtedness (including Disqualified Stock), any material
guarantee obligations, contingent liabilities, off balance sheet liabilities,
partnership liabilities for taxes or unusual forward or long-term commitments
that, in each case, are not reflected or provided for in the Historical
Financial Statements, except as would not reasonably be expected to result in a
Material Adverse Effect.


8.10Tax Matters. Except where the failure of which would not be reasonably
expected to have a Material Adverse Effect, (a) each of the Borrower and the
Restricted Subsidiaries has filed all federal income Tax returns and all other
Tax returns, domestic and foreign, required to be filed by it and has paid all
Taxes payable by it that have become due, other than those (i) not yet
delinquent or (ii) being contested in good faith by appropriate proceedings and
as to which adequate reserves have been provided to the extent required by and
in accordance with GAAP and (b) to the extent then due and payable, the Borrower
and each of the Restricted Subsidiaries have paid, or have provided adequate
reserves (in the good faith judgment of management of the Borrower or such
Restricted Subsidiary) in accordance with GAAP for the payment of, all federal,
state, provincial and foreign Taxes applicable for the current fiscal year to
the Closing Date.


8.11Compliance with ERISA.


(a)Each Plan is in compliance with ERISA, the Code and any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no written notice of any insolvency or
reorganization with respect to a Multiemployer Plan has been given to

78

--------------------------------------------------------------------------------




the Borrower or any ERISA Affiliate; no Plan has an accumulated or waived
funding deficiency (or is reasonably likely to have such a deficiency); on and
after the effectiveness of the Pension Act, each Plan has satisfied the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, and there has been no determination that any
such Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 4010(d)(2) of ERISA); none of the Borrower or any ERISA Affiliate has
incurred (or is reasonably likely to incur) any liability to or on account of a
Plan or Multiemployer Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code or
has been notified in writing that it will incur any liability under any of the
foregoing Sections with respect to any Plan or Multiemployer Plan; no
proceedings have been instituted to terminate or to reorganize any Plan or
Multiemployer Plan or to appoint a trustee to administer any Plan or
Multiemployer Plan, and no written notice of any such proceedings has been given
to the Borrower or any ERISA Affiliate; and no lien imposed under the Code or
ERISA on the assets of the Borrower or any ERISA Affiliate exists (or is
reasonably likely to exist) nor has the Borrower or any ERISA Affiliate been
notified in writing that such a lien will be imposed on the assets of the
Borrower or any ERISA Affiliate on account of any Plan or Multiemployer Plan,
except to the extent that a breach of any of the representations, warranties or
agreement in this Section 8.11(a) would not result, individually or in the
aggregate, in an amount of liability that would be reasonably likely to have a
Material Adverse Effect. No Plan has an Unfunded Current Liability that would,
individually or when taken together with any other liabilities referenced in
this Section 8.11(a), be reasonably likely to have a Material Adverse Effect.
With respect to Multiemployer Plans, the representations and warranties in this
Section 8.11(a), other than any made with respect to liability under Section
4201 or 4204 of ERISA, are made to the knowledge of the Borrower.


(b)All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


8.12Subsidiaries. Schedule 8.12 lists each Subsidiary of the Borrower (and the
direct and indirect ownership interest of the Borrower therein), in each case
existing on the Closing Date (after giving effect to the Transactions). Each
Guarantor, Excluded Subsidiary and Unrestricted Subsidiary as of the Closing
Date has been so designated on Schedule 8.12.


8.13Environmental Laws.


(a)Except as would not reasonably be expected to have a Material Adverse Effect:
(i) the Borrower and each of the Restricted Subsidiaries and their Oil and Gas
Properties and operations thereof are in compliance with all Environmental Laws;
(ii) the Borrower and each Restricted Subsidiary has obtained all permits and
approvals required under Environmental Law for their respective operations as
currently conducted and each of their Oil and Gas Properties and all such
permits and approvals are in full force and effect; (iii) neither the Borrower
nor any Restricted Subsidiary has received written notice of any Environmental
Claim or any other liability under any Environmental Law that has not been fully
resolved and, to the knowledge of the Borrower, there are no facts, conditions
or occurrences related to such Oil and Gas Properties or operations thereof that
are reasonably likely to result in the receipt of such notice; (iv) neither the
Borrower nor any Restricted Subsidiary is conducting, or required to conduct,
any investigation, removal, remedial or other corrective action pursuant to any
Environmental Law at any location; and (v) no underground storage tank or
related piping, or any impoundment or disposal area containing Hazardous
Materials has been used by the Borrower or any of its Restricted Subsidiaries
or, to

79

--------------------------------------------------------------------------------




the knowledge of the Borrower, is located at, on or under any Oil and Gas
Properties currently owned or leased by the Borrower or any of its Restricted
Subsidiaries in violation of any Environmental Law.


(b)Except as would not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any of the Restricted Subsidiaries has used, generated,
processed, treated, stored, transported, Released or disposed or arranged for
disposal or transport for disposal of Hazardous Materials at, on, under or from
any (x) of its currently or formerly owned or leased Oil and Gas Properties or
facilities or (y) real property offsite the Oil and Gas Properties where the
Borrower or any of its Restricted Subsidiaries transported or disposed, arranged
for the transport or disposal, of Hazardous Materials, in each case of (x) or
(y) that would reasonably be expected to give rise to liability of the Borrower
or any Restricted Subsidiary under Environmental Law.


8.14Properties.


(a)Each Credit Party has good and defensible title to the Borrowing Base
Properties evaluated in the most recently delivered Reserve Report (other than
those (i) Disposed of in compliance with Section 10.4 since delivery of such
Reserve Report, (ii) leases that have expired in accordance with their terms and
(iii) with title defects disclosed in writing to the Administrative Agent), and
good title to all its material personal properties, in each case, free and clear
of all Liens other than Liens permitted by Section 10.2. After giving full
effect to the Liens permitted by Section 10.2, the Borrower or any other Credit
Party specified as the owner owns the working interests and net revenue
interests attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and, without regard to any customary consent
or non-consent provisions in any joint operating agreement, the ownership of
such properties shall not in any material respect obligate the Borrower or such
other Credit Party to bear the costs and expenses relating to the maintenance,
development and operations of each such property in an amount in excess of the
working interest of each property set forth in the most recently delivered
Reserve Report that is not offset by a corresponding proportionate increase in
the Borrower’s or such Restricted Subsidiary’s net revenue interest in such
property.


(b)All material leases and agreements necessary for the conduct of the business
of the Borrower and the Restricted Subsidiaries are valid and subsisting, in
full force and effect, except to the extent that any such failure to be valid or
subsisting would not reasonably be expected to have a Material Adverse Effect.


(c)The rights and properties presently owned, leased or licensed by the Credit
Parties, including all easements and rights of way, include all rights and
properties necessary to permit the Credit Parties to conduct their respective
businesses as currently conducted, except to the extent any failure to have any
such rights or properties would not reasonably be expected to have a Material
Adverse Effect.


(d)All of the properties of the Borrower and the Restricted Subsidiaries that
are reasonably necessary for the operation of their businesses are in good
working condition (ordinary wear and tear excepted) and are maintained in
accordance with prudent business standards, except to the extent any failure to
satisfy the foregoing would reasonably be expected to have a Material Adverse
Effect.


8.15Solvency. On the Closing Date (after giving effect to the consummation of
the Transactions), the Borrower, on a consolidated basis with its Restricted
Subsidiaries, is Solvent.


8.16Insurance. The properties of the Borrower and the Restricted Subsidiaries
are insured in the manner contemplated by Section 9.3.



80

--------------------------------------------------------------------------------




8.17Patriot Act. On the Closing Date, each Credit Party is in compliance in all
material respects with the material provisions of the Patriot Act, and the
Borrower has provided to the Administrative Agent and the Lenders all
information related to the Credit Parties (including but not limited to names,
addresses and Tax identification numbers (if applicable)) reasonably requested
in writing by the Administrative Agent and the Lenders and mutually agreed to be
required by the Patriot Act to be obtained by the Administrative Agent or any
Lender.


8.18Hedge Agreements. Schedule 8.18 sets forth, as of the Closing Date, a true
and complete list of all material commodity Hedge Agreements of each Credit
Party, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes) and the counterparty to each
such agreement.


8.19Liens Under the Security Documents; Collateral Coverage Minimum. Upon the
execution and delivery of the Security Documents (including any amendments or
supplements to the existing Mortgages securing the obligations under the
Existing Credit Agreement) in accordance herewith, and where appropriate the
filing and recordation thereof with the appropriate filing or recording officers
in each of the necessary jurisdictions, the Liens granted and to be granted by
any Credit Party to the Administrative Agent, constitute validly created,
perfected and first priority Liens, subject only to Liens permitted under
Section 10.2. The PV-9 of the Mortgaged Properties equals or exceeds the
Collateral Coverage Minimum.


8.20No Default; Requirements of Law. On the Closing Date, neither the Borrower
nor any Restricted Subsidiary is in default under or with respect to any
Contractual Requirement that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Credit Document. Each
of the Borrower and each Restricted Subsidiary is in compliance in all material
respects with the Requirements of Law applicable to it or to its properties,
except in such instances in which (a) such Requirement of Law is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.


8.21Direct Benefit. The initial Borrowing hereunder and all additional
Borrowings are for the direct benefit of the Borrower and its Restricted
Subsidiaries. The Borrower and its Restricted Subsidiaries shall engage in the
business of oil and gas exploration, enhanced oil recovery operations and
related activities and certain other legal business purposes, and any benefits
to the Borrower and its Restricted Subsidiaries is a benefit to all of them,
both directly and indirectly.


8.22Sanctions Laws; Foreign Corrupt Practices Act.


(a)None of the Borrower or any Restricted Subsidiary is in violation of any of
the country or list-based economic and trade sanctions administered and enforced
by the Office of Foreign Assets Control of the U.S. Department of the Treasury.
None of the Borrower or any Restricted Subsidiary (i) is a Sanctioned Person,
(ii) has any of its assets located in a Sanctioned Country; or (iii) derives any
revenues from investments in, or transactions with, Sanctioned Persons. The
Borrower will not use the proceeds of any extension of credit hereunder to fund
any operation in, finance any investments or activities in, or make payments to,
a Sanctioned Person.


(b)No part of the proceeds of the Loans or Letters of Credit shall be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to

81

--------------------------------------------------------------------------------




obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.


8.23Commodity Exchange Act. No Credit Party is a “financial entity” as defined
in section 2(h)(7)(C)(i) of the Commodity Exchange Act (or any successor
provision thereto).


SECTION 9.
Affirmative Covenants.



The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the Letter of Credit Issuer following the termination
of the Total Commitment or other arrangements satisfactory to the Letter of
Credit Issuer in its sole discretion have been made) and the Loans, the
Swingline Loans and Unpaid Drawings, together with interest, fees and all other
Obligations incurred hereunder (other than Hedging Obligations under Secured
Hedge Agreements, Cash Management Obligations under Secured Cash Management
Agreements and contingent indemnification obligations, in each case, not then
due and payable), are paid in full:
9.1Information Covenants. The Borrower will furnish to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):


(a)Annual Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) (or, if
such financial statements are not required to be filed with the SEC, on or
before the date that is 90 days after the end of each such fiscal year), the
audited consolidated balance sheets of the Borrower as at the end of such fiscal
year, and the related consolidated statements of operations, stockholders’
equity and cash flows for such fiscal year, setting forth comparative
consolidated figures for the preceding fiscal years (and, to the extent that
Subsidiaries that are not Restricted Subsidiaries, have, when aggregated, Total
Assets or revenues at the end of any such fiscal year equal to or greater than
5% of the Consolidated Total Assets or consolidated revenues of the Borrower and
the Subsidiaries on a consolidated basis on such date, a detailed unaudited
reconciliation, reflecting such financial information for the Borrower and the
Restricted Subsidiaries, on the one hand, and the Borrower and the Subsidiaries,
on the other hand), all in reasonable detail and prepared in accordance with
GAAP, and except with respect to such reconciliation, certified by independent
certified public accountants of recognized national standing whose opinion shall
not be materially qualified with a “going concern” or like qualification or
exception (other than with respect to, or resulting from, (x) the occurrence of
the Maturity Date within one year from the date such opinion is delivered or (y)
any potential inability to satisfy the Financial Performance Covenants on a
future date or in a future period).


(b)Quarterly Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) with
respect to each of the first three quarterly accounting periods in each fiscal
year of the Borrower (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 60 days after the end of each
such quarterly accounting period), the consolidated balance sheets of the
Borrower as at the end of such quarterly period and the related consolidated
statements of operations and cash flows for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly period, and setting forth comparative consolidated figures for the
related periods in the prior fiscal year or, in the case of such consolidated
balance sheet, for the last day of the prior fiscal year (and, to the extent
that Subsidiaries that are not Restricted Subsidiaries, have, when aggregated,
Total Assets or revenues at the end of any such fiscal year equal to or greater
than 5% of the Consolidated Total Assets or consolidated revenues of the

82

--------------------------------------------------------------------------------




Borrower and the Subsidiaries on a consolidated basis on such date, a detailed
unaudited reconciliation reflecting such financial information for the Borrower
and the Restricted Subsidiaries, on the one hand, and the Borrower and the
Subsidiaries, on the other hand), all of which shall be certified by an
Authorized Officer of the Borrower as fairly presenting in all material respects
the consolidated financial condition, results of operations and cash flows, of
the Borrower in accordance with GAAP, subject to changes resulting from audit
and normal year-end audit adjustments and the absence of footnotes.


(c)Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 9.1(a) and (b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the Borrower and its Restricted
Subsidiaries were in compliance with the Financial Performance Covenants as at
the end of such fiscal year or period, as the case may be and (ii) a
specification of any change in the identity of the Restricted Subsidiaries,
Material Subsidiaries, Guarantors and Unrestricted Subsidiaries as at the end of
such fiscal year or period, as the case may be, from the Restricted
Subsidiaries, Material Subsidiaries, Guarantors and Unrestricted Subsidiaries,
respectively, provided to the Lenders on the Closing Date or the most recent
fiscal year or period, as the case may be. At the time of the delivery of the
financial statements provided for in Section 9.1(a), a certificate of an
Authorized Officer of the Borrower setting forth in reasonable detail the
Applicable Equity Amount as at the end of the fiscal year to which such
financial statements are applicable.


(d)Notice of Default; Litigation. Promptly after an Authorized Officer of the
Borrower or any of the Restricted Subsidiaries obtains actual knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto and
(ii) any litigation or governmental proceeding pending against the Borrower or
any of the Subsidiaries that would reasonably be expected to be determined
adversely and, if so determined, to result in a Material Adverse Effect.


(e)Environmental Matters. Promptly after an Authorized Officer of Borrower or
any of the Restricted Subsidiaries obtains actual knowledge of any one or more
of the following environmental matters, unless such environmental matters have
been previously disclosed (without any substantive change to the facts,
circumstances, conditions or occurrences since such disclosure was made) to the
Administrative Agent in writing or would not, individually, or when aggregated
with all other such unresolved matters, be reasonably expected to result in a
Material Adverse Effect, notice of:


(i)any pending or threatened Environmental Claim against the Borrower or any
Restricted Subsidiary or any of their Oil and Gas Properties not otherwise set
forth on Schedule 8.4, provided, however, that the facts, circumstances,
conditions or occurrences as expressed in Schedule 8.4 have not substantially
changed;


(ii)any condition or occurrence on any Oil and Gas Properties that (A) would
reasonably be expected to result in noncompliance by the Borrower or any
Restricted Subsidiary with any applicable Environmental Law or (B) would
reasonably be anticipated to form the basis of an Environmental Claim against
any Credit Party or any of the Credit Parties’ Oil and Gas Properties;


(iii)any condition or occurrence on any of the Credit Parties’ Oil and Gas
Properties that would reasonably be anticipated to cause such Oil and Gas
Properties to be subject to any restrictions on the ownership, occupancy, use or
transferability of such Oil and Gas Properties under any Environmental Law; and

83

--------------------------------------------------------------------------------




(iv)the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, Release or
threatened Release of any Hazardous Material on, at, under or from any of the
Credit Parties’ Oil and Gas Properties.


All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.
(f)Other Information. (i) Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Borrower or any of the Subsidiaries (other than amendments
to any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Administrative Agent), exhibits
to any registration statement and, if applicable, any registration statements on
Form S-8), (ii) copies of all financial statements, proxy statements, notices
and reports that the Borrower or any of the Restricted Subsidiaries shall send
to the holders of any publicly issued debt of the Borrower and/or any of the
Restricted Subsidiaries, in each case in their capacity as such holders, lenders
or agents (in each case to the extent not theretofore delivered to the
Administrative Agent pursuant to this Agreement), and, (iii) with reasonable
promptness, but subject to the limitations set forth in the last sentences of
Section 9.2(a) and Section 13.6, such other information (financial or otherwise)
as the Administrative Agent on its own behalf or on behalf of any Lender (acting
through the Administrative Agent) may reasonably request in writing from time to
time.


Documents required to be delivered pursuant to Sections 9.1(a) and (b) and
Section 9.1(f) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 13.2, (ii) on which such documents are
transmitted by electronic mail to the Administrative Agent or (iii) on which
such documents are filed of record with the SEC; provided that: (A) upon written
request by the Administrative Agent, the Borrower shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (B) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents (except that no such
notice shall be required to the extent such documents are filed on record with
the SEC). Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the certificates required
by Section 9.1(c) to the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.
9.2Books, Records and Inspections.


(a)The Borrower will, and will cause each Restricted Subsidiary to, permit
officers and designated representatives of the Administrative Agent or the
Majority Lenders (as accompanied by the Administrative Agent) to visit and
inspect any of the properties or assets of the Borrower or such Subsidiary in
whomsoever’s possession to the extent that it is within such party’s control to
permit such inspection (and shall use commercially reasonable efforts to cause
such inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of the
Borrower and any such Subsidiary and discuss the affairs, finances and accounts
of the Borrower and of any such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, upon reasonable advance
notice to the Borrower, all at such reasonable times and intervals during normal
business hours and to such reasonable extent as the Administrative Agent or the
Majority Lenders may desire (and subject, in the case of any such meetings or
advice from such

84

--------------------------------------------------------------------------------




independent accountants, to such accountants’ customary policies and
procedures); provided that, excluding any such visits and inspections during the
continuation of an Event of Default (i) only the Administrative Agent on behalf
of the Majority Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 9.2, and (ii) only one such visit shall be at the
Borrower’s expense; provided, further, that when an Event of Default exists, the
Administrative Agent (or any of its representatives or independent contractors)
or any representative of the Majority Lenders may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Majority Lenders
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants. Notwithstanding anything to the
contrary in Section 9.1(f)(iii) or this Section 9.2, neither the Borrower nor
any Restricted Subsidiary will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (A) that constitutes non-financial trade secrets or
non-financial proprietary information, (B) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any Requirement of Law or any binding agreement or
(C) that is subject to attorney-client or similar privilege or constitutes
attorney work product.


(b)The Borrower will, and will cause each of the Restricted Subsidiaries to,
maintain proper books of record and account, in which entries that are fairly
presented in all material respects and are in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the assets and business of the Borrower or such Restricted Subsidiary,
as the case may be.


9.3Maintenance of Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, at all times maintain in full force and effect, pursuant to
self-insurance arrangements or with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Borrower believes (in the good faith judgment of management
of the Borrower) is reasonable and prudent in light of the size and nature of
its business; and will furnish to the Administrative Agent, upon written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried. The Secured Parties shall be the additional insureds
on any such liability insurance as their interests may appear and, if casualty
insurance is obtained, the Administrative Agent shall be the additional lender
loss payee under any such casualty insurance; provided that, so long as no Event
of Default has occurred and is then continuing, the Secured Parties will provide
any proceeds of such casualty insurance to the Borrower to the extent that the
Borrower undertakes to apply such proceeds to the reconstruction, replacement or
repair of the property insured thereby. All policies of insurance required by
the terms of this Agreement shall provide that each insurer shall endeavor to
give at least 30 days’ prior written notice to the Administrative Agent of any
cancellation of such insurance (or at least 10 days’ prior written notice in the
case of cancellation of such insurance due to non-payment of premiums).


9.4Payment of Taxes. The Borrower will pay and discharge, and will cause each of
the Restricted Subsidiaries to pay and discharge, all Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which material
penalties attach thereto, and all lawful material claims in respect of any Taxes
imposed, assessed or levied that, if unpaid, would reasonably be expected to
become a material Lien upon any properties of the Borrower or any of the
Restricted Subsidiaries; provided that neither the Borrower nor any of the
Restricted Subsidiaries shall be required to pay or discharge any such Tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if it has maintained adequate

85

--------------------------------------------------------------------------------




reserves (in the good faith judgment of management of the Borrower) with respect
thereto to the extent required by, and in accordance with, GAAP or the failure
to pay or discharge would not reasonably be expected to result in a Material
Adverse Effect.


9.5Consolidated Corporate Franchise. The Borrower will do, and will cause each
Restricted Subsidiary to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its existence, corporate rights and
authority, except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect; provided, however, that the
Borrower and its Restricted Subsidiaries may consummate any transaction
permitted under Section 10.3, 10.4 or 10.5.


9.6Compliance with Statutes, Regulations, Etc.
The Borrower will, and will cause each Restricted Subsidiary to, comply with all
Requirements of Law applicable to it or its property, including all governmental
approvals or authorizations required to conduct its business, and to maintain
all such governmental approvals or authorizations in full force and effect, in
each case except (a) where such Requirement of Law is being contested in good
faith by appropriate proceedings diligently conducted or (b) where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.
9.7ERISA.


(a)Promptly after the Borrower or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following events that, individually or in
the aggregate (including in the aggregate such events previously disclosed or
exempt from disclosure hereunder, to the extent the liability therefor remains
outstanding), would be reasonably likely to have a Material Adverse Effect, the
Borrower will deliver to the Administrative Agent a certificate of an Authorized
Officer or any other senior officer of the Borrower setting forth details as to
such occurrence and the action, if any, that the Borrower or such ERISA
Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by the Borrower, such ERISA
Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the plan administrator with respect
thereto: that a Reportable Event has occurred with respect to any Plan; that an
accumulated funding deficiency has been incurred or an application is to be made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including any required installment payments) or an extension
of any amortization period under Section 412 of the Code with respect to a Plan;
that a Plan having an Unfunded Current Liability has been or is to be
terminated, or a Multiemployer Plan is to be reorganized, partitioned or
declared insolvent, under Title IV of ERISA (including the giving of written
notice thereof); that a Plan has an Unfunded Current Liability that has or will
result in a lien under ERISA or the Code; that proceedings will be or have been
instituted to terminate a Plan having an Unfunded Current Liability (including
the giving of written notice thereof); that a proceeding has been instituted
against the Borrower or an ERISA Affiliate pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Multiemployer Plan; that the PBGC has
notified the Borrower or any ERISA Affiliate of its intention to appoint a
trustee to administer any Plan or Multiemployer Plan; that the Borrower or any
ERISA Affiliate has failed to make a required installment or other payment
pursuant to Section 412 or Section 430 of the Code with respect to a Plan; or
that the Borrower or any ERISA Affiliate has incurred or will incur (or has been
notified in writing that it will incur) any liability (including any contingent
or secondary liability) to or on account of a Plan or Multiemployer Plan
pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or
4204 of ERISA or Section 4971 or 4975 of the Code.


(b)Promptly following any request therefor, on and after the effectiveness of
the Pension Act, the Borrower will deliver to the Administrative Agent copies of
(i) any documents described in Section 101(k) of ERISA that the Borrower and any
of its Restricted Subsidiaries or any ERISA Affiliate may request with respect
to any Multiemployer Plan and (ii) any notices described in Section 101(l) of
ERISA that the Borrower and any of its Restricted Subsidiaries or any ERISA
Affiliate may request with

86

--------------------------------------------------------------------------------




respect to any Multiemployer Plan; provided that if the Borrower, any of its
Restricted Subsidiaries or any ERISA Affiliate has not requested such documents
or notices from the administrator or sponsor of the applicable Multiemployer
Plan, the Borrower, the applicable Restricted Subsidiary(ies) or the ERISA
Affiliate(s) shall promptly, following a request from the Administrative Agent,
make a request for such documents or notices from such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof.


9.8Maintenance of Properties. The Borrower will, and will cause each of the
Restricted Subsidiaries to, except in each case, where the failure to so comply
would not reasonably be expected to result in a Material Adverse Effect:


(a)operate its Oil and Gas Properties, Carbon Dioxide Interests and other
material properties or cause such Oil and Gas Properties, Carbon Dioxide
Interests and other material properties to be operated in a careful and
efficient manner in accordance with the practices of the industry and in
compliance with all applicable Contractual Requirements and all applicable
Requirements of Law, including applicable proration requirements and
Environmental Laws, and all applicable Requirements of Law of every other
Governmental Authority from time to time constituted to regulate the development
and operation of its Oil and Gas Properties and Carbon Dioxide Interests and the
production and sale of Hydrocarbons and other minerals therefrom;


(b)keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties, Carbon Dioxide
Interests and other material properties, including all equipment, machinery and
facilities unless the Borrower or such Restricted Subsidiary determines in good
faith that the continued maintenance of such property is no longer economically
desirable, necessary or useful to the business or the Disposition of such
property is otherwise permitted under this Agreement ; and


(c)to the extent a Credit Party is not the operator of any property, the
Borrower shall use reasonable efforts to cause the operator to comply with
standards similar to those required of the Borrower in accordance with this
Section 9.8.


9.9End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial
reporting purposes, cause each of its, and each of its Restricted Subsidiaries’,
fiscal years and fiscal quarters to end on dates consistent with past practice;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.


9.10Additional Guarantors, Grantors and Collateral.


(a)Subject to any applicable limitations set forth in the Guarantee or the
Security Documents, the Borrower will cause (i) any direct or indirect Domestic
Subsidiary (other than any Excluded Subsidiary) formed or otherwise purchased or
acquired after the Closing Date (including pursuant to a Permitted Acquisition)
and (ii) any Subsidiary of the Borrower that ceases to be an Excluded
Subsidiary, in each case within 30 days from the date of such formation,
acquisition or cessation, as applicable (or such longer period as the
Administrative Agent may agree in its reasonable discretion) to execute (A) a
supplement to the Guarantee substantially in the form of Annex A attached to the
Guarantee in order to become a Guarantor under the Guarantee and (B) on any date
that is not during an Investment Grade Period, as applicable, a supplement to
the Pledge Agreement substantially in the

87

--------------------------------------------------------------------------------




form of Annex A attached the Pledge Agreement in order to become a pledgor under
the Pledge Agreement.


(b)On any date that is not during an Investment Grade Period, subject to any
applicable limitations set forth in the Pledge Agreement, the Borrower will
pledge, and, if applicable, will cause each other Subsidiary Guarantor (or
Person required to become a Subsidiary Guarantor pursuant to Section 9.10(a)) to
pledge, to the Administrative Agent (for the benefit of the Secured Parties) all
of the Stock (other than any Excluded Stock) of each Restricted Subsidiary owned
by the Borrower or any Subsidiary Guarantor (or Person required to become a
Guarantor pursuant to Section 9.10(a)), in each case, formed or otherwise
purchased or acquired after the Closing Date, pursuant to a supplement to the
Pledge Agreement substantially in the form of Annex A thereto and within 30 days
of such event (or such longer period as the Administrative Agent may agree in
its reasonable discretion).


(c)In connection with each redetermination (but not any adjustment) of the
Borrowing Base, the Borrower shall review the applicable Reserve Report, if any,
and the list of current Mortgaged Properties, to ascertain whether the PV-9 of
the Mortgaged Properties (calculated at the time of redetermination) equals or
exceeds the Collateral Coverage Minimum after giving effect to exploration and
production activities, acquisitions, Dispositions and production. In the event
that the PV-9 of the Mortgaged Properties (calculated at the time of
redetermination) does not equal or exceed the Collateral Coverage Minimum, then
the Borrower shall, and shall cause its Restricted Subsidiaries to grant, within
60 days of delivery of the certificate required under Section 9.13(b) (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), to the Administrative Agent as security for the Obligations a
first-priority Lien (subject to Liens permitted by Section 10.2) on additional
Oil and Gas Properties not already subject to a Lien of the Security Documents
such that, after giving effect thereto, the PV-9 of the Mortgaged Properties
(calculated at the time of redetermination) equals or exceeds the Collateral
Coverage Minimum. All such Liens will be created and perfected by and in
accordance with the provisions of the Security Documents, including, if
applicable, any additional Mortgages. In order to comply with the foregoing, if
any Restricted Subsidiary places a Lien on its property and such Subsidiary is
not a Guarantor, then it shall become a Guarantor and comply with the provisions
of Sections 9.10(a) and (b).


(d)Subject to any applicable limitations set forth in the Security Documents,
the Borrower will, within sixty (60) days of the end of any Investment Grade
Period (or such longer period as the Administrative Agent may agree), execute
and cause its Restricted Subsidiaries to execute: (i) the Pledge Agreement and
(ii) any Mortgages such that after giving effect thereto the PV-9 of the
Mortgaged Properties will equal or exceed the Collateral Coverage Minimum.


9.11Use of Proceeds.


(a)The Borrower will use the proceeds of the Loans (i) to make Restricted
Payments and Investments permitted to be made hereunder, (ii) to finance the
acquisition, development and exploration of Oil and Gas Properties, Carbon
Dioxide Interests and other material properties, (iii) to redeem, defease,
prepay or repay Indebtedness permitted to be incurred hereunder, including any
fees, premiums and expenses associated therewith, (iv) for working capital,
capital expenditures and other general corporate purposes of the Borrower and
its Subsidiaries, (v) to renew and extend outstanding Indebtedness and letters
of credit under the Existing Credit Agreement and (vi) in each case, in
accordance with Section 9.16.


(b)The Borrower will use Letters of Credit (i) for general corporate purposes,
including, to secure bids, tenders, bonds and contracts entered into in the
ordinary course of the Credit Parties’ business and to support deposits required
under purchase agreements pursuant to which the Borrower or its

88

--------------------------------------------------------------------------------




Subsidiaries may acquire Oil and Gas Properties, Carbon Dioxide Interests and
other assets and (ii) in each case, in accordance with Section 9.16.


9.12Further Assurances.


(a)Subject to the applicable limitations set forth in the Security Documents,
the Borrower will, and will cause each other Credit Party to, execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, assignments of as-extracted collateral, mortgages,
deeds of trust and other documents) that may be required under any applicable
Requirements of Law, or that the Administrative Agent or the Majority Lenders
may reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the applicable Security Documents, all at the expense of the Borrower
and the Restricted Subsidiaries.


(b)Notwithstanding anything herein to the contrary, (i) if the Administrative
Agent in its reasonable judgment determines, that the cost of creating or
perfecting any Lien on any property is excessive in relation to the benefits
afforded to the Lenders thereby, then such property may be excluded from the
Collateral for all purposes of the Credit Documents and (ii) no additional
Security Documents or Collateral shall be required during an Investment Grade
Period.


9.13Reserve Reports; Hedging Agreements.


(a)On or before April 1st of each year, commencing April 1, 2015, the Borrower
shall furnish to the Administrative Agent a Reserve Report evaluating, as of the
immediately preceding December 31st, the Proved Reserves of the Borrower and the
other Credit Parties located within the geographic boundaries of the United
States of America (or the Outer Continental Shelf adjacent to the United States
of America) that the Borrower desires to have included in any calculation of the
Borrowing Base. Each Reserve Report as of December 31 shall be prepared, at the
Borrower’s election, (i) by the Borrower’s in-house engineering staff and
audited by one or more Approved Petroleum Engineers; provided that so long as
such audit covers at least 80% of the total value of Proved Reserves set forth
in such Reserve Report, with the remaining value covered by a report prepared by
the Borrower’s in-house engineering staff or (ii) by one or more Approved
Petroleum Engineers provided so long as such report covers at least 80% of the
total value of Proved Reserves set forth in such Reserve Report, with the
remaining value covered by the Borrower’s in-house engineering staff.


(b)In the event of an Interim Redetermination, the Borrower shall furnish to the
Administrative Agent a Reserve Report prepared by one or more Approved Petroleum
Engineers or by the Borrower’s in-house engineering staff. For any Interim
Redetermination pursuant to Section 2.14(b), the Borrower shall provide such
Reserve Report with an “as of” date as required by the Administrative Agent, as
soon as possible, but in any event no later than 30 days, in the case of any
Interim Redetermination requested by the Borrower or 45 days, in the case of any
Interim Redetermination requested by the Administrative Agent or the Lenders,
following the receipt of such request.


(c)Notwithstanding anything in this Agreement to the contrary, during any
Investment Grade Period, the Borrower will not be required to comply with
clauses (a) and (b) of this Section 9.13 so long as the Borrower has either (i)
a Rating from Moody’s of Baa3 or better or (ii) a Rating from S&P of BBB- or
better.


(d)At the time of delivery of any Reserve Report pursuant to clauses (a) or (b)
of this Section 9.13, the Borrower shall also deliver to the Administrative
Agent a true and complete list of all commodity Hedge Agreements of each Credit
Party, the material terms thereof (including the type, term,

89

--------------------------------------------------------------------------------




effective date, termination date, notional amounts or volumes and counterparty)
and, to the extent requested by the Administrative Agent, all credit support
agreements relating thereto (including any margin required or supplied) and the
net mark to market value thereof (as of the last Business Day of the most recent
fiscal quarter preceding the date of delivery and for which a mark to market
value is reasonably available).


9.14Title Information. On or before the date of delivery to the Administrative
Agent of each Reserve Report required by Section 9.13(a), the Borrower will use
commercially reasonable efforts to deliver, if requested by the Administrative
Agent, title information consistent with usual and customary standards for the
geographic regions in which the Borrowing Base Properties are located, taking
into account the size, scope and number of leases and wells of the Borrower and
its Restricted Subsidiaries; provided that the Borrower will not be required to
comply with this Section 9.14 during any Investment Grade Period so long as the
Borrower has either (i) a Rating from Moody’s of Baa3 or better or (ii) a Rating
from S&P of BBB- or better.


9.15Commodity Exchange Act Keepwell Provisions. The Borrower hereby guarantees
the payment and performance of all Obligations of each Credit Party (other than
Borrower) and absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each Credit
Party (other than the Borrower) in order for such Credit Party to honor its
obligations under its respective Guarantee including obligations in respect of
Hedge Agreements (provided, however, that the Borrower shall only be liable
under this Section 9.15 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 9.15, or
otherwise under this Agreement or any Credit Document, as it relates to such
other Credit Parties, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of the Borrower under this Section 9.15 shall remain in full force
and effect until all Obligations are paid in full to the Lenders, the
Administrative Agent and all other Secured Parties (other than Hedging
Obligations under Secured Hedge Agreements, Cash Management Obligations under
Secured Cash Management Agreements and contingent indemnification obligations,
in each case, not then due and payable), and all of the Commitments are
terminated. The Borrower intends that this Section 9.15 constitute, and this
Section 9.15 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


9.16Sanctions Laws and Regulations; Foreign Corrupt Practices Act.


(a)The Borrower shall not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other person or entity (i) to fund any
activities or business of or with any Sanctioned Person, or in any Sanctioned
Country, or (ii) in any other manner that would result in a violation of any
Sanctions Laws and Regulations by any party to this Agreement.


(b)None of the funds or assets of the Borrower that are used to pay any amount
due pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Sanctioned Persons or Sanctioned Country under any Sanctions
Laws and Regulations.


(c)The Borrower shall not, and shall not permit any Subsidiary to, use any part
of the proceeds of the Loans or Letters of Credit, directly or indirectly, for
any payment to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977.



90

--------------------------------------------------------------------------------




9.17Amendments to Bond Documents. Borrower shall, no later than January 31,
2015, deliver to Administrative Agent executed copies of amendments or other
modifications to the Bond Loan Agreement and the Bond Indenture to evidence that
the definition of “Credit Facility” contained in each such document refers to
this Agreement, together with any other agreements, instruments or other
documents reasonably requested by Administrative Agent in furtherance thereof,
in each case which shall be in form and substance reasonably acceptable to
Administrative Agent.


SECTION 10.
Negative Covenants.



The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the Letter of Credit Issuer following the termination
of the Total Commitment or other arrangements satisfactory to the Letter of
Credit Issuer in its sole discretion have been made) and the Loans, the
Swingline Loans and Unpaid Drawings, together with interest, fees and all other
Obligations incurred hereunder (other than Hedging Obligations under Secured
Hedge Agreements, Cash Management Obligations under Secured Cash Management
Agreements and contingent indemnification obligations, in each case, not then
due and payable), are paid in full:


10.1Limitation on Indebtedness. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than the following:


(a)Indebtedness arising under the Credit Documents;


(b)Indebtedness (including Guarantee Obligations thereunder) in respect of the
Senior Subordinated Notes and any fees, underwriting discounts, premiums and
other costs and expenses incurred in connection with the foregoing and any
Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness;


(c)Indebtedness of (i) the Borrower or any Guarantor owing to the Borrower or
any Subsidiary; provided that any such Indebtedness owing by a Credit Party to a
Subsidiary that is not a Guarantor shall be permitted so long as such
Indebtedness is evidenced by an intercompany note and subject to subordination
terms acceptable to the Administrative Agent, to the extent permitted by
Requirements of Law and not giving rise to material adverse Tax consequences,
(ii) any Subsidiary that is not a Guarantor owing to any other Subsidiary that
is not a Guarantor and (iii) to the extent permitted by Section 10.5, any
Subsidiary that is not a Guarantor owing to the Borrower or any Guarantor;


(d)Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business or consistent with past practice or industry practice
(including in respect of workers compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims);


(e)subject to compliance with Section 10.5, Guarantee Obligations incurred by
(i) Restricted Subsidiaries in respect of Indebtedness of the Borrower or other
Restricted Subsidiaries that is permitted to be incurred under this Agreement
(except that a Restricted Subsidiary that is not a Credit Party may not, by
virtue of this Section 10.1(e) guarantee Indebtedness that such Restricted
Subsidiary could not otherwise incur under this Section 10.1) and (ii) the
Borrower in respect of Indebtedness of Restricted Subsidiaries that is permitted
to be incurred under this Agreement; provided that (A) if the Indebtedness being
guaranteed under this Section 10.1(e) is subordinated to the Obligations, such
Guarantee

91

--------------------------------------------------------------------------------




Obligations shall be subordinated to the Guarantee of the Obligations on terms
at least as favorable to the Lenders (in the reasonable determination of the
Administrative Agent) as those contained in the subordination of such
Indebtedness and (B) no guarantee by any Restricted Subsidiary of any Permitted
Additional Debt (or Indebtedness under clause (b) above) shall be permitted
unless such Restricted Subsidiary shall have also provided a guarantee of the
Obligations substantially on the terms set forth in the Guarantee;


(f)Guarantee Obligations (i) incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors,
licensees or sublicensees or (ii) otherwise constituting Investments permitted
by Sections 10.5(d), (h), (o), (p) and (q);


(g)(i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred prior to or within 270 days after the acquisition, construction, lease,
repair, replacement, expansion or improvement of fixed or capital assets to
finance the acquisition, construction, lease, repair, replacement expansion, or
improvement of such fixed or capital assets; (ii) Indebtedness arising under
Capital Leases, other than (A) Capital Leases in effect on the Closing Date and
(B) Capital Leases entered into pursuant to subclause (i) above (provided that,
in the case of each of the foregoing subclauses (i) and (ii), the Borrower shall
be in compliance on a pro forma basis after giving effect to the incurrence of
such Indebtedness with the Financial Performance Covenants, as such covenants
are recomputed as at the last day of the most recently ended Test Period as if
such incurrence had occurred on the first day of such Test Period); and
(iii) any Permitted Refinancing Indebtedness issued or incurred to Refinance any
such Indebtedness;


(h)Indebtedness outstanding on the date hereof listed on Schedule 10.1 and any
Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness;


(i)(i) Indebtedness of a Person or Indebtedness attaching to the assets of a
Person that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger with such Person or any of its Subsidiaries)
or Indebtedness attaching to the assets that are acquired by the Borrower or any
Restricted Subsidiary, in each case after the Closing Date as the result of (1)
a Permitted Acquisition or (2) an Investment in a Restricted Subsidiary (or an
entity that becomes a Restricted Subsidiary as a result of such transaction)
permitted pursuant to Section 10.5; provided that:


(A)such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof,


(B)such Indebtedness is not guaranteed in any respect by the Borrower or any
Restricted Subsidiary (other than any such Person that so becomes a Restricted
Subsidiary or is the survivor of a merger with such Person or any of its
Subsidiaries),


(C)(1) 100% of the Stock of such Person is pledged to the Administrative Agent
to the extent required under Section 9.10(b) and (2) such Person executes a
supplement to each of the Guarantee and the Pledge Agreement, in each case to
the extent required under Section 9.10; provided that the assets covered by such
pledges and security interests may, to the extent permitted by Section 10.2,
equally and ratably secure such Indebtedness assumed with the Secured Parties
subject to intercreditor arrangements in form and substance reasonably
satisfactory to the Administrative Agent; provided, further, that the
requirements of this clause (C) shall not apply to any Indebtedness of the type
that could have been incurred under Section 10.1(g), and

92

--------------------------------------------------------------------------------




(D)after giving effect to the assumption of any such Indebtedness, to such
acquisition or Investment and to any related pro forma adjustment, the Borrower
shall be in compliance on a pro forma basis with the Financial Performance
Covenants, as such covenants are recomputed as at the last day of the most
recently ended Test Period as if such assumption and acquisition or Investment
had occurred on the first day of such Test Period; and


(ii)any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;


(j)(i) Indebtedness incurred to finance (1) a Permitted Acquisition or (2) an
Investment in a Restricted Subsidiary (or an entity that becomes a Restricted
Subsidiary as a result of such transaction) permitted pursuant to Section 10.5;
provided that:
(A)(1) 100% of the Stock of the Person acquired is pledged to the Administrative
Agent to the extent required under Section 9.10(b) and (2) such Person executes
a supplement to each of the Guarantee and the Pledge Agreement and delivers any
other Security Documents, in each case, to the extent required under Section
9.10;


(B)after giving effect to the incurrence of any such Indebtedness, to such
acquisition or Investment and to any related pro forma adjustment, the Borrower
shall be in compliance on a pro forma basis with the Financial Performance
Covenants, as such covenants are recomputed as at the last day of the most
recently ended Test Period as if such incurrence and acquisition or Investment
had occurred on the first day of such Test Period;


(C)the maturity of such Indebtedness is not earlier than, and no mandatory
repayment or redemption (other than (i) customary change of control or asset
sale or casualty or condemnation offers or AHYDO Payments or upon any event of
default or (ii) with respect to the maturity of any Indebtedness incurred
pursuant to a customary “bridge” facility which meets all the requirements in
the definition of “Permitted Additional Debt” relevant thereto, except for
having a maturity date prior to the 91st day after the Maturity Date if such
Indebtedness converts in its entirety at maturity to Indebtedness that does not
provide for any scheduled repayment, mandatory repayment or redemption or
sinking fund obligation (except to the extent permitted pursuant to clause (i))
prior to the 91st day after the Maturity Date) is required prior to, 91 days
after the Maturity Date (determined at the time of issuance or incurrence); and


(D)such Indebtedness is not guaranteed in any respect by the Borrower or any
Subsidiary Guarantor except to the extent permitted under Section 10.5; and


(ii)any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;


(k)Indebtedness consisting of secured financings by a Foreign Subsidiary in
which no Credit Party’s assets are used to secure such Indebtedness;


(l)Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds, completion guarantees and similar obligations (including such obligations
in respect of letters of credit and bank guarantees related thereto and such
obligations incurred to secure health, safety and environmental obligations), in
each case, not in connection with money borrowed and provided in the ordinary
course of business or consistent with past practice;



93

--------------------------------------------------------------------------------




(m)(i) other additional Indebtedness and (ii) any Permitted Refinancing
Indebtedness issued as incurred to Refinance such Indebtedness; provided that
the aggregate principal amount of Indebtedness outstanding at any time pursuant
to this clause (m) shall not at the time of incurrence thereof and after giving
pro forma effect thereto and the use of proceeds thereof, exceed the greater of
$500,000,000 and 4.5% of Consolidated Total Assets (measured as of the date such
Indebtedness is incurred based upon the financial statements most recently
available prior to such date);


(n)Indebtedness in respect of Permitted Additional Debt and any Permitted
Refinancing Indebtedness issued or incurred to Refinance such Indebtedness;
provided that after giving effect to the incurrence or issuance thereof, the
Borrower shall be in compliance on a pro forma basis with the Financial
Performance Covenants as such covenants are recomputed as of the last day of the
most recently ended Test Period as if such incurrence or issuance had occurred
on the first day of such Test Period;


(o)Cash Management Obligations, Cash Management Services and other Indebtedness
in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, overdraft protections and similar
arrangements in each case incurred in the ordinary course of business;


(p)Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;


(q)Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (including earn-outs), in each case entered into in
connection with Permitted Acquisitions, other Investments and the Disposition of
any business, assets or Stock permitted hereunder;


(r)Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) obligations contained in firm
transportation or supply agreements or other take or pay contracts, in each case
arising in the ordinary course of business;


(s)Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) and the
Restricted Subsidiaries incurred in the ordinary course of business;


(t)Indebtedness consisting of promissory notes issued by the Borrower or any
Guarantor to current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof) permitted by Section 10.6;


(u)Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions, Permitted Acquisitions or
any other Investment permitted hereunder;


(v)Indebtedness associated with self-insurance obligations or bid, plugging and
abandonment, appeal, reimbursement, performance, surety and similar bonds,
letters of credit and completion guarantees required by Requirements of Law or
by Governmental Authorities in connection with the operation of Oil and Gas
Properties, Carbon Dioxide Interests or other material properties in the

94

--------------------------------------------------------------------------------




ordinary course of business or obligations and worker’s compensation claims in
the ordinary course of business;


(w)(i) Indebtedness arising as a result of the Genesis VPP Transactions;
provided, that the aggregate principal amount of Indebtedness outstanding at any
time pursuant to this clause (w)(i) shall not at any time exceed $75,000,000 and
(ii) Indebtedness consisting of the undischarged balance of any Production
Payment;


(x)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (w) above and (y) and (z) below;


(y)Indebtedness in respect of any (i) Bonds and (ii) Permitted Additional
Revenue Bonds issued or incurred in connection with Permitted Additional Revenue
Bond Transactions, provided, that such Permitted Additional Revenue Bonds will
(A) together with Bonds and any other Permitted Additional Revenue Bonds then
outstanding, not exceed a maximum aggregate principal amount at any time
outstanding more than $210,000,000, (B) bear interest at rates identical to the
interest rates set forth in this Agreement, (C) have a maturity date that is not
later than the earlier of (x) two (2) years from the date of issuance thereof
and (y) the Maturity Date and (D) provide that the Bond Purchaser’s obligations
to make advances of the proceeds thereof shall expire not later than the earlier
of (x) two (2) years from the date of issuance of such Permitted Additional
Revenue Bonds and (y) the Maturity Date; provided, further, that after giving
effect to the incurrence or issuance thereof:


(i)no Default, Event of Default or Borrowing Base Deficiency then exists or
would result therefrom;


(ii)such transaction is on substantially similar terms, and pursuant to
substantially similar Permitted Additional Revenue Bond Documents, as the
transaction evidenced by the Bond Offering and the Bond Documents executed and
delivered in connection therewith, which terms shall provide that any obligation
of the Bond Purchaser to purchase Permitted Additional Revenue Bonds shall be
limited to the amount of Borrowings that are then available under and in
accordance with the terms of this Agreement;


(iii)at least five (5) Business Days prior to the date of the consummation of
the proposed transaction, the Borrower shall have delivered to the
Administrative Agent (1) all Permitted Additional Revenue Bond Documents to be
entered into in connection with such proposed transaction, each of which shall
be in substantially final form and reasonably acceptable to the Administrative
Agent and (2) a certificate signed by an Authorized Officer of the Borrower
certifying that such transaction complies with this Section 10.1(y);


(iv)the Borrower shall have provided the Administrative Agent with copies of
resolutions and comparable authorizations approving such transaction,
accompanied by a certificate of an Authorized Officer of the Borrower certifying
that such copies are true and correct;


(v)the Borrower would be entitled to a Borrowing under Section 2.1 in the amount
of such Permitted Additional Revenue Bonds; and


(vi)the Administrative Agent shall have been provided with such other documents,
instruments and agreements as the Administrative Agent may reasonably request in
connection with such transaction; and



95

--------------------------------------------------------------------------------




(z)Indebtedness arising as a result of the Genesis Pipeline Dropdown
Transactions; provided, that the aggregate principal amount of Indebtedness
outstanding at any time pursuant to this clause (z) shall not at any time exceed
$250,000,000.


10.2Limitation on Liens. The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, except:


(a)Liens arising under the Credit Documents to secure the Obligations (including
Liens contemplated by Section 3.8) or permitted in respect of any Mortgaged
Property by the terms of the applicable Mortgage;


(b)Permitted Liens;


(c)(x) Liens (including liens arising under Capital Leases to secure Capitalized
Lease Obligations) securing Indebtedness permitted pursuant to Section 10.1(g);
provided that (i) such Liens attach concurrently with or within 270 days after
the acquisition, lease, repair, replacement, construction, expansion or
improvement (as applicable) being financed with such Indebtedness, (ii) other
than the property financed by such Indebtedness, such Liens do not at any time
encumber any property, except for replacements thereof and accessions and
additions to such property and the proceeds and the products thereof and
customary security deposits and (iii) with respect to Capital Leases, such Liens
do not at any time extend to or cover any assets (except for accessions and
additions to such assets, replacements and products thereof and customary
security deposits) other than the assets subject to such Capital Leases;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender,
and (y) on any date that is not during an Investment Grade Period, Liens on the
assets of a Restricted Subsidiary that is not a Credit Party securing
Indebtedness permitted pursuant to Section 10.1(m);


(d)Liens existing on the date hereof; provided that any Lien securing
Indebtedness in excess of (i) $5,000,000 individually or (ii) $10,000,000 in the
aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (d) that are not listed on Schedule 10.2)
shall only be permitted to the extent such Lien is listed on Schedule 10.2;


(e)(i) the modification, replacement, extension or renewal of any Lien permitted
by clauses (a), (b), (c), (d), (f), (g), (o), (s) and (y) of this Section 10.2
upon or in the same assets theretofore subject to such Lien or upon or in
after-acquired property that is (A) affixed or incorporated into the property
covered by such Lien, (B) in the case of Liens permitted by clauses (f), (g) and
(s), subject to a Lien securing Indebtedness permitted under Section 10.1, the
terms of which Indebtedness require or include a pledge of after-acquired
property (it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition) and (C) the proceeds and products thereof or (ii) on any date
that is not during an Investment Grade Period, Liens securing Indebtedness
incurred in replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor except to the extent otherwise
permitted hereunder) of secured Indebtedness, to the extent the replacement,
extension or renewal of the Indebtedness secured thereby is permitted by Section
10.1;


(f)On any date that is not during an Investment Grade Period, Liens existing on
the assets of any Person that becomes a Subsidiary, or existing on assets
acquired, pursuant to a Permitted Acquisition or other Investment in a
Restricted Subsidiary permitted pursuant to Section 10.5 to the extent the Liens
on such assets secure Indebtedness permitted by Section 10.1(i); provided that
such Liens attach at all

96

--------------------------------------------------------------------------------




times only to the same assets that such Liens (or upon or in after-acquired
property that is (i) affixed or incorporated into the property covered by such
Lien, (ii) after-acquired property subject to a Lien securing Indebtedness
permitted under Section 10.1(i), the terms of which Indebtedness require or
include a pledge of after-acquired property (it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (iii) the
proceeds and products thereof) attached to, and secure only, the same
Indebtedness or obligations (or any Permitted Refinancing Indebtedness incurred
to Refinance such Indebtedness permitted by Section 10.1) that such Liens
secured, immediately prior to such Permitted Acquisition or other Investment in
a Restricted Subsidiary permitted pursuant to Section 10.5;


(g)On any date that is not during an Investment Grade Period, Liens placed upon
the Stock and Stock Equivalents of any Person that becomes a Restricted
Subsidiary pursuant to a Permitted Acquisition or other Investment in a
Restricted Subsidiary permitted pursuant to Section 10.5, or the assets of such
a Restricted Subsidiary, in each case, to secure Indebtedness incurred pursuant
to Section 10.1(j); provided that such Liens attach at all times only to the
Stock and Stock Equivalents or assets so acquired;


(h)Liens securing Indebtedness or other obligations (i) of the Borrower or a
Restricted Subsidiary in favor of a Credit Party and (ii) of any Restricted
Subsidiary that is not a Credit Party in favor of any Restricted Subsidiary that
is not a Credit Party;


(i)Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off);


(j)Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a transaction permitted under
Section 10.4, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;


(k)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business
permitted by this Agreement;


(l)Liens deemed to exist in connection with Investments in repurchase agreements
permitted under Section 10.5;


(m)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to brokerage and securities accounts (and the
personal property assets therein) incurred in the ordinary course of business
and not for speculative purposes;


(n)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business;



97

--------------------------------------------------------------------------------




(o)Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;


(p)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;


(q)Liens in respect of Production Payments, subject to adjustment of the
Borrowing Base as set forth in Section 2.14(e) to the extent required under
Section 10.4(b);


(r)the prior right of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;


(s)agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business;


(t)Liens on Stock in a joint venture that does not constitute a Restricted
Subsidiary securing obligations of such joint venture so long as the assets of
such joint venture do not constitute Collateral;


(u)Liens securing any Indebtedness permitted by Section 10.1(k);


(v)Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9607(l), or other
Environmental Law, unless such Lien (i) by action of the lienholder, or by
operation of law, takes priority over any Liens arising under the Credit
Documents on the property upon which it is a Lien, and (ii) relates to a
liability of the Borrower or any Restricted Subsidiary that is reasonably likely
to exceed $50,000,000;


(w)On any date that is not during an Investment Grade Period, Liens on any
property of the Borrower or any Restricted Subsidiary, other than property or
assets securing the Obligations or any Borrowing Base Properties, to secure
Indebtedness and obligations of the Borrower or such Restricted Subsidiary under
Hedge Agreements permitted under Section 10.10 with counterparties other than a
Hedge Bank;


(x)Liens on assets which are the subject of (i) any Genesis VPP Transaction or
(ii) any Genesis Pipeline Dropdown Transaction; provided, that such Liens do not
attach to Collateral or other Borrowing Base Properties;


(y)On any date that is not during an Investment Grade Period, additional Liens
on property not constituting Borrowing Base Properties so long as the aggregate
principal amount of the obligations secured thereby at the time of the
incurrence thereof and after giving pro forma effect thereto and the use of
proceeds thereof, does not exceed the greater of $150,000,000 and 1.50% of
Consolidated Total Assets (measured as of the date such Lien or the obligations
secured is incurred based upon the financial statements most recently available
prior to such date);


(z)Liens on any cash amounts (i) raised and received under any indenture or
other debt agreement issued in escrow and held by a trustee pursuant to
customary escrow arrangements pending the release thereof, or (ii) held by a
trustee under any indenture or other debt agreement pursuant to customary
discharge, redemption or defeasance provisions and, in each case, solely with
respect to transactions permitted hereunder, including Sections 10.1 and 10.7);
and



98

--------------------------------------------------------------------------------




(aa)Liens on the Stock in Unrestricted Subsidiaries; provided that any such Lien
is in favor of a creditor of such Unrestricted Subsidiary and such creditor is
not an Affiliate of any partner to such Unrestricted Subsidiary.


10.3Limitation on Fundamental Changes. Except as permitted by Sections 10.4 or
10.5, the Borrower will not, and will not permit any of the Restricted
Subsidiaries to, enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all its business units, assets
or other properties, except that:


(a)any Subsidiary of the Borrower or any other Person may be merged, amalgamated
or consolidated with or into the Borrower; provided that (i) the Borrower shall
be the continuing or surviving Person or, in the case of a merger, amalgamation
or consolidation with or into the Borrower, the Person formed by or surviving
any such merger, amalgamation or consolidation (if other than the Borrower)
shall be an entity organized or existing under the laws of the United States,
any state thereof, the District of Columbia or any territory thereof (the
Borrower or such Person, as the case may be, being herein referred to as the
“Successor Borrower”), (ii) the Successor Borrower (if other than the Borrower)
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Credit Documents pursuant to a supplement hereto or thereto in
form reasonably satisfactory to the Administrative Agent, (iii) no Borrowing
Base Deficiency, Default or Event of Default has occurred and is continuing at
the date of such merger, amalgamation or consolidation or would result from such
consummation of such merger, amalgamation or consolidation, and (iv) if such
merger, amalgamation or consolidation involves the Borrower and a Person that,
prior to the consummation of such merger, amalgamation or consolidation, is not
a Subsidiary of the Borrower (A) the Successor Borrower shall be in compliance,
on a pro forma basis after giving effect to such merger, amalgamation or
consolidation, with the Financial Performance Covenants, as such covenants are
recomputed as at the last day of the most recently ended Test Period under such
Section as if such merger, amalgamation or consolidation had occurred on the
first day of such Test Period, (B) each Guarantor, unless it is the other party
to such merger, amalgamation or consolidation or unless the Successor Borrower
is the Borrower, shall have by a supplement to the Guarantee confirmed that its
Guarantee shall apply to the Successor Borrower’s obligations under this
Agreement, (C) each Subsidiary that is a Credit Party, unless it is the other
party to such merger, amalgamation or consolidation or unless the Successor
Borrower is the Borrower, shall have by a supplement to the Credit Documents
confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, (D) each mortgagor of a Mortgaged
Property, unless it is the other party to such merger or consolidation or unless
the Successor Borrower is the Borrower, shall have by an amendment to or
restatement of the applicable Mortgage confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement, (E)
the Borrower shall have delivered to the Administrative Agent a notice of such
merger, amalgamation or consolidation prior thereto or contemporaneously
therewith and any such supplements to any Credit Documents reasonably requested
by the Administrative Agent necessary to reaffirm or preserve the enforceability
of the Guarantee and the perfection and priority of the Liens under the Security
Documents, (F) if reasonably requested by the Administrative Agent, an opinion
of counsel shall be required to be provided to the effect that the Credit
Documents remain enforceable against the Successor Borrower and (G) such merger,
amalgamation or consolidation shall comply with all the conditions set forth in
the definition of the term “Permitted Acquisition” or is otherwise permitted
under Section 10.5; provided, further, that if the foregoing are satisfied, the
Successor Borrower (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement;


(b)any Subsidiary of the Borrower or any other Person (other than the Borrower)
may be merged, amalgamated or consolidated with or into any one or more
Subsidiaries of the Borrower; provided that (i) in the case of any merger,
amalgamation or consolidation involving one or more Restricted Subsidiaries, (A)
a Restricted Subsidiary shall be the continuing or surviving Person or (B) the

99

--------------------------------------------------------------------------------




Borrower shall take all steps necessary to cause the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation or consolidation involving one or more Guarantors, a
Guarantor shall be the continuing or surviving Person or the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Guarantor) shall execute a supplement to the Guarantee, the Pledge Agreement and
any applicable Mortgage, each in form and substance reasonably satisfactory to
the Administrative Agent in order for the surviving Person to become a Guarantor
and pledgor, mortgagor and grantor of Collateral for the benefit of the Secured
Parties, (iii) no Borrowing Base Deficiency, Default or Event of Default has
occurred and is continuing on the date of such merger, amalgamation or
consolidation or would result from the consummation of such merger, amalgamation
or consolidation and (iv) if such merger, amalgamation or consolidation involves
a Subsidiary and a Person that, prior to the consummation of such merger,
amalgamation or consolidation, is not a Restricted Subsidiary of the Borrower,
(A) the Borrower shall be in compliance, on a pro forma basis after giving
effect to such merger, amalgamation or consolidation, with the Financial
Performance Covenants, as such covenants are recomputed as at the last day of
the most recently ended Test Period as if such merger, amalgamation or
consolidation had occurred on the first day of such Test Period, (B) the
Borrower shall have delivered to the Administrative Agent a notice of such
merger, amalgamation or consolidation prior thereto or contemporaneously
therewith and any such supplements to any Credit Documents reasonably requested
by the Administrative Agent necessary to reaffirm or preserve the enforceability
of the Guarantee and the perfection and priority of the Liens under the Security
Documents (C) such merger, amalgamation or consolidation shall comply with all
the conditions set forth in the definition of the term “Permitted Acquisition”
or is otherwise permitted under Section 10.5;


(c)any Restricted Subsidiary that is not a Guarantor may (i) merge, amalgamate
or consolidate with or into any other Restricted Subsidiary and (ii) Dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower, a Guarantor or any other Restricted Subsidiary;


(d)any Subsidiary Guarantor may (i) merge, amalgamate or consolidate with or
into any other Subsidiary Guarantor, (ii) merge, amalgamate or consolidate with
or into any other Subsidiary which is not a Guarantor or Dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any other Subsidiary
that is not a Guarantor; provided that if such Subsidiary Guarantor is not the
surviving entity, such merger, amalgamation or consolidation shall be deemed to
be, and any such Disposition shall be, an “Investment” and subject to the
limitations set forth in Section 10.5 and (iii) Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any other
Guarantor;


(e)any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business of such Restricted Subsidiary not otherwise Disposed of or
transferred in accordance with Section 10.4 or 10.5, or in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution; and


(f)to the extent that no Borrowing Base Deficiency, Default or Event of Default
would result from the consummation of such Disposition or Investment, the
Borrower and the Restricted Subsidiaries may consummate a merger, dissolution,
liquidation, consolidation or Disposition in which any Subsidiary (but not the
Borrower) is merged, dissolved, liquidated, consolidated or Disposed of, the
purpose of which is to effect a Disposition permitted pursuant to Section 10.4
or an Investment permitted pursuant to Section 10.5.



100

--------------------------------------------------------------------------------




10.4Limitation on Sale of Assets. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, (x) convey, sell, lease, sell and leaseback,
assign, farm-out, transfer or otherwise dispose (each of the foregoing a
“Disposition”) of any of its property, business or assets (including receivables
and leasehold interests), whether now owned or hereafter acquired or (y) sell to
any Person (other than the Borrower or a Guarantor) any shares owned by it of
any Restricted Subsidiary’s Stock and Stock Equivalents, except that:


(a)the Borrower and the Restricted Subsidiaries may Dispose of (i) inventory and
other goods held for sale, including Hydrocarbons, obsolete, worn out, used or
surplus equipment, vehicles and other assets (other than accounts receivable) in
the ordinary course of business (including equipment that is no longer necessary
for the business of the Borrower or its Restricted Subsidiaries or is replaced
by equipment of at least comparable value and use), (ii) Permitted Investments,
and (iii) assets for the purposes of charitable contributions or similar gifts
to the extent such assets are not material to the ability of the Borrower and
its Restricted Subsidiaries, taken as a whole, to conduct its business in the
ordinary course;


(b)the Borrower and the Restricted Subsidiaries may Dispose of any Oil and Gas
Properties or any interest therein or Carbon Dioxide Interests or any interest
therein or (i) all or part of the Stock or Stock Equivalents of any Restricted
Subsidiary that is not a Credit Party owning Oil and Gas Properties or Carbon
Dioxide Interests and (ii) 100% of the Stock or Stock Equivalents of any Credit
Party (other than the Borrower) owning Oil and Gas Properties or Carbon Dioxide
Interests, which Disposition may, in each case, include Dispositions in respect
of Production Payments and in connection with net profits interests, operating
agreements, farm-ins, joint exploration and development agreements and other
agreements customary in the oil and gas industry for the purpose of developing
such Oil and Gas Properties or Carbon Dioxide Interests; provided that such
Disposition is for Fair Market Value; provided, further, that if any such
Disposition of Oil and Gas Properties or of any Stock or Stock Equivalents of
any Credit Party owning Oil and Gas Properties includes Borrowing Base
Properties, and the aggregate PV-9 (calculated at the time of such Disposition)
of all such Borrowing Base Properties Disposed pursuant to this clause (b), when
aggregated with the Hedge PV of unwound, terminated and/or offsetting positions
pursuant to clause (l) below (as calculated at the time of the applicable Hedge
Termination, and after taking into account any other Hedge Agreement entered
into since the later of clause (i) or (ii) below, as applicable), since the
later of (i) the last Redetermination Date and (ii) the last adjustment of the
Borrowing Base made pursuant to Section 2.14(e), exceeds 10% of the
then-effective Borrowing Base, then no later than five Business Days’ prior to
the date of consummation of any such Disposition, the Borrower shall provide
notice to the Administrative Agent of such Disposition and the Borrowing Base
Properties so Disposed and the Borrowing Base shall be adjusted in accordance
with the provisions of Section 2.14(e) upon the consummation of any such
Disposition; provided, further, that to the extent that the Borrower is notified
by the Administrative Agent that a Borrowing Base Deficiency could result from
an adjustment to the Borrowing Base resulting from such Disposition, after the
consummation of such Disposition(s), the Borrower shall have received net cash
proceeds, or shall have cash on hand, sufficient to eliminate any such potential
Borrowing Base Deficiency;


(c)the Borrower and the Restricted Subsidiaries may Dispose of property or
assets to the Borrower or to a Restricted Subsidiary; provided that if the
transferor of such property is a Credit Party then either (i) the transferee
thereof must be a Credit Party or (ii) such transaction must be permitted under
Section 10.5;


(d)the Borrower and any Restricted Subsidiary may effect any transaction
permitted by Section 10.3, 10.5 or 10.6;



101

--------------------------------------------------------------------------------




(e)the Borrower and the Restricted Subsidiaries may lease, sublease, license or
sublicense real, personal or intellectual property (other than Oil and Gas
Properties) in the ordinary course of business (on a non-exclusive basis with
respect to any sublicenses of intellectual property);


(f)Dispositions constituting like-kind exchanges of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or the proceeds of such Disposition are applied to the
purchase price of such replacement property, in each case under Section 1031 of
the Code or otherwise, and (ii) in the case of Borrowing Base Properties after
giving effect to such Disposition, the difference between (x) the Borrowing Base
in effect immediately prior to such Disposition minus (y) the PV-9 (calculated
at the time of such Disposition) of the Borrowing Base Properties Disposed of
since the later of (A) the last Redetermination Date and (B) the last adjustment
of the Borrowing Base made pursuant to Section 2.14(e) exceeds the Loan Limit in
effect immediately prior to such Disposition;


(g)Dispositions of Oil and Gas Properties to which no Proved Reserves are
attributable (and Stock and Stock Equivalents in Subsidiaries owning Oil and Gas
Properties to which no Proved Reserves are attributable (and no Oil and Gas
Properties to which Proved Reserves are attributable)) and farm-outs of
undeveloped acreage to which no Proved Reserves are attributable and assignments
in connection with such farm-outs;


(h)Dispositions of Investments in joint ventures (regardless of the form of
legal entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements to the extent the same would be
permitted under Section 10.5(h);


(i)Dispositions listed on Schedule 10.4 (“Scheduled Dispositions”);


(j)transfers of property (i) subject to a Casualty Event or in connection with
any condemnation proceeding with respect to Collateral upon receipt of the net
cash proceeds of such Casualty Event or condemnation proceeding or (ii) in
connection with any Casualty Event or any condemnation proceeding, in each case
with respect to property that does not constitute Collateral;


(k)Dispositions of accounts receivable (i) in connection with the collection or
compromise thereof, (ii) to the extent the proceeds thereof are used to prepay
any Loans then outstanding or (iii) in connection with a Disposition of a
Restricted Subsidiary permitted hereunder;


(l)Any Hedge Termination (subject to the terms of Section 2.14(e)); provided,
that other than during an Investment Grade Period, if the Hedge Agreement
subject to such Hedge Termination was entered into on or prior to the most
recent Redetermination Date, and if the Hedge PV of the unwound, terminated
and/or offsetting positions (as calculated at the time of such Hedge Termination
and after taking into account any other Hedge Agreement entered into since the
later of clause (i) or (ii) below) when aggregated with the aggregate PV-9 of
all Borrowing Base Properties Disposed pursuant to clause (b) above and
described in the second proviso to clause (b) above (calculated at the time of
such Disposition), since the later of (i) the last Redetermination Date and (ii)
the last adjustment of the Borrowing Base made pursuant to Section 2.14(e),
exceeds 10% of the then-effective Borrowing Base, then no later than the date of
consummation of any Hedge Termination, the Borrower shall provide notice to the
Administrative Agent of such Hedge Termination and the Borrowing Base shall be
adjusted in accordance with the provisions of Section 2.14(e); provided,
further, that to the extent that the Borrower is notified by the Administrative
Agent that a Borrowing Base Deficiency could result from an adjustment to the
Borrowing Base resulting from such Hedge Termination, after the consummation of
such Hedge

102

--------------------------------------------------------------------------------




Termination, the Borrower shall have received net cash proceeds, or shall have
cash on hand, sufficient to eliminate any such potential Borrowing Base
Deficiency;


(m)Dispositions of Carbon Dioxide Interests and material properties (other than
Oil and Gas Properties) not constituting Collateral (other than Stock or Stock
Equivalents in Subsidiaries not owning any Borrowing Base Properties) or
Borrowing Base Properties;


(n)Disposition of any asset between or among the Borrower and/or its Restricted
Subsidiaries as a substantially concurrent interim Disposition in connection
with a Disposition otherwise permitted pursuant to clauses (a) through (m)
above; and


(o)On any date during an Investment Grade Period, any Disposition provided that
after giving pro forma effect to such Disposition no Default or Event of Default
would result therefrom (including that the Borrower shall be in compliance with
the Financial Performance Covenants on a pro forma basis after giving effect to
such Disposition, as such covenants are recomputed as at the last day of the
most recently ended Test Period as if such Disposition had occurred on the first
day of such Test Period).


10.5Limitation on Investments. The Borrower will not, and will not permit any of
the Restricted Subsidiaries, to make any Investment except:


(a)extensions of trade credit and purchases of assets and services (including
purchases of inventory, supplies and materials) in the ordinary course of
business;


(b)Investments in assets that constituted Permitted Investments at the time such
Investments were made and Permitted Acquisitions;


(c)loans and advances to officers, directors, employees and consultants of the
Borrower (or any direct or indirect parent thereof) or any of its Restricted
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes (including
employee payroll advances), (ii) in connection with such Person’s purchase of
Stock or Stock Equivalents of the Borrower (or any direct or indirect parent
thereof; provided that, to the extent such loans and advances are made in cash,
the amount of such loans and advances used to acquire such Stock or Stock
Equivalents shall be contributed to the Borrower in cash) and (iii) for purposes
not described in the foregoing subclauses (i) and (ii); provided that the
aggregate principal amount outstanding pursuant to subclause (iii) shall not
exceed $20,000,000;


(d)(i) Investments existing on, or made pursuant to legally binding written
commitments in existence on, the Closing Date as set forth on Schedule 10.5, and
any extensions, renewals or reinvestments thereof, so long as the amount of any
such Investment is not increased at any time above the amount of such Investment
set forth on Schedule 10.5 (if applicable), and (ii) Investments existing on and
made prior to the Closing Date of the Borrower or any Subsidiary in any other
Subsidiary;


(e)Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business or upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;


(f)Investments to the extent that payment for such Investments is made with
Stock or Stock Equivalents (other than Disqualified Stock not otherwise
permitted by Section 10.1) of the Borrower (or any direct or indirect parent
thereof);

103

--------------------------------------------------------------------------------




(g)Investments in Unrestricted Subsidiaries (provided that no Event of Default
shall then exist and, to the extent such Investment is made in the form of a
transfer of assets other than cash or Permitted Investments, the Borrower shall
be in compliance with the Financial Performance Covenants on a pro forma basis
after giving effect to such Investment, as such covenants are recomputed as at
the last day of the most recently ended Test Period as if such Investment had
occurred on the first day of such Test Period);


(h)Investments (including but not limited to Investments in respect of royalty
trusts and master limited partnerships), in each case valued at the Fair Market
Value (determined by the Borrower acting in good faith) of such Investment at
the time each such Investment is made, in an aggregate amount pursuant to this
Section 10.5(h) that, at the time each such Investment is made, would not exceed
the sum of (A) the greater of (1) $125,000,000 and (2) 1.25% of Consolidated
Total Assets (measured as of the date such Investment is made based upon the
financial statements most recently available prior to such date) plus (B) the
Applicable Equity Amount at such time plus (C) to the extent not otherwise
included in the determination of the Applicable Equity Amount, an amount equal
to any repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of any such Investment (which
amount shall not exceed the amount of such Investment valued at the Fair Market
Value of such Investment at the time such Investment was made); provided that
the foregoing limits shall not apply during the period in which, and Investments
may be made pursuant to this Section 10.5(h) without limit at any such time
during which, after giving pro forma effect to the making of any such
Investment, (1) no Event of Default shall have occurred and be continuing and
(2) Liquidity is not less than 10% of the then effective Loan Limit (on a pro
forma basis after giving effect to such Investment); provided, further, that
intercompany current liabilities incurred in the ordinary course of business and
consistent with past practices, in connection with the cash management
operations of the Borrower and the Subsidiaries shall not be included in
calculating any limitations in this paragraph at any time;


(i)Investments constituting non-cash proceeds of Dispositions of assets to the
extent such Disposition is permitted by Section 10.4;


(j)Investments made to repurchase or retire Stock or Stock Equivalents of the
Borrower or any direct or indirect parent thereof owned by any employee or any
stock ownership plan or key employee stock ownership plan of the Borrower (or
any direct or indirect parent thereof);


(k)loans and advances to any direct or indirect parent of the Borrower in lieu
of, and not in excess of the amount of, Restricted Payments to the extent
permitted to be made to such parent in accordance with Section 10.6;


(l)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;


(m)Investments in the ordinary course of business consisting of endorsements for
collection or deposit and customary trade arrangements with customers consistent
with past practices;


(n)advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;





104

--------------------------------------------------------------------------------




(o)guarantee obligations of the Borrower or any Restricted Subsidiary of leases
(other than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;


(p)Investments held by a Person acquired (including by way of merger or
consolidation) after the Closing Date otherwise in accordance with this Section
10.5 to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;


(q)Investments in Industry Investments and in interests in additional Oil and
Gas Properties, Carbon Dioxide Interests or other material properties and gas
gathering systems related thereto or Investments related to farm-out, farm-in,
joint operating, joint venture, joint development or other area of mutual
interest agreements, other similar industry investments, gathering systems,
pipelines or other similar oil and gas exploration and production business
arrangements or enhanced oil recovery business arrangements, whether through
direct ownership or ownership through a joint venture or similar arrangement;


(r)Investments in Hedge Agreements permitted by Section 10.10;


(s)Investments consisting of Indebtedness, fundamental changes, Dispositions and
Restricted Payments permitted under Sections 10.1, 10.3, 10.4 and 10.6 (other
than 10.6(c));


(t)Investments consisting of licensing of intellectual property with other
Persons in the ordinary course of business; and


(u)Investments (i) by the Borrower in any Guarantor or by any Guarantor in the
Borrower, (ii) by any Restricted Subsidiary that is not a Guarantor in the
Borrower or any other Restricted Subsidiary, and (iii) by the Borrower or any
Guarantor in any Restricted Subsidiary that is not a Guarantor, valued at the
Fair Market Value (determined by the Borrower in good faith) of such Investment
at the time each such Investment is made, in an aggregate amount outstanding
pursuant to this clause (iii) that, at the time such Investment is made, would
not exceed the sum of (A) 3.00% of Consolidated Total Assets (measured as of the
date such Investment is made based upon the financial statements most recently
available prior to such date), (B) the Applicable Equity Amount at such time and
(C) to the extent not otherwise included in the determination of the Applicable
Equity Amount, an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such Investment described in this clause (iii) (which amount shall not
exceed the amount of such Investment valued at the Fair Market Value of such
Investment at the time such Investment was made).


10.6Limitation on Restricted Payments. The Borrower will not pay any dividends
(other than Restricted Payments payable solely in its Stock that is not
Disqualified Stock) or return any capital to its equity holders or make any
other distribution, payment or delivery of property or cash to its equity
holders as such, or redeem, retire, purchase or otherwise acquire, directly or
indirectly, for consideration, any shares of any class of its Stock or Stock
Equivalents or the Stock or Stock Equivalents of any direct or indirect parent
now or hereafter outstanding, or set aside any funds for any of the foregoing
purposes, or permit any of the Restricted Subsidiaries to purchase or otherwise
acquire for consideration (other than in connection with an Investment permitted
by Section 10.5) any Stock or Stock Equivalents of the Borrower (or any direct
or indirect parent thereof), now or hereafter outstanding (all of the foregoing,
“Restricted Payments”); except that:



105

--------------------------------------------------------------------------------




(a)(i) the Borrower may redeem in whole or in part any of its Stock or Stock
Equivalents in exchange for another class of its Stock or Stock Equivalents or
with proceeds from substantially concurrent equity contributions or issuances of
new Stock or Stock Equivalents; provided that such new Stock or Stock
Equivalents contain terms and provisions at least as advantageous to the Lenders
in all material respects to their interests as those contained in the Stock or
Stock Equivalents redeemed thereby, and (ii) the Borrower may pay Restricted
Payments payable solely in the Stock and Stock Equivalents (other than
Disqualified Stock not otherwise permitted by Section 10.1) of the Borrower;


(b)the Borrower may (i) redeem, acquire, retire or repurchase shares of its
Stock or Stock Equivalents held by any present or former officer, manager,
consultant, director or employee (or their respective Affiliates, estates,
spouses, former spouses, successors, executors, administrators, heirs, legatees,
distributees or immediate family members) of the Borrower and its Subsidiaries,
upon the death, disability, retirement or termination of employment of any such
Person or otherwise in accordance with any equity option or equity appreciation
rights plan, any management, director and/or employee equity ownership, benefit
or incentive plan or agreement, equity subscription plan, employment termination
agreement or any other employment agreements or equity holders’ agreement;
provided that, with respect to non-discretionary repurchases, acquisitions,
retirements or redemptions pursuant to the terms of any equity option or equity
appreciation rights plan, any management, director and/or employee equity
ownership, benefit or incentive plan or agreement, equity subscription plan,
employment termination agreement or any other employment agreements or equity
holders’ agreement, the aggregate amount of all cash paid in respect of all such
shares of Stock or Stock Equivalents so redeemed, acquired, retired or
repurchased in any calendar year does not exceed the $50,000,000; and (ii) pay
Restricted Payments in an amount equal to withholding or similar Taxes payable
or expected to be payable by any present or former employee, director, manager
or consultant (or their respective Affiliates, estates or immediate family
members) and any repurchases of Stock or Stock Equivalents in consideration of
such payments including deemed repurchases in connection with the exercise of
stock options so long as the amount of such payments does not exceed $50,000,000
in the aggregate;


(c)to the extent constituting Restricted Payments, the Borrower may make
Investments permitted by Section 10.5;


(d)to the extent constituting Restricted Payments, the Borrower may enter into
and consummate transactions expressly permitted by any provision of Section
10.3;


(e)the Borrower may repurchase Stock or Stock Equivalents of the Borrower (or
any direct or indirect parent thereof) upon exercise of stock options or
warrants if such Stock or Stock Equivalents represents all or a portion of the
exercise price of such options or warrants;


(f)the Borrower or any of the Restricted Subsidiaries may (i) pay cash in lieu
of fractional shares in connection with any dividend, split or combination
thereof or any Permitted Acquisition and (ii) so long as, after giving pro forma
effect thereto, (A) no Default or Event of Default shall have occurred and be
continuing and (B) no Borrowing Base Deficiency exists, honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;


(g)the Borrower may pay any Restricted Payment within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

106

--------------------------------------------------------------------------------




(h)so long as, after giving pro forma effect thereto, together with any
concurrent Restricted Payments being paid under Sections 10.6(h) and (i), (i) no
Event of Default shall have occurred and be continuing, and (ii) the Available
Commitment is not less than 10% of the then effective Loan Limit (on a pro forma
basis after giving effect to such Restricted Payment), the Borrower may make,
declare and pay additional Restricted Payments without limit in cash or
otherwise to the holders of its Stock and Stock Equivalents; provided, that, in
the case of any Restricted Payment in the form of assets other than cash, no
such Restricted Payment shall be made if a Borrowing Base Deficiency would
result from an adjustment to the Borrowing Base resulting from such Restricted
Payment (unless the Borrower shall have cash on hand sufficient to eliminate any
such potential Borrowing Base Deficiency);


(i)in addition to the foregoing Restricted Payments and so long as no Event of
Default shall have occurred and be continuing or would result therefrom and
after giving effect to the making of any such Restricted Payment, together with
any concurrent Restricted Payments being paid under Sections 10.6(h) and (i),
the Borrower shall be in compliance on a pro forma basis with the Financial
Performance Covenants as such covenants are re-computed as of the last day of
the most recently ended Test Period as if such Restricted Payment had been paid
on the first day of such Test Period, the Borrower may declare and pay
Restricted Payments in an aggregate amount not to exceed the Applicable Equity
Amount at the time such Restricted Payment is paid; and


(j)the Borrower may make payments described in Sections 10.12(a), (c), (d), (e)
and (h) (subject to the conditions set out therein).


10.7Limitations on Debt Payments and Amendments.


(a)The Borrower will not, and will not permit any Restricted Subsidiary to,
prepay, repurchase or redeem or otherwise defease the Senior Subordinated Notes,
any Permitted Additional Debt comprised of unsecured senior subordinated or
unsecured subordinated Indebtedness (it being understood that payments of
regularly scheduled cash interest and any AHYDO Payments in respect of the
Senior Subordinated Notes or such Permitted Additional Debt shall be permitted);
provided, however, that the Borrower or any Subsidiary may prepay, repurchase,
redeem or defease the Senior Subordinated Notes or any such Permitted Additional
Debt (A) with the proceeds of any Permitted Refinancing Indebtedness, (B) by
converting or exchanging the Senior Subordinated Notes or any such Permitted
Additional Debt to Stock (other than Disqualified Stock) of the Borrower or any
of its direct or indirect parent or (C) so long as, after giving pro forma
effect thereto, (1) no Event of Default has occurred and is continuing and (2)
Available Commitment is not less than 10% of the then effective Loan Limit (on a
pro forma basis after giving effect to such prepayment, repurchase, redemption
or defeasance);


(b)The Borrower will not amend or modify the Senior Subordinated Notes Documents
or the documentation governing any senior subordinated or subordinated Permitted
Additional Debt or the terms applicable thereto, except to the extent that (i)
any such amendment or modification, taken as a whole, (x) would not be adverse
to the Lenders in any material respect (as determined by the Administrative
Agent in good faith) or (y) would comply with the definition of “Permitted
Refinancing Indebtedness” in the case of any Refinancing thereof and (ii) the
provisions of the Senior Subordinated Notes Documents or the documentation
governing any senior subordinated or subordinated Permitted Additional Debt, as
so amended or modified, would be permitted to be included in the documentation
governing any senior subordinated or subordinated Permitted Additional Debt that
was issued at such time; and


(c)Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Section 10.7 shall prohibit (i) the repayment or prepayment of intercompany
subordinated Indebtedness owed among the Borrower and/or the Restricted
Subsidiaries, in either case unless an Event of Default has occurred and is
continuing and the Borrower has received a notice from the Administrative Agent

107

--------------------------------------------------------------------------------




instructing it not to make or permit the Borrower and/or the Restricted
Subsidiaries to make any such repayment or prepayment, (ii) substantially
concurrent transfers of credit positions in connection with intercompany debt
restructurings so long as such Indebtedness is permitted by Section 10.1 after
giving effect to such transfer or (iii) the prepayment, repurchase, redemption
or other defeasance of the Senior Subordinated Notes or any Permitted Additional
Debt comprised of senior subordinated or subordinated Indebtedness with an
aggregate amount not to exceed the Applicable Equity Amount (with the Applicable
Equity Amount being re-computed as of the last day of the most recently ended
Test Period as if such prepayment, repurchase, redemption or other defeasance
had occurred on the first day of such Test Period).


10.8Negative Pledge Agreements. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, enter into or permit to exist any Contractual
Requirement (other than this Agreement or any other Credit Document or any
documentation in respect of secured Indebtedness otherwise permitted hereunder)
that limits the ability of the Borrower or any Guarantor to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Secured Parties with respect to the Obligations or under the Credit
Documents; provided that the foregoing shall not apply to Contractual
Requirements that (i)(x) exist on the Closing Date and (to the extent not
otherwise permitted by this Section 10.8) are listed on Schedule 10.8 and (y) to
the extent Contractual Requirements permitted by clause (x) are set forth in an
agreement evidencing Indebtedness or other obligations, are set forth in any
agreement evidencing any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness or obligation so long as such Permitted Refinancing
Indebtedness does not expand the scope of such Contractual Requirement, (ii) are
(1) binding on a Restricted Subsidiary at the time such Restricted Subsidiary
first becomes a Restricted Subsidiary of the Borrower or (2) are assumed in
connection with the acquisition of assets from a Person, in each case, so long
as such Contractual Requirements were not entered into solely in contemplation
of such Person becoming a Restricted Subsidiary of the Borrower or the
acquisition of such assets, (iii) represent Indebtedness of a Restricted
Subsidiary of the Borrower that is not a Guarantor to the extent such
Indebtedness is permitted by Section 10.1 so long as such Contractual
Requirement applies only to such Subsidiary, (iv) arise pursuant to agreements
entered into with respect to any sale, transfer, lease or other Disposition
permitted by Section 10.4 and applicable solely to assets under such sale,
transfer, lease or other Disposition, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted by Section 10.5 and applicable solely to such joint venture or
otherwise arise in agreements which restrict the Disposition or distribution of
assets or property in oil and gas leases, joint operating agreements, joint
exploration and/or development agreements, participation agreements and other
similar agreements entered into in the ordinary course of the oil and gas
exploration and development business and the enhanced oil recovery business and
customary provisions in any agreement of the type described in the definition of
“Industry Investments” entered into in the ordinary course of business, (vi) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 10.1, but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness,
(vii) are customary restrictions on easements, rights of way, leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto, (viii) comprise restrictions
imposed by any agreement relating to secured Indebtedness permitted pursuant to
Section 10.1 to the extent that such restrictions apply only to the property or
assets securing such Indebtedness, (ix) are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or any Subsidiary, (x) are customary provisions restricting assignment
of any agreement or any rights thereunder entered into in the ordinary course of
business, (xi) restrict the use of cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business, (xii) are
imposed by any Requirement of Law, (xiii) exist under any documentation
governing any Permitted Refinancing Indebtedness incurred to Refinance any
Indebtedness but only to the extent such Contractual Requirement was contained
in the document evidencing the Indebtedness being refinanced, (xiv) are
customary net worth provisions contained in real

108

--------------------------------------------------------------------------------




property leases entered into by Subsidiaries of the Borrower, so long as the
Borrower has determined in good faith that such net worth provisions would not
reasonably be expected to impair the ability of the Borrower and its
Subsidiaries to meet their ongoing obligation, (xv) are any restrictions
regarding licenses or sublicenses by the Borrower and its Restricted
Subsidiaries of intellectual property in the ordinary course of business (in
which case such restriction shall relate only to such intellectual property) and
(xvi) solely with respect to clauses (i), (ii), (iv), (vi) and (xiii) above, are
encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, replacements or refinancings of the contracts,
instruments or obligations, in each case, permitted thereby; provided that such
amendments, modifications, restatements, renewals, replacements or refinancings
are no more restrictive than those prior to such amendment, modification,
restatement, renewal, replacement or refinancing.


10.9Limitation on Subsidiary Distributions. The Borrower will not, and will not
permit any of its Restricted Subsidiaries that are not Guarantors to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or consensual restriction on the ability of any such
Restricted Subsidiary to pay dividends or make any other distributions to the
Borrower or any Restricted Subsidiary on its Stock or with respect to any other
interest or participation in, or measured by, its profits or transfer any
property to the Borrower or any Restricted Subsidiary except (in each case) for
such encumbrances or restrictions existing under or by reason of:


(a)contractual encumbrances or restrictions in effect on the Closing Date that
are described on Schedule 10.9 or pursuant to the Credit Documents;


(b)the Senior Subordinated Notes, the Senior Subordinated Notes Documents and
related guarantees;


(c)purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations that impose restrictions on
transferring the property so acquired;


(d)Requirement of Law or any applicable rule, regulation or order;


(e)any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;


(f)contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Stock or assets of such Subsidiary;


(g)secured Indebtedness otherwise permitted to be incurred pursuant to Sections
10.1 and 10.2 that limit the right of the debtor to dispose of the assets
securing such Indebtedness;


(h)restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;


(i)other Indebtedness, Disqualified Stock or preferred stock of Restricted
Subsidiaries permitted to be incurred subsequent to the Closing Date pursuant to
Section 10.1 and either (A) the provisions relating to such encumbrance or
restriction contained in such Indebtedness are no less

109

--------------------------------------------------------------------------------




favorable to the Borrower, taken as a whole, as determined by the Borrower in
good faith, than the provisions contained in this Agreement as in effect on the
Closing Date or (B) any such encumbrance or restriction contained in such
Indebtedness does not prohibit (except upon a default or an event of default
thereunder) the payment of dividends in an amount sufficient, as determined by
the Borrower in good faith, to make scheduled payments of cash interest on the
Obligations when due;


(j)(i) customary provisions, including encumbrances or restrictions, imposed in
joint venture agreements or agreements governing property held with a common
owner and other similar agreements or arrangements relating solely to such joint
venture or property and (ii) other customary encumbrances or restrictions
pursuant to any agreement of the type described in the definition of “Industry
Investments” relating solely to such “Industry Investment” or the property
relating thereto, in the case of clause (ii) above, entered into in the ordinary
course of business;


(k)customary provisions contained in leases, sub-leases, licenses, sub-licenses
or similar agreements, in each case, entered into in the ordinary course of
business;


(l)customary provisions contained in agreements entered into with respect to any
sale, transfer, lease or other Disposition permitted by Section 10.4 and
applicable solely to assets which are the subject of such sale, transfer, lease
or other Disposition; or


(m)any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (l) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive in any material respect with respect to such encumbrances and other
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.


10.10Hedge Agreements. The Borrower will not, and will not permit any Restricted
Subsidiary to, enter into any Hedge Agreements with any Person unless such Hedge
Agreements are non-speculative and are:


(a)Hedge Agreements entered into with an Approved Counterparty (including Hedge
Agreements entered into to unwind or offset other permitted Hedge Agreements);
provided that, at any time other than during any Investment Grade Period, when
the Borrower has both a Rating from Moody’s of Baa3 or better and a Rating from
S&P of BBB- or better:


(i)any such Hedge Agreement does not have a term greater than sixty (60) months
from the date such Hedge Agreement is entered into;


(ii)(A)    as of the date such Hedge Agreement is entered into, on a net basis,
the aggregate notional volume for each of natural gas, natural gas liquids and
crude oil, calculated separately, covered by market sensitive Hedge Agreements
(other than Excluded Hedges) shall not exceed 90% of the Projected Volume of
natural gas, natural gas liquids and crude oil production, calculated
separately, for each month in the forthcoming five year period; and


(B)at all times, on a net basis, the aggregate notional volume for each of
natural gas, natural gas liquids and crude oil, calculated separately, covered
by market sensitive Hedge Agreements (other than Excluded Hedges) shall not
exceed 100% of the Projected Volume of natural gas, natural gas liquids and
crude oil productions, calculated separately, for each month in the forthcoming
five year period;



110

--------------------------------------------------------------------------------




(iii)notwithstanding the limitations set forth in clause (ii) of this Section
10.10(a), in contemplation of a Permitted Acquisition, the Borrower and its
Restricted Subsidiaries may enter into additional market sensitive Hedge
Agreements such that the aggregate notional volumes for each of natural gas,
natural gas liquids and crude oil, calculated separately, for each month in the
forthcoming five year period covered by such additional market sensitive Hedge
Agreements do not exceed 70% of the Projected Volume of natural gas, natural gas
liquids and crude oil production, calculated separately, from the estimated
reserves to be acquired in such Permitted Acquisition for each month in such
forthcoming period; provided such additional Hedge Agreements are entered into
(A) on or after the date of execution of a definitive agreement with respect to
a proposed Permitted Acquisition, but in any event no earlier than 90 days prior
to the proposed closing date of such Permitted Acquisition and (B) in the event
such agreement is terminated or such Acquisition is otherwise not consummated
within 90 days after such initial additional market sensitive Hedge Agreements
have been entered into (or such longer period as may be reasonably acceptable to
the Administrative Agent in the event the proposed closing of such Permitted
Acquisition has been delayed beyond what the Borrower originally expected), then
within 15 days (or such longer period as the Administrative Agent may agree in
its reasonable discretion) after such termination or the end of such 90 day (or
longer) period, as applicable, the Borrower shall and shall cause the Restricted
Subsidiaries to novate, unwind or otherwise dispose of market sensitive Hedge
Agreements to the extent necessary to be in compliance with the limitations set
forth in clause (ii) of this Section 10.10(a); and


(iv)so long as the Borrower and the Restricted Subsidiaries properly identify
and consistently report such hedges, the Borrower and the Restricted
Subsidiaries may utilize crude oil hedges as a substitute for hedging natural
gas liquids.


(b)Hedge Agreements entered into with the purpose and effect of (i) fixing or
limiting interest rates on a principal amount of indebtedness of any Credit
Party that is accruing interest at a variable rate or (ii) obtaining variable
interest rates on a principal amount of indebtedness of any Credit Party that is
accruing interest at a fixed rate (in each case including Hedge Agreements
entered into to unwind or offset other permitted Hedge Agreements), provided
that, at any time other than during any Investment Grade Period, when the
Borrower has both a Rating from Moody’s of Baa3 or better and a Rating from S&P
of BBB- or better: the aggregate notional amount of such Hedge Agreements does
not (on a net basis) exceed the outstanding principal balance of the variable or
fixed rate, as the case may be, Indebtedness of the Credit Parties at the time
such Hedge Agreement is entered into.


(c)It is understood that for purposes of this Section 10.10, the following Hedge
Agreements shall not be deemed speculative or entered into for speculative
purposes: (i) any commodity Hedge Agreement intended, at inception of execution,
to hedge or manage any of the risks related to existing and or forecasted
Hydrocarbon production of the Borrower or its Restricted Subsidiaries (whether
or not contracted) and (ii) any Hedge Agreement intended, at inception of
execution, (A) to hedge or manage the interest rate exposure associated with any
debt securities, debt facilities or leases (existing or forecasted) of the
Borrower or its Restricted Subsidiaries, (B) for foreign exchange or currency
exchange management, (C) to manage commodity portfolio exposure associated with
changes in interest rates or (D) to hedge any exposure that the Borrower or its
Restricted Subsidiaries may have to counterparties under other Hedge Agreements
such that the combination of such Hedge Agreements is not speculative taken as a
whole.


(d)Notwithstanding the foregoing clauses (a) and (b), the Borrower shall have
thirty (30) days following the end of any Investment Grade Period (or such
longer period as the Administrative Agent may agree in its sole discretion) to
enter into Hedge Terminations or otherwise take any other actions necessary to
comply with the covenants in this Section 10.10.



111

--------------------------------------------------------------------------------




(e)Notwithstanding any of the foregoing clauses (a) through (d), no Restricted
Subsidiary shall enter into any Hedge Agreements with any Person unless such
Restricted Subsidiary is either a party to the Pledge Agreement or has entered
into a supplement to the Pledge Agreement substantially in the form of Annex A
thereto.


10.11Financial Performance Covenants.
 
(a)Consolidated Total Debt to Consolidated EBITDAX Ratio. The Borrower will not
permit the Consolidated Total Debt to Consolidated EBITDAX Ratio as of the last
day of any Test Period to be greater than 4.25 to 1.00.


(b)Current Ratio. The Borrower will not permit the ratio of Consolidated Current
Assets to Consolidated Current Liabilities as of the last day of any Test Period
to be less than 1.00 to 1.00.


(c)Asset Coverage Test. The Borrower will not permit the ratio of the PV-9 of
the Credit Parties’ Oil and Gas Properties reflected in the most recently
delivered Reserve Report to Consolidated Total Debt as of the last day of any
Test Period during an Investment Grade Period if, as of such date, the Borrower
does not have both (i) a Rating from Moody’s of Baa3 or better and (ii) a Rating
from S&P of BBB- or better, to be less than 1.50 to 1.00.


10.12Transactions with Affiliates. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to conduct, any material transaction with any
of its Affiliates (other than the Borrower and the Restricted Subsidiaries or
any entity that becomes a Restricted Subsidiary as a result of such transaction)
on terms other than those that are substantially as favorable to the Borrower or
such Restricted Subsidiary as it would obtain at the time in a comparable
arm’s-length transaction with a Person that is not an Affiliate, as determined
by the Borrower or such Restricted Subsidiary in good faith; provided that the
foregoing restrictions shall not apply to:


(a)[Reserved],


(b)loans, advances and other transactions between or among the Borrower, any
Subsidiary or any joint venture (regardless of the form of legal entity) in
which the Borrower or any Subsidiary has invested (and which Subsidiary or joint
venture would not be an Affiliate of the Borrower or such Subsidiary, but for
the Borrower’s or such Subsidiary’s ownership of Stock or Stock Equivalents in
such joint venture or such Subsidiary) to the extent permitted under
Section 10.5,


(c)employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Borrower (or any direct or indirect
parent thereof) and the Subsidiaries and their respective directors, officers,
employees or consultants (including management and employee benefit plans or
agreements, subscription agreements or similar agreements pertaining to the
repurchase of Stock or Stock Equivalents pursuant to put/call rights or similar
rights with current or former employees, officers, directors or consultants and
equity option or incentive plans and other compensation arrangements) in the
ordinary course of business or as otherwise approved by the Borrower (or any
direct or indirect parent thereof),


(d)the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower (or any direct or indirect parent thereof) and the
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of, or in connection with any services provided to,
the Borrower and the Subsidiaries,





112

--------------------------------------------------------------------------------




(e)transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 10.12 or any amendment thereto to the extent such an amendment
is not adverse, taken as a whole, to the Lenders in any material respect,


(f)Restricted Payments, redemptions, repurchases and other actions permitted
under Section 10.6 and Section 10.7,


(g)any issuance of Stock or Stock Equivalents or other payments, awards or
grants in cash, securities, Stock, Stock Equivalents or otherwise pursuant to,
or the funding of, employment arrangements, equity options and equity ownership
plans approved by the Board of Directors of the Borrower (or any direct or
indirect parent thereof),


(h)transactions with joint ventures for the purchase or sale of goods, equipment
and services entered into in the ordinary course of business and in a manner
consistent with prudent business practice followed by companies in the industry
of the Borrower and its Subsidiaries,


(i)payments by the Borrower (or any direct or indirect parent thereof) and the
Subsidiaries pursuant to Tax payment arrangements among the Borrower (and any
such parent) and the Subsidiaries on customary terms; provided that payments by
Borrower and the Subsidiaries under any such Tax payment arrangements shall not
exceed the excess (if any) of the amount they would have paid on a standalone
basis over the amount they actually pay directly to Governmental Authorities,


(j)customary agreements and arrangements with oil and gas royalty trusts and
master limited partnership agreements that comply with the affiliate transaction
provisions of such royalty trust or master limited partnership agreement.


10.13Change in Business. The Borrower and its Restricted Subsidiaries, taken as
a whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business of Industry Investments by the
Borrower and its Restricted Subsidiaries and other business activities
incidental or reasonably related to any of the foregoing.


10.14Use of Proceeds.


(a)The Borrower will not, and will not permit any of its Subsidiaries to, use
the proceeds of any Loans or Letter of Credit, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the Board) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.


(b)No part of the proceeds of the Loans or Letters of Credit shall be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.


SECTION 11.
Events of Default



Upon the occurrence of any of the following specified events (each an “Event of
Default”):
11.1Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more days, in the payment when due

113

--------------------------------------------------------------------------------




of any interest on the Loans or any Unpaid Drawings, fees or of any other
amounts owing hereunder or under any other Credit Document (other than any
amount referred to in clause (a) above).


11.2Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made.


11.3Covenants. Any Credit Party shall:


(a)default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.1(d)(i), 9.5 (solely with respect to the
Borrower), 9.16 or Section 10; or


(b)default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1 or 11.2 or clause (a) of
this Section 11.3) contained in this Agreement or any Security Document and such
default shall continue unremedied for a period of at least 30 days after receipt
of written notice thereof by the Borrower from the Administrative Agent.


11.4Default Under Other Agreements.


(a)The Borrower or any of the Restricted Subsidiaries shall (i) default in any
payment with respect to any Indebtedness (other than Indebtedness described in
Section 11.1) or Hedging Obligations in excess of $125,000,000, beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness or Hedging Obligations was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness described in clause (i) above or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist (other than, (1) with respect to any Hedging
Obligations, termination events or equivalent events pursuant to the terms of
the related Hedge Agreements, (2) secured Indebtedness that becomes due as a
result of a Disposition (including as a result of Casualty Event) of the
property or assets securing such Indebtedness permitted under this Agreement and
(3) prepayments, tender offers or calls of Indebtedness to the extent permitted
under Section 10.1 and Section 10.7), the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; or


(b)without limiting the provisions of clause (a) above, any such Indebtedness or
Hedging Obligations shall be declared to be due and payable, or required to be
prepaid other than by a regularly scheduled required prepayment or as a
mandatory prepayment (and, (i) with respect to any Hedging Obligations, other
than due to a termination event or equivalent event pursuant to the terms of the
related Hedge Agreements and (ii) other than secured Indebtedness that becomes
due as a result of a Disposition (including as a result of Casualty Event) of
the property or assets securing such Indebtedness permitted under this
Agreement), prior to the stated maturity thereof.


11.5Bankruptcy, Etc. The Borrower or any Specified Subsidiary shall commence a
voluntary case, proceeding or action concerning itself under (a) Title 11 of the
United States Code entitled “Bankruptcy”; or (b) in the case of any Foreign
Subsidiary that is a Specified Subsidiary, any domestic or foreign law relating
to bankruptcy, judicial management, insolvency, reorganization, administration
or relief of debtors in effect in its jurisdiction of incorporation, in each
case as now or hereafter in effect, or any successor thereto (collectively, the
“Bankruptcy Code”); or an involuntary case, proceeding or action is commenced
against the Borrower or any Specified Subsidiary and the petition is not
dismissed

114

--------------------------------------------------------------------------------




within 60 days after commencement of the case, proceeding or action or, in
connection with any such involuntary proceeding or action, the Borrower or any
Specified Subsidiary commences any other proceeding or action under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or any Specified Subsidiary; or a
custodian (as defined in the Bankruptcy Code), receiver, receiver manager,
trustee or similar person is appointed for, or takes charge of, all or
substantially all of the property of the Borrower or any Specified Subsidiary;
or there is commenced against the Borrower or any Specified Subsidiary any such
proceeding or action that remains undismissed for a period of 60 days; or any
order of relief or other order approving any such case or proceeding or action
is entered; or the Borrower or any Specified Subsidiary suffers any appointment
of any custodian, receiver, receiver manager, trustee or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or the Borrower or any Specified Subsidiary makes a general
assignment for the benefit of creditors.


11.6ERISA.


(a)Any Plan shall fail to satisfy the minimum funding standard required for any
plan year or part thereof or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 or Section 430 of the
Code; any Plan or Multiemployer Plan is or shall have been terminated or is the
subject of termination proceedings under ERISA (including the giving of written
notice thereof); an event shall have occurred or a condition shall exist in
either case entitling the PBGC to terminate any Plan or to appoint a trustee to
administer any Plan (including the giving of written notice thereof); any Plan
shall have an accumulated funding deficiency (whether or not waived); the
Borrower or any ERISA Affiliate has incurred or is likely to incur a liability
to or on account of a Plan or Multiemployer Plan under Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or
4975 of the Code (including the giving of written notice thereof);


(b)there results from any event or events set forth in clause (a) of this
Section 11.6 the imposition of a lien, the granting of a security interest, or a
liability; and


(c)such lien, security interest or liability would be reasonably likely to have
a Material Adverse Effect.


11.7Guarantee. The Guarantee or any material provision thereof shall cease to be
in full force or effect (other than pursuant to the terms hereof and thereof) or
any Guarantor or any other Credit Party shall deny or disaffirm in writing any
such Guarantor’s obligations under the Guarantee.


11.8Security Documents. At any time other than during an Investment Grade
Period, any Mortgage or any other Security Document pursuant to which the assets
of the Borrower or any Subsidiary are pledged as Collateral or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof or thereof) or any grantor thereunder or any other Credit
Party shall deny or disaffirm in writing any grantor’s obligations under the
Mortgage or any other Security Document.


11.9Judgments. One or more monetary judgments or decrees shall be entered
against the Borrower or any of the Restricted Subsidiaries involving a liability
of $125,000,000 or more in the aggregate for all such judgments and decrees for
the Borrower and the Restricted Subsidiaries (to the extent not paid or covered
by insurance provided by a carrier not disputing coverage) and any such
judgments or decrees shall not have been satisfied, vacated, discharged or
stayed or bonded pending appeal within 60 days after the entry thereof.



115

--------------------------------------------------------------------------------




11.10Change of Control. A Change of Control shall occur.


Then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may and, upon the written
request of the Majority Lenders, shall, by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower or
any other Credit Party, except as otherwise specifically provided for in this
Agreement (provided that, if an Event of Default specified in Section 11.5 shall
occur with respect to the Borrower, the result that would occur upon the giving
of written notice by the Administrative Agent as specified in clauses (a), (b)
and (d) below shall occur automatically without the giving of any such notice):
(a) declare the Total Commitment and Swingline Commitment terminated, whereupon
the Commitment of each Lender and the Swingline Lender, as the case may be,
shall forthwith terminate immediately and any fees theretofore accrued shall
forthwith become due and payable without any other notice of any kind; (b)
declare the principal of and any accrued interest and fees in respect of any or
all Loans and any or all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; (c) terminate any Letter of Credit that may be terminated in
accordance with its terms; and/or (d) direct the Borrower to pay (and the
Borrower agrees that upon receipt of such notice, or upon the occurrence of an
Event of Default specified in Section 11.5 with respect to the Borrower, it will
pay) to the Administrative Agent at the Administrative Agent’s Office such
additional amounts of cash, to be held as security for the Borrower’s respective
reimbursement obligations for Drawings that may subsequently occur thereunder,
equal to the aggregate Stated Amount of all Letters of Credit issued and then
outstanding. In addition, after the occurrence and during the continuance of an
Event of Default, the Administrative Agent and the Lenders will have all other
rights and remedies available at law and equity.
11.11Application of Proceeds. Any amount received by the Administrative Agent
from any Credit Party (or from proceeds of any Collateral) following any
acceleration of the Obligations under this Agreement or any Event of Default
with respect to the Borrower under Section 11.5 shall be applied:


(i)first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in each Person’s capacity as such;


(ii)second, to the Secured Parties, an amount equal to all Obligations due and
owing to them on the date of distribution and, if such moneys shall be
insufficient to pay such amounts in full, then ratably (without priority of any
one over any other) to such Secured Parties in proportion to the unpaid amount
thereof; and


(iii)third, pro rata to any other Obligations then due and owing; and


(iv)fourth, any surplus then remaining, after all of the Obligations then due
shall have been indefeasibly paid in full in cash, shall be paid to the Borrower
or its successors or assigns or to whomever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may award.


Notwithstanding the foregoing, amounts received from the Borrower or any Credit
Party that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Hedge Obligations (it being
understood, that in the event that any amount is applied to Obligations other
than Excluded Hedge Obligations as a result of this clause, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to clause second above from amounts received from
“eligible contract participants” under the Commodity Exchange Act to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Obligations described in

116

--------------------------------------------------------------------------------




clause second above by the holders of any Excluded Hedge Obligations are the
same as the proportional aggregate recoveries with respect to other Obligations
pursuant to clause second above).
SECTION 12.
The Administrative Agent



12.1Appointment.


(a)Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Section 12.1(b) with respect to the Joint Lead Arrangers, the Joint Bookrunners,
the Co-Syndication Agents and the Co-Documentation Agents and Section 12.9 with
respect to the Borrower) are solely for the benefit of the Administrative Agent
and the Lenders, and the Borrower shall not have rights as third party
beneficiary of any such provision. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.


(b)Each of the Co-Syndication Agents, the Co-Documentation Agents, the Joint
Lead Arrangers and the Joint Bookrunners, each in its capacity as such, shall
not have any obligations, duties or responsibilities under this Agreement but
shall be entitled to all benefits of this Section 12.


12.2Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Credit Documents by or through agents,
sub-agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents,
sub-agents or attorneys-in-fact selected by it in the absence of gross
negligence or willful misconduct (as determined in the final judgment of a court
of competent jurisdiction).


12.3Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Credit Document (except
for its or such Person’s own gross negligence or willful misconduct, as
determined in the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein (IT BEING THE INTENTION OF
THE PARTIES HERETO THAT THE ADMINISTRATIVE AGENT AND ANY RELATED PARTIES SHALL,
IN ALL CASES, BE INDEMNIFIED FOR ITS ORDINARY, COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE)) or (b) responsible in any manner to any of the Lenders or any
participant for any recitals, statements, representations or warranties made by
any of the Borrower, any other Credit Party or any officer thereof contained in
this Agreement or any other Credit Document or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document, or
the perfection or priority of any Lien or security interest created or purported
to be created under the Security Documents, or for any failure of the Borrower
or any other Credit Party to perform its obligations hereunder or thereunder.
The Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or

117

--------------------------------------------------------------------------------




any other Credit Document, or to inspect the properties, books or records of any
Credit Party or any Affiliate thereof. The Administrative Agent shall not be
under any obligation to any Lender, the Swingline Lender or the Letter of Credit
Issuer to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other
Credit Document, or to inspect the properties, books or records of any Credit
Party.


12.4Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or instruction believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Credit Document unless it shall first receive such advice or
concurrence of the Majority Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Credit
Documents in accordance with a request of the Majority Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Credit Document or applicable Requirements of Law. For purposes
of determining compliance with the conditions specified in Section 6 and Section
7 on the Closing Date, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


12.5Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, it shall give notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Majority Lenders; provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.


12.6Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of the Borrower or any other Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender, the
Swingline Lender or the Letter of Credit Issuer. Each Lender, the Swingline
Lender and the Letter of Credit Issuer represents to the Administrative Agent
that it has, independently and without reliance upon the Administrative Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of an investigation

118

--------------------------------------------------------------------------------




into the business, operations, property, financial and other condition and
creditworthiness of the Borrower and each other Credit Party and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrower and any other
Credit Party. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower or any other Credit Party that may come into the possession of the
Administrative Agent any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.


12.7Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Credit Parties and
without limiting the obligation of the Credit Parties to do so), ratably
according to their respective portions of the Commitments or Loans, as
applicable, outstanding in effect on the date on which indemnification is sought
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with their respective portions of the Total Exposure in effect
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Commitments, this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable to the Administrative Agent for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence, bad faith or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction (IT BEING THE INTENTION OF THE PARTIES HERETO THAT THE
ADMINISTRATIVE AGENT AND ANY RELATED PARTIES SHALL, IN ALL CASES, BE INDEMNIFIED
FOR ITS ORDINARY, COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE); provided,
further, that no action taken in accordance with the directions of the Majority
Lenders (or such other number or percentage of the Lenders as shall be required
by the Credit Documents) shall be deemed to constitute gross negligence, bad
faith or willful misconduct for purposes of this Section 12.7. In the case of
any investigation, litigation or proceeding giving rise to any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur
(including at any time following the payment of the Loans), this Section 12.7
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including attorneys’ fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice rendered in
respect of rights or responsibilities under, this Agreement, any other Credit
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower; provided that such reimbursement by the Lenders shall
not affect the Borrower’s continuing reimbursement obligations with respect
thereto. If any indemnity furnished to the Administrative Agent for any purpose
shall, in the opinion of the Administrative Agent, be insufficient or become
impaired, the

119

--------------------------------------------------------------------------------




Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify the Administrative Agent against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement in excess
of such Lender’s pro rata portion thereof; and provided further, this sentence
shall not be deemed to require any Lender to indemnify the Administrative Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement resulting from the Administrative Agent
gross negligence, bad faith or willful misconduct. The agreements in this
Section 12.7 shall survive the payment of the Loans and all other amounts
payable hereunder.


12.8Agent in Its Individual Capacity. The Administrative Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower and any other Credit Party as though the
Administrative Agent were not the Administrative Agent hereunder and under the
other Credit Documents. With respect to the Loans made by it, the Administrative
Agent shall have the same rights and powers under this Agreement and the other
Credit Documents as any Lender and may exercise the same as though it were not
the Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.


12.9Successor Agent. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Swingline Lender, the Letter of Credit Issuer
and the Borrower. If the Administrative Agent and/or Swingline Lender becomes a
Defaulting Lender, then such Administrative Agent or Swingline Lender may be
removed as the Administrative Agent or Swingline Lender, as the case may be, at
the reasonable request of the Borrower and the Majority Lenders. Upon receipt of
any such notice of resignation or removal, as the case may be, the Majority
Lenders shall have the right, subject to the consent of the Borrower (not to be
unreasonably withheld or delayed) so long as no Default under Section 11.1 or
11.5 is continuing, to appoint a successor, which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States. If, in the case of the resignation of the Administrative Agent,
no such successor shall have been so appointed by the Majority Lenders and shall
have accepted such appointment within 30 days after the Administrative Agent
gives notice of its resignation, then the Administrative Agent may on behalf of
the Lenders, the Swingline Lender and the Letter of Credit Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above. Upon
the acceptance of a successor’s appointment as the Administrative Agent
hereunder, and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Majority Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Security Documents, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower (following the effectiveness of such
appointment) to the successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Section 12 (including
Section 12.7) and Section 13.5 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as the Administrative Agent.


Any resignation of any Person as Administrative Agent pursuant to this Section
shall also constitute its resignation as the Letter of Credit Issuer and
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Letter of Credit Issuer,

120

--------------------------------------------------------------------------------




(b) the retiring Letter of Credit Issuer shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Letter of
Credit Issuer to effectively assume the obligations of the retiring Letter of
Credit Issuer with respect to such Letters of Credit.


12.10Withholding Tax. To the extent required by any applicable Requirement of
Law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by any applicable
Credit Party and without limiting the obligation of any applicable Credit Party
to do so) fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including penalties, additions to Tax
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Credit Document
against any amount due to the Administrative Agent under this Section 12.10. For
the avoidance of doubt, for purposes of this Section 12.10, the term “Lender”
includes the Letter of Credit Issuer and any Swingline Lender.


12.11Security Documents and Guarantee. Each Secured Party hereby further
authorizes the Administrative Agent, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Security Documents. Subject to Section 13.1,
without further written consent or authorization from any Secured Party, the
Administrative Agent may (a) execute any documents or instruments necessary in
connection with a Disposition of assets (including the Disposition of the equity
interest in any Subsidiary) permitted by this Agreement, (b) release any Lien
encumbering any item of Collateral that is the subject of such Disposition of
assets or with respect to which Majority Lenders (or such other Lenders as may
be required to give such consent under Section 13.1) have otherwise consented,
(c) release any Guarantor from the Guarantee as to any Guarantor that is the
subject of such Disposition of assets or with respect to which Majority Lenders
(or such other Lenders as may be required to give such consent under
Section 13.1) have otherwise consented, or (d) release any existing Mortgage on
the Closing Date granted in favor of the Administrative Agent for the benefit of
the Secured Parties in connection with the Existing Credit Agreement encumbering
any Oil and Gas Properties whose PV-9 value exceeds that which is required to
equal or exceed the Collateral Coverage Minimum on the Closing Date after giving
effect to any such releases. To the extent any Collateral is Disposed of as
expressly permitted by Section 10.4 to any Person other than a Credit Party,
such Collateral shall be sold free and clear of the Liens created by the Credit
Documents, and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.


12.12Right to Realize on Collateral and Enforce Guarantee. Anything contained in
any of the Credit Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent and each Secured Party hereby agree that (a) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee; it being understood and agreed that all powers, rights
and remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Security

121

--------------------------------------------------------------------------------




Documents may be exercised solely by the Administrative Agent, and (b) in the
event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Administrative
Agent or any Lender may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition and the Administrative Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless Majority Lenders
shall otherwise agree in writing) shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by the Administrative Agent at such sale or other disposition.


12.13Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding, constituting
an Event of Default under Section 11.5, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel, to the extent due under Section 13.5) allowed in
such judicial proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, to the extent due under
Section 13.5.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.


SECTION 13.
Miscellaneous



13.1Amendments, Waivers and Releases. Except as expressly set forth in this
Agreement, neither this Agreement nor any other Credit Document, nor any terms
hereof or thereof, may be amended, supplemented or modified except in accordance
with the provisions of this Section 13.1. The Majority Lenders may, or, with the
written consent of the Majority Lenders, the Administrative Agent shall, from
time to time, (a) enter into with the relevant Credit Party or Credit Parties
written amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive in writing, on such
terms and conditions as the Majority Lenders or the Administrative Agent, as the
case may be, may specify in such

122

--------------------------------------------------------------------------------




instrument, any of the requirements of this Agreement or the other Credit
Documents or any Default or Event of Default and its consequences; provided,
however, that each such waiver and each such amendment, supplement or
modification shall be effective only in the specific instance and for the
specific purpose for which given; provided, further, that no such waiver and no
such amendment, supplement or modification shall (i) forgive or reduce any
portion of any Loan or reduce the stated rate (it being understood that only the
consent of the Majority Lenders shall be necessary to waive any obligation of
the Borrower to pay interest at the Default Rate or amend Section 2.8(e)), or
forgive any portion, or extend the date for the payment, of any interest or fee
payable hereunder (other than as a result of waiving the applicability of any
post-default increase in interest rates), or extend the final expiration date of
any Lender’s Commitment (provided that any Lender, upon the request of the
Borrower, may extend the final expiration date of its Commitment without the
consent of any other Lender, including the Majority Lenders) or extend the final
expiration date of any Letter of Credit beyond the L/C Maturity Date unless
arrangements which are reasonably satisfactory to the Letter of Credit Issuer to
Cash Collateralize (or satisfactory to the Letter of Credit Issuer in its sole
discretion to otherwise backstop) such Letter of Credit have been made
(provided, that no Lenders shall be obligated to fund participations in respect
of any Letter of Credit after the Maturity Date), or increase the amount of the
Commitment of any Lender (provided that, any Lender, upon the request of the
Borrower, may increase the amount of its Commitment without the consent of any
other Lender, including the Majority Lenders), or make any Loan, interest, fee
or other amount payable in any currency other than Dollars, in each case without
the written consent of each Lender directly and adversely affected thereby, or
(ii) amend, modify or waive any provision of this Section 13.1, or amend or
modify any of the provisions of Section 13.8(a) to the extent it would alter the
ratable allocation of payments thereunder, or reduce the percentages specified
in the definitions of the terms “Majority Lenders”, “Required Lenders” or
“Borrowing Base Required Lenders”, consent to the assignment or transfer by the
Borrower of its rights and obligations under any Credit Document to which it is
a party (except as permitted pursuant to Section 10.3) or alter the order of
application set forth in Section 11.11 or modify any definition used in such
final paragraph if the effect thereof would be to alter the order of payment
specified therein, in each case without the written consent of each Lender
directly and adversely affected thereby, or (iii) amend, modify or waive any
provision of Section 12 without the written consent of the then-current
Administrative Agent, as applicable, or any other former Administrative Agent to
whom Section 12 then applies in a manner that directly and adversely affects
such Person, or (iv) amend, modify or waive any provision of Section 3 with
respect to the Letter of Credit without the written consent of the Letter of
Credit Issuer to whom Section 3 then applies in a manner that directly and
adversely affects such Person, or (v) amend, modify or waive any provisions
hereof relating to Swingline Loans without the written consent of the Swingline
Lender, or (vi) release all or substantially all of the Guarantors under the
Guarantee (except as expressly permitted by the Guarantee or this Agreement)
without the prior written consent of each Lender, or (vii) release all or
substantially all of the Collateral under the Security Documents (except as
expressly permitted by the Security Documents or this Agreement) without the
prior written consent of each Lender, or (viii) amend Section 2.9 so as to
permit Interest Period intervals greater than six months without regard to
availability to Lenders, without the written consent of each Lender directly and
adversely affected thereby, or (ix) increase the Borrowing Base without the
written consent of the Borrowing Base Required Lenders (other than Defaulting
Lenders), decrease or maintain the Borrowing Base without the written consent of
the Required Lenders or otherwise modify Section 2.14(b), (c), (d) or (e) if
such modification would have the effect of increasing the Borrowing Base without
the written consent of Borrowing Base Required Lenders (other than Defaulting
Lenders); provided that a Scheduled Redetermination may be postponed by the
Majority Lenders, or (x) affect the rights or duties of, or any fees or other
amounts payable to the Administrative Agent under this Agreement or any other
Credit Document without the prior written consent of the Administrative Agent;
provided, further, that any provision of this Agreement or any other Credit
Document may be amended by an agreement in writing entered into by the Borrower
and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days’ prior written notice thereof and the

123

--------------------------------------------------------------------------------




Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Majority Lenders
stating that the Majority Lenders object to such amendment. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the affected Lenders and shall be binding upon the Borrower, such Lenders, the
Administrative Agent and all future holders of the affected Loans. In the case
of any waiver, the Borrower, the Lenders and the Administrative Agent shall be
restored to their former positions and rights hereunder and under the other
Credit Documents, and any Default or Event of Default waived shall be deemed to
be cured and not continuing; it being understood that no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon. In connection with the foregoing provisions, the
Administrative Agent may, but shall have no obligations to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender.


13.2Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Credit Document shall
be in writing (including by facsimile transmission or electronic mail). All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:


(a)if to the Borrower, the Administrative Agent, the Swingline Lender or the
Letter of Credit Issuer, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 13.2 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and


(b)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the Swingline Lender and the Letter of Credit Issuer.


All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and a confirmation has been received by the sending party; and (D) if delivered
by electronic mail, when delivered; provided that notices and other
communications to the Administrative Agent or the Lenders pursuant to Sections
2.3, 2.6, 2.9, 4.2 and 5.1 shall not be effective until received.
13.3No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by
Requirements of Law.


13.4Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.



124

--------------------------------------------------------------------------------




13.5Payment of Expenses; Indemnification. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all of its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation and
execution and delivery of, and any amendment, waiver, supplement or modification
to, this Agreement and the other Credit Documents and any other documents
prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees, disbursements and other charges of Vinson & Elkins L.L.P.,
in its capacity as counsel to the Administrative Agent, and one counsel in each
appropriate local jurisdiction (other than any allocated costs of in-house
counsel), (b) to pay or reimburse the Administrative Agent for all its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
the reasonable fees, disbursements and other charges of one counsel to the
Administrative Agent, (c) to pay, indemnify, and hold harmless each Lender,
Letter of Credit Issuer and the Administrative Agent from, any and all recording
and filing fees and (d) to pay, indemnify, and hold harmless each Lender, Letter
of Credit Issuer and the Administrative Agent and their respective Related
Parties from and against any and all other liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature whatsoever, whether or not such
proceedings are brought by the Borrower, any of its Related Parties or any other
third Person, including reasonable and documented fees, disbursements and other
charges of one primary counsel for all such Persons, taken as a whole, and, if
necessary, by a single firm of local counsel in each appropriate jurisdiction
for all such Persons, taken as a whole (unless representation of all such
Persons in such matter by a single counsel would be inappropriate due to the
existence of an actual or reasonably perceived conflict of interest in which
case each such affected Person may, with the Borrower’s consent (not to be
unreasonably withheld or delayed), retain its own counsel and the Borrower shall
be required to reimburse such Persons for the reasonable and documented
out-of-pocket legal fees and expenses of such additional counsel), with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Credit Documents and any such other documents, including,
any of the foregoing relating to the violation of, noncompliance with or
liability under, any Environmental Law (other than by such indemnified person or
any of its Related Parties (other than any trustee or advisor)) or to any actual
or alleged presence, Release or threatened Release of, or exposure to, Hazardous
Materials involving or attributable to the operations of the Borrower, any of
its Subsidiaries or any of the Oil and Gas Properties (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”); provided that the
Borrower shall have no obligation hereunder to the Administrative Agent or any
Lender or any of their respective Related Parties with respect to Indemnified
Liabilities to the extent it has been determined by a final non-appealable
judgment of a court of competent jurisdiction to have resulted from (i) the
gross negligence, bad faith or willful misconduct of the party to be indemnified
or any of its Related Parties (IT BEING THE INTENTION OF THE PARTIES HERETO THAT
EACH LENDER, THE LETTER OF CREDIT ISSUER AND THE ADMINISTRATIVE AGENT AND THEIR
RESPECTIVE RELATED PARTIES SHALL, IN ALL CASES, BE INDEMNIFIED FOR ITS ORDINARY
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE), (ii) any material breach of any
Credit Document by the party to be indemnified or any of its Related Parties or
(iii) disputes, claims, demands, actions, judgments or suits not arising from
any act or omission by the Borrower or its Affiliates, brought by an indemnified
Person against any other indemnified Person (other than disputes, claims,
demands, actions, judgments or suits involving claims against the Administrative
Agent in its capacity as such). NO PERSON ENTITLED TO INDEMNIFICATION UNDER
CLAUSE (d) OF THIS SECTION 13.5 SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE
USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED
BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION
SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THE TELECOMMUNICATIONS, ELECTRONIC
OR OTHER INFORMATION TRANSMISSION

125

--------------------------------------------------------------------------------




SYSTEMS USED BY THE ADMINISTRATIVE AGENT IS PROVIDED “AS IS” AND “AS AVAILABLE.”
NONE OF THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES WARRANT THE
ADEQUACY OF SUCH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN
CONNECTION WITH ANY COMMUNICATIONS OR ANY TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS. No Person entitled to indemnification
under clause (d) of this Section 13.5, nor the Borrower or any of its
Subsidiaries, shall have any liability for any special, punitive, indirect,
exemplary or consequential damages (including any loss of profits, business or
anticipated savings) relating to this Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date); provided that the foregoing shall not negate
the Borrower’s obligations with respect to Indemnified Liabilities. All amounts
payable under this Section 13.5 shall be paid within 10 Business Days of receipt
by the Borrower of an invoice relating thereto setting forth such expense in
reasonable detail. The agreements in this Section 13.5 shall survive repayment
of the Loans and all other amounts payable hereunder. This Section 13.5 shall
not apply with respect to any claims for Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.


13.6Successors and Assigns; Participations and Assignments.


(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as expressly permitted by
Section 10.3, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 13.6. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Letter of Credit Issuer that issues any Letter of Credit),
Participants (to the extent provided in clause (c) of this Section 13.6) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Letter of Credit Issuer and the Lenders and each other
Person entitled to indemnification under Section 13.5) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)(i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may at any time assign to one or more assignees (other than a Defaulting Lender,
an Affiliate of a Defaulting Lender, the Borrower, its Subsidiaries or any
natural person) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including participations in L/C Obligations or Swingline Loans) at the time
owing to it) with the prior written consent (such consent not be unreasonably
withheld or delayed; it being understood that the Borrower shall have the right
to withhold or delay its consent to any assignment solely if, in order for such
assignment to comply with applicable Requirements of Law, the Borrower would be
required to obtain the consent of, or make any filing or registration with, any
Governmental Authority) of:



126

--------------------------------------------------------------------------------




(A)the Borrower; provided that no consent of the Borrower shall be required for
(x) an assignment if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing and (y) any assignment to a Lender, an Affiliate of a
Lender or an Approved Fund; and


(B)the Administrative Agent, the Swingline Lender and the Letter of Credit
Issuer (in each case, not to be unreasonably withheld or delayed).


(ii)Assignments shall be subject to the following additional conditions:


(A)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 and increments of
$1,000,000 in excess thereof, unless each of the Borrower, the Letter of Credit
Issuer and the Administrative Agent otherwise consents (which consents shall not
be unreasonably withheld or delayed); provided that no such consent of the
Borrower shall be required if an Event of Default under Section 11.1 or
Section 11.5 has occurred and is continuing; provided, further, that
contemporaneous assignments to a single assignee made by Affiliates of Lenders
and related Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above;


(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;


(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and


(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(iii)Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 13.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 13.6.


(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest amounts) of the Loans and L/C
Obligations and any payment made by the Letter of Credit Issuer under any Letter
of Credit owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Further, the Register shall contain the name and address of
the Administrative Agent and the lending office through which each such

127

--------------------------------------------------------------------------------




Person acts under this Agreement. The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Letter of Credit
Issuer and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Letter of Credit Issuer, the
Swingline Lender and, solely with respect to itself, each other Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(v)Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 13.6
(unless waived) and any written consent to such assignment required by
clause (b) of this Section 13.6, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register.


(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Swingline Lender or the Letter of Credit Issuer, sell participations
to one or more banks or other entities other than the Borrower or any Subsidiary
of the Borrower (each, a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Letter of
Credit Issuer and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement or any other Credit Document; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i) or (ii) of the proviso to Section 13.1 that affects
such Participant, provided that the Participant shall have no right to consent
to any modification to the percentages specified in the definitions of the terms
“Majority Lenders”, “Required Lenders” or “Borrowing Base Required Lenders”.
Subject to clause (c)(ii) of this Section 13.6, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10, 2.11, 3.5 and
5.4 to the same extent as if it were a Lender (subject to the limitations and
requirements of those Sections as though it were a Lender and had acquired its
interest by assignment pursuant to Section 13.6(b), including the requirements
of Section 5.4(e) (it being understood that the documentation required under
Section 5.4(e) shall be delivered to the participating Lender)). To the extent
permitted by Requirements of Law, each Participant also shall be entitled to the
benefits of Section 13.8(b) as though it were a Lender; provided such
Participant agrees to be subject to Section 13.8(a) as though it were a Lender.


(ii)A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld) or the entitlement to receive a greater payment results from a change
in a Requirement of Law that occurs after the Participant acquired the
applicable participation; provided that the Participant shall be subject to the
provisions in Section 2.12 as if it were an assignee under clauses (a) and (b)
of this Section 13.6. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and related interest amounts) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is

128

--------------------------------------------------------------------------------




recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. No Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.


(d)Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender, and this Section 13.6 shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. In order to facilitate such pledge or assignment
or for any other reason, the Borrower hereby agrees that, upon request of any
Lender at any time and from time to time after the Borrower has made its initial
borrowing hereunder, the Borrower shall provide to such Lender, at the
Borrower’s own expense, a promissory note, substantially in the form of Exhibit
H, evidencing the Loans and Swingline Loans, respectively, owing to such Lender.


(e)Subject to Section 13.16, the Borrower authorizes each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.


(f)The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.


13.7Replacements of Lenders under Certain Circumstances.


(a)With the consent of the Administrative Agent, not to be unreasonably
withheld, the Borrower shall be permitted to replace any Lender that (i)
requests reimbursement for amounts owing pursuant to Section 2.10, 3.5 or 5.4,
(ii) is affected in the manner described in Section 2.10(a)(iii) and as a result
thereof any of the actions described in such Section is required to be taken or
(iii) becomes a Defaulting Lender, with a replacement bank, lending institution
or other financial institution; provided that (A) such replacement does not
conflict with any Requirement of Law, (B) no Event of Default under Section 11.1
or 11.5 shall have occurred and be continuing at the time of such replacement,
(C) the replacement bank or institution shall purchase, at par, all Loans and
the Borrower shall pay all other amounts (other than any disputed amounts),
pursuant to Section 2.10, 3.5 or 5.4, as the case may be) owing to such replaced
Lender prior to the date of replacement, (D) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent (and
if a Commitment is being assigned, the Letter of Credit Issuer), (E) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of

129

--------------------------------------------------------------------------------




Section 13.6(b) (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (F) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.


(b)If any Lender (such Lender, a “Non-Consenting Lender”) (i) has failed to
consent to a proposed amendment, waiver, discharge or termination that pursuant
to the terms of Section 13.1 requires the consent of all of the Lenders affected
or the Required Lenders and with respect to which the Majority Lenders shall
have granted their consent, (ii) does not approve a proposed increase of the
Borrowing Base with respect to which the Required Lenders shall have approved
such proposed increase, or (iii) does not agree to increase its Commitment
pursuant to Section 2.16 to the prior maximum level of its Commitment before
giving effect to any mandatory reduction in its Commitment pursuant to Section
4.3(c) (but after giving effect to any Assignment and Assumption occurring after
such reduction), then provided no Event of Default then exists, the Borrower
shall have the right (unless such Non-Consenting Lender grants such consent),
with the consent of the Administrative Agent, not to be unreasonably withheld,
to replace such Non-Consenting Lender by requiring such Non-Consenting Lender to
assign its Loans and its Commitments hereunder to one or more assignees
reasonably acceptable to the Administrative Agent (and if a Commitment is being
assigned, the Letter of Credit Issuer); provided that: (A) all Obligations of
the Borrower owing to such Non-Consenting Lender being replaced (other than
principal and interest) shall be paid in full to such Non-Consenting Lender
concurrently with such assignment, and (B) the replacement Lender shall purchase
the foregoing by paying to such Non-Consenting Lender a price equal to the
principal amount thereof plus accrued and unpaid interest thereon. In connection
with any such assignment, the Borrower, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 13.6.


(c)Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 13.7 may be effected
pursuant to an Assignment and Acceptance executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.


13.8Adjustments; Set-off.


(a)If any Lender (a “benefited Lender”) shall at any time receive any payment in
respect of any principal of or interest on all or part of the Loans made by it,
or the participations in L/C Obligations held by it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 11.5, or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans,
or interest thereon, such benefited Lender shall (i) notify the Administrative
Agent of such fact, and (ii) purchase for cash at face value from the other
Lenders a participating interest in such portion of each such other Lender’s
Loans, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably in accordance with the aggregate principal of and accrued
interest on their respective Loans and other amounts owing them; provided,
however, that, (A) if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest and (B) the provisions of this paragraph shall
not be construed to apply to (1) any payment made by the Borrower or any other
Credit Party pursuant to and in accordance with the express terms of this
Agreement and the other Credit Documents, (2) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans, Commitments or participations in Drawings to any assignee or participant
or (3) any disproportionate payment obtained by a Lender as a result of the
extension by Lenders of the maturity date or expiration date of some but not all
Loans or Commitments or any increase in the Applicable Margin in respect of

130

--------------------------------------------------------------------------------




Loans or Commitments of Lenders that have consented to any such extension. Each
Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Requirements of Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.


(b)After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by Requirements of
Law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable Requirements of Law, upon any amount becoming due and payable by the
Borrower hereunder or under any Credit Document (whether at the stated maturity,
by acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower (and the Credit Parties, if applicable)
and the Administrative Agent after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.


13.9Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission, i.e. a “pdf” or a “tif”), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.


13.10Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


13.11Integration. This Agreement and the other Credit Documents represent the
agreement of the Borrower, the Guarantors, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Borrower, the
Guarantors, the Administrative Agent nor any Lender relative to subject matter
hereof not expressly set forth or referred to herein or in the other Credit
Documents.


13.12GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


13.13Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:


(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;



131

--------------------------------------------------------------------------------




(b)consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;


(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;


(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Requirements of Law or shall limit the
right to sue in any other jurisdiction;


(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages; and


(f)agrees that a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.


13.14Acknowledgments. The Borrower hereby acknowledges that:


(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;


(b)(i) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrower and the other
Credit Parties, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, and the Borrower and the other Credit Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent and the Lenders is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for any of the
Borrower, any other Credit Parties or any of their respective Affiliates, equity
holders, creditors or employees or any other Person; (iii) neither the
Administrative Agent, any Joint Bookrunner, any Joint Lead Arranger, nor any
Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or any other Credit Party with respect
to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Credit Document (irrespective of whether the Administrative Agent,
any Joint Bookrunner, any Joint Lead Arranger or any Lender has advised or is
currently advising any of the Borrower, the other Credit Parties or their
respective Affiliates on other matters) and none of the Administrative Agent,
any Joint Bookrunner, any Joint Lead Arranger or any Lender has any obligation
to any of the Borrower, the other Credit Parties or their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; (iv) the
Administrative Agent and its Affiliates and each Lender and its Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its respective Affiliates, and none of the
Administrative Agent or any Lender has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
neither the Administrative Agent nor any Lender has provided and none will
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any

132

--------------------------------------------------------------------------------




amendment, waiver or other modification hereof or of any other Credit Document)
and the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. The Borrower hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent with respect to any breach or alleged breach of
agency or fiduciary duty; and


(c)no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.


13.15WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE LETTER
OF CREDIT ISSUER AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


13.16Confidentiality. The Administrative Agent, each other Agent, the Letter of
Credit Issuer, the Swingline Lender, each other Lender and any Affiliate of a
Lender shall hold all non-public information furnished by or on behalf of the
Borrower or any of its Subsidiaries in connection with such Lender’s evaluation
of whether to become a Lender hereunder or obtained by such Lender, the
Swingline Lender, the Administrative Agent, the Letter of Credit Issuer or such
other Agent pursuant to the requirements of this Agreement (“Confidential
Information”), confidential in accordance with its customary procedure for
handling confidential information of this nature and in any event may make
disclosure (a) as required or requested by any Governmental Authority,
self-regulatory agency or representative thereof or pursuant to legal process or
applicable Requirements of Law, (b) to such Lender’s, Affiliate of a Lender’s,
or the Administrative Agent’s, the Letter of Credit Issuer’s, the Swingline
Lender’s or such other Agent’s attorneys, professional advisors, independent
auditors, trustees or Affiliates, in each case who need to know such information
in connection with the administration of the Credit Documents and are informed
of the confidential nature of such information, (c) to an investor or
prospective investor in a securitization that agrees its access to information
regarding the Credit Parties, the Loans and the Credit Documents is solely for
purposes of evaluating an investment in a securitization and who agrees to treat
such information as confidential, (d) to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in connection with the
administration, servicing and reporting on the assets serving as collateral for
a securitization and who agrees to treat such information as confidential, and
(e) to a nationally recognized ratings agency that requires access to
information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued with respect to a securitization; provided that
unless specifically prohibited by applicable Requirements of Law, each Lender,
Affiliate of a Lender, the Administrative Agent, the Swingline Lender, the
Letter of Credit Issuer and each other Agent shall endeavor to notify the
Borrower (without any liability for a failure to so notify the Borrower) of any
request made to such Lender, the Administrative Agent, the Swingline Lender, the
Letter of Credit Issuer or such other Agent, as applicable, by any governmental,
regulatory or self-regulatory agency or representative thereof (other than any
such request in connection with an examination of the financial condition of
such Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information; provided further that in no
event shall any Lender, Affiliate of a Lender, the Administrative Agent, the
Swingline Lender, the Letter of Credit Issuer or any other Agent be obligated or
required to return any materials furnished by the Borrower or any Subsidiary. In
addition, each Lender, the Administrative Agent and each other Agent may provide
Confidential Information to prospective Transferees or to any pledgee referred
to in Section 13.6 or to prospective direct or indirect contractual
counterparties in Hedge Agreements to be entered into in connection with Loans
made hereunder as long as such Person is advised of and agrees to

133

--------------------------------------------------------------------------------




be bound by the provisions of this Section 13.16 or confidentiality provisions
at least as restrictive as those set forth in this Section 13.16.


13.17Release of Collateral and Guarantee Obligations.


(a)The Lenders hereby irrevocably agree that the Liens granted to the
Administrative Agent by the Credit Parties on any Collateral shall be
automatically released (i) in full, as set forth in clauses (b), (c) or (d)
below, (ii) upon the Disposition of such Collateral (including as part of or in
connection with any other Disposition permitted hereunder) to any Person other
than another Credit Party, to the extent such Disposition is made in compliance
with the terms of this Agreement (and the Administrative Agent may rely
conclusively on a certificate to that effect provided to it by any Credit Party
upon its reasonable request without further inquiry), (iii) to the extent such
Collateral is comprised of property leased to a Credit Party, upon termination
or expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Majority Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the Guarantee (in accordance with the second succeeding sentence and
Section 5.14(b) of the Guarantee) and (vi) as required by the Administrative
Agent to effect any Disposition of Collateral in connection with any exercise of
remedies of the Administrative Agent pursuant to the Security Documents. Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those being released) upon (or obligations
(other than those being released) of the Credit Parties in respect of) all
interests retained by the Credit Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Credit Documents. Additionally, the Lenders hereby irrevocably agree that a
Guarantor shall be released from its obligations under a Guarantee upon the
consummation of any transaction permitted hereunder, including a Disposition
permitted hereunder, as a result of which such Guarantor ceases to be a
Restricted Subsidiary or becomes an Excluded Subsidiary. The Lenders hereby
authorize the Administrative Agent to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Guarantor or Collateral pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender. Any
representation, warranty or covenant contained in any Credit Document relating
to any such Collateral or Guarantor shall no longer be deemed to be repeated.


(b)Notwithstanding anything to the contrary contained herein or in any other
Credit Document, when all Obligations (other than (i) Hedging Obligations in
respect of any Secured Hedge Agreements, (ii) Cash Management Obligations in
respect of any Secured Cash Management Agreements and (iii) any contingent or
indemnification obligations, in each case, not then due) have been paid in full,
all Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not Cash Collateralized or back-stopped, upon request of the
Borrower, the Administrative Agent shall (without notice to, or vote or consent
of, any Secured Party) take such actions as shall be required to release its
security interest in all Collateral, and to release all obligations under any
Credit Document, whether or not on the date of such release there may be any (i)
Hedging Obligations in respect of any Secured Hedge Agreements, (ii) Cash
Management Obligations in respect of any Secured Cash Management Agreements and
(iii) any contingent or indemnification obligations, in each case, not then due.
Any such release of Obligations shall be deemed subject to the provision that
such Obligations shall be reinstated if after such release any portion of any
payment in respect of the Obligations guaranteed thereby shall be rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.



134

--------------------------------------------------------------------------------




(c)Notwithstanding anything to the contrary contained herein or any other Credit
Document, upon the Borrower’s election to enter into an Investment Grade Period
pursuant to Section 13.23(a) and delivery of the written notice contemplated
therein, the Administrative Agent shall promptly (without notice to, or vote or
consent of, any Secured Party) take such actions as shall be required to release
its security interest in all Collateral (including the filing of record of
mortgage releases and UCC termination statements), and to release all
obligations under any Security Document.


(d)Notwithstanding anything to the contrary contained herein or any other Credit
Document, the Administrative Agent may release any existing Mortgage on the
Closing Date granted in favor of the Administrative Agent for the benefit of the
Secured Parties (as defined in such existing Mortgage) in connection with the
Existing Credit Agreement encumbering any Oil and Gas Properties to the extent
that the PV-9 value of such Oil and Gas Properties is not needed for the PV-9 of
the Mortgaged Properties (after giving effect to any such releases) to equal or
exceed the Collateral Coverage Minimum on the Closing Date.


13.18USA PATRIOT Act. The Administrative Agent and each Lender hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow the Administrative Agent and such Lender to
identify each Credit Party in accordance with the Patriot Act.


13.19Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.


13.20Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.


13.21Disposition of Proceeds. The Security Documents contain an assignment by
the Borrower and/or the Guarantors unto and in favor of the Administrative Agent
for the benefit of the Lenders of all of the Borrower’s or each Guarantor’s
interest in and to their as-extracted collateral in the form of production and
all proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property. The Security Documents further provide in general for the
application of such proceeds to the satisfaction of the Obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Documents, until the occurrence of an Event of Default, (a) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of

135

--------------------------------------------------------------------------------




such production nor take any other action to cause such proceeds to be remitted
to the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to the Borrower and its Subsidiaries and (b) the
Lenders hereby authorize the Administrative Agent to take such actions as may be
necessary to cause such proceeds to be paid to the Borrower and/or such
Subsidiaries.


13.22Collateral Matters; Hedge Agreements. The benefit of the Security Documents
and of the provisions of this Agreement relating to any Collateral securing the
Obligations shall also extend to and be available on a pro rata basis to any
Person (a) under any Secured Hedge Agreement, in each case, after giving effect
to all netting arrangements relating to such Hedge Agreements or (b) under any
Secured Cash Management Agreement; provided that, with respect to any Secured
Hedge Agreement or Secured Cash Management Agreement that remains secured after
the Hedge Bank thereto or the Cash Management Bank thereunder is no longer a
Lender or an Affiliate of a Lender, the provisions of Section 12 shall also
continue to apply to such Hedge Bank or Cash Management Bank in consideration of
its benefits hereunder and each such Hedge Bank or Cash Management Bank, as
applicable, shall, if requested by the Administrative Agent, promptly execute
and deliver to the Administrative Agent all such other documents, agreements and
instruments reasonably requested by the Administrative Agent to evidence the
continued applicability of the provisions of Section 12. No Person shall have
any voting rights under any Credit Document solely as a result of the existence
of obligations owed to it under any such Secured Hedge Agreement or Secured Cash
Management Agreement.


13.23Investment Grade Election.
  
(a)At any time that is not an Investment Grade Period, on any date on which the
Borrower has either (i) a Rating from Moody’s of Baa3 or better or (ii) a Rating
from S&P of BBB- or better, the Borrower may provide written notice to the
Administrative Agent of its election to enter into an Investment Grade Period,
together with a certificate of an Authorized Officer of the Borrower confirming
that (A) no Event of Default exists, (B) the release of the Security Documents
securing the Obligations does not violate the terms of any Secured Hedge
Agreement or Secured Cash Management Agreement, and (C) the Hedge Agreements
(including the Secured Hedge Agreements) and the Cash Management Agreements
(including any Secured Cash Management Agreements) of the Borrower and its
Restricted Subsidiaries are not otherwise secured (except to the extent secured
by a Permitted Lien), which Investment Grade Period will commence upon the
Administrative Agent’s receipt of such notice.


(b)At any time during an Investment Grade Period, the Borrower may provide
notice to the Administrative Agent of its election to exit such Investment Grade
Period, which Investment Grade Period will end upon the Administrative Agent’s
receipt of such notice.


13.24Existing Credit Agreement. On the Closing Date, this Agreement shall
supersede and replace in its entirety the Existing Credit Agreement; provided,
however, that (a) all loans, letters of credit, and other indebtedness,
obligations and liabilities outstanding under the Existing Credit Agreement on
such date shall continue to constitute Loans, Letters of Credit and other
indebtedness, obligations and liabilities under this Agreement, (b) the
execution and delivery of this Agreement or any of the Credit Documents
hereunder shall not constitute a novation, refinancing or any other fundamental
change in the relationship among the parties and (c) the Loans, Letters of
Credit, and other indebtedness, obligations and liabilities outstanding
hereunder, to the extent outstanding under the Existing Credit Agreement
immediately prior to the date hereof, shall constitute the same loans, letters
of credit, and other indebtedness, obligations and liabilities as were
outstanding under the Existing Credit Agreement.


13.25Reaffirmation and Grant of Security Interest. Except as released hereby
pursuant to Sections 12.11(d) and 13.17(d), each Credit Party hereby (a)
confirms that each pledge agreement, Mortgage and Facility Guarantee (each as
defined in the Existing Credit Agreement, and collectively

136

--------------------------------------------------------------------------------




with all other security documents executed in connection with the Existing
Credit Agreement, the “Security Instruments”) to which it is a party or is
otherwise bound and all Collateral encumbered thereby, will continue to
guarantee or secure, as the case may be, to the fullest extent possible in
accordance with the Credit Documents, the payment and performance of all
Obligations under this Agreement and the “Obligations” (as such term is defined
in the Security Instruments) under the Security Instruments, as the case may be,
including the payment and performance of all such Obligations under this
Agreement and the “Obligations” under the Security Instruments, and (b)
reaffirms its grant to the Administrative Agent for the benefit of the Secured
Parties of a continuing Lien on and security interest in and to such Credit
Party’s right, title and interest in, to and under all Collateral as collateral
security for the prompt payment and performance in full when due of the
Obligations under this Agreement and the “Obligations” under the Security
Instruments (whether at stated maturity, by acceleration or otherwise) in
accordance with the terms thereof.


13.26Reallocation of Commitments
. The Banks (as defined in the Existing Credit Agreement) have agreed among
themselves to reallocate the Maximum Aggregate Commitment Amount (as defined in
the Existing Credit Agreement) as contemplated by this Agreement and to adjust
their interests in the Aggregate Commitment and the Revolving Loans (as defined
in the Existing Credit Agreement) accordingly. On the Closing Date and after
giving effect to such reallocation and adjustment of such Commitment and such
Loans, the Lenders shall hold the Commitments set forth on Schedule 1.1(a). The
outstanding Revolving Loans (as defined in the Existing Credit Agreement) and
the funds delivered to the Administrative Agent on the Closing Date by the
Lenders shall be allocated such that after giving effect to such allocation each
of the Lenders shall hold the Commitments set forth on Schedule 1.1(a) and such
Lenders shall own the Loans consistent with their percentage of the Commitments
set forth on Schedule 1.1(a). The Borrower shall pay any funding indemnification
amounts required by Section 13.1 of the Existing Credit Agreement in the event
the payment of any principal of any Eurodollar Loan (as defined in the Existing
Credit Agreement) or the conversion of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto is required in connection with
the reallocation contemplated by this Section 13.26.



137

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 
DENBURY RESOURCES INC.,
 
as the Borrower
 
 
 
 
By:
/s/ Mark C. Allen
 
Name:
Mark C. Allen
 
Title:
Senior Vice President and Chief Financial Officer






Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent, Letter of Credit Issuer,
Swingline Lender and a Lender
 
 
 
 
By:
  /s/ Anson Williams
 
Name:
  Anson Williams
 
Title:
  Authorized Officer




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
 
By:
/s/ Joseph Scott
 
Name:
Joseph Scott
 
Title:
Managing Director




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
By:
/s/ Tom K. Martin
 
Name:
Tom K. Martin
 
Title:
Director




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
CAPITAL ONE, N.A.,
 
as a Lender
 
 
 
 
By:
/s/ David Morris
 
Name:
David Morris
 
Title:
Senior Vice President




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
CANADIAN IMPERIAL BANK OF COMMERCE,
NEW YORK BRANCH,
 
as a Lender
 
 
 
 
By:
/s/ Trudy Nelson
 
Name:
Trudy Nelson
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ William M. Reid
 
Name:
William M. Reid
 
Title:
Authorized Signatory




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
COMERICA BANK,
 
as a Lender
 
 
 
 
By:
/s/ John S. Lesikar
 
Name:
John S. Lesikar
 
Title:
Vice President




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
COMPASS BANK,
 
as a Lender
 
 
 
 
By:
/s/ Blake Kirshman
 
Name:
Blake Kirshman
 
Title:
Senior Vice President




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
 
as a Lender
 
 
 
 
By:
/s/ Michael Willis
 
Name:
Michael Willis
 
Title:
Managing Director
 
 
 
 
By:
/s/ Mark Roche
 
Name:
Mark Roche
 
Title:
Managing Director




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
as a Lender
 
 
 
 
By:
/s/ Nupur Kumar
 
Name:
Nupur Kumar
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Samuel Miller
 
Name:
Samuel Miller
 
Title:
Authorized Signatory




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
MUFG UNION BANK, N.A.,
 
as a Lender
 
 
 
 
By:
/s/ Brian Hawk
 
Name:
Brian Hawk
 
Title:
Vice President




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
ROYAL BANK OF CANADA,
 
as a Lender
 
 
 
 
By:
/s/ Jay T. Sartain
 
Name:
Jay T. Sartain
 
Title:
Authorized Signatory




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
SANTANDER BANK, N.A.,
 
as a Lender
 
 
 
 
By:
/s/ Mark Connelly
 
Name:
Mark Connelly
 
Title:
SVP
 
 
 
 
By:
/s/ Aidan Lanigan
 
Name:
Aidan Lanigan
 
Title:
SVP




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
THE BANK OF NOVA SCOTIA,
 
as a Lender
 
 
 
 
By:
/s/ Alan Dawson
 
Name:
Alan Dawson
 
Title:
Director




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
UBS AG, STAMFORD BRANCH,
 
as a Lender
 
 
 
 
By:
/s/ Lana Gifas
 
Name:
Lana Gifas
 
Title:
Director
 
 
 
 
By:
/s/ Jennifer Anderson
 
Name:
Jennifer Anderson
 
Title:
Associate Director




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
ING CAPITAL LLC,
 
as a Lender
 
 
 
 
By:
/s/ Juli Bieser
 
Name:
Juli Bieser
 
Title:
Director
 
 
 
 
By:
/s/ Josh Strong
 
Name:
Josh Strong
 
Title:
Director




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
SUNTRUST BANK,
 
as a Lender
 
 
 
 
By:
/s/ Shannon Juhan
 
Name:
Shannon Juhan
 
Title:
Vice President




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
KEY BANK NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
By:
/s/ George McKean
 
Name:
George McKean
 
Title:
Senior Vice President




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
SUMITOMO MITSUI BANKING CORPORATION,
 
as a Lender
 
 
 
 
By:
/s/ Shuji Yabe
 
Name:
Shuji Yabe
 
Title:
Managing Director




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
By:
/s/ Daniel K. Hansen
 
Name:
Daniel K. Hansen
 
Title:
Vice President




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
FIFTH THIRD BANK,
 
as a Lender
 
 
 
 
By:
/s/ Jonathan H. Lee
 
Name:
Jonathan H. Lee
 
Title:
Director




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
ABN AMRO CAPITAL USA LLC,
 
as a Lender
 
 
 
 
By:
/s/ David Montgomery
 
Name:
David Montgomery
 
Title:
Executive Director
 
 
 
 
By:
/s/ Darrell Holley
 
Name:
Darrell Holley
 
Title:
Managing Director




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
BOKF, NA DBA BANK OF TEXAS,
 
as a Lender
 
 
 
 
By:
/s/ Thomas E. Stelmar, Jr.
 
Name:
Thomas E. Stelmar, Jr.
 
Title:
Senior Vice President


Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
By:
/s/ Tom Byargeon
 
Name:
Tom Byargeon
 
Title:
Managing Director


Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
 
GOLDMAN SACHS BANK USA,
 
as a Lender
 
 
 
 
By:
/s/ Rebecca Kratz
 
Name:
Rebecca Kratz
 
Title:
Authorized Signatory




Signature Page
Denbury Resources Inc.
Amended and Restated Credit Agreement